Exhibit 10.1

SENIOR REVOLVING FACILITY CREDIT AGREEMENT

dated as of

December 13, 2010

among

TIM HORTONS INC. and

THE TDL GROUP CORP.

as Borrowers

and

THE LENDERS FROM TIME TO TIME PARTIES HERETO

as Lenders

and

THE BANK OF NOVA SCOTIA

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

ROYAL BANK OF CANADA

as Documentation Agent

and

J.P. MORGAN SECURITIES CANADA INC. and THE BANK OF NOVA SCOTIA

as Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Classification of Loans and Borrowings

   21

1.3

  

Terms Generally

   21

1.4

  

Accounting Terms; GAAP

   22

1.5

  

Time

   23

1.6

  

Permitted Liens

   23

1.7

  

Limitation Regarding Subsidiaries

   23

ARTICLE 2

  

REVOLVING CREDIT

   23

2.1

  

Commitments

   23

2.2

  

Loans and Borrowings

   24

2.3

  

Requests for Borrowings

   24

2.4

  

Funding of Borrowings

   26

2.5

  

Interest and Acceptance Fees

   26

2.6

  

Termination and Reduction of Commitments

   28

2.7

  

Repayment of Loans

   28

2.8

  

Evidence of Debt

   28

2.9

  

Prepayments

   29

2.10

  

Fees

   29

2.11

  

Bankers’ Acceptances

   30

2.12

  

Alternate Rate of Interest

   33

2.13

  

Increased Costs; Illegality

   34

2.14

  

Break Funding Payments

   35

2.15

  

Taxes

   36

2.16

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   37

2.17

  

Currency Indemnity

   39

2.18

  

Letters of Credit

   39

2.19

  

Swingline Loans

   43

2.20

  

Mitigation Obligations; Replacement of Lenders

   44

2.21

  

Defaulting Lenders

   45

ARTICLE 3

  

REPRESENTATIONS AND WARRANTIES

   47

3.1

  

Organization; Powers

   47

3.2

  

Authorization; Enforceability

   47

3.3

  

Governmental Approvals; No Conflicts

   47

3.4

  

Financial Condition

   47

3.5

  

Litigation and Contingent Obligations

   48

3.6

  

Compliance with Laws

   48

3.7

  

Taxes

   48

3.8

  

Pension Plans

   48

3.9

  

Defaults

   49

3.10

  

Environmental Matters

   49

3.11

  

Anti-Money Laundering

   49

ARTICLE 4

  

CONDITIONS

   49

 



--------------------------------------------------------------------------------

 

- 2 -

 

4.1

  

Closing Date

   49

4.2

  

Each Credit Event

   51

ARTICLE 5

  

AFFIRMATIVE COVENANTS

   52

5.1

  

Financial Statements and Other Information

   52

5.2

  

Existence; Conduct of Business

   53

5.3

  

Payment of Tax Obligations

   53

5.4

  

Maintenance of Properties

   54

5.5

  

Books and Records; Inspection Rights

   54

5.6

  

Compliance with Laws

   54

5.7

  

Use of Proceeds and Letters of Credit

   54

5.8

  

Insurance

   54

5.9

  

Subsidiary Guarantees

   54

5.10

  

Financial Covenants

   55

5.11

  

KYC Documentation and Anti-Money Laundering

   55

ARTICLE 6

  

NEGATIVE COVENANTS

   55

6.1

  

Indebtedness

   56

6.2

  

Liens

   56

6.3

  

Merger; Dissolution; Asset Sales

   59

6.4

  

Business

   60

6.5

  

Investments and Acquisitions

   60

6.6

  

Restricted Payments

   61

6.7

  

Transactions with Affiliates

   61

6.8

  

Restrictive Agreements

   61

ARTICLE 7

  

EVENTS OF DEFAULT

   62

7.1

  

Events of Default

   62

ARTICLE 8

  

THE AGENTS

   65

8.1

  

Appointment of Agents

   65

8.2

  

Limitation of Duties of Agents

   65

8.3

  

Lack of Reliance on the Agents

   65

8.4

  

Certain Rights of the Agents

   66

8.5

  

Reliance by Agents

   66

8.6

  

Indemnification of Agents

   66

8.7

  

Agents in their Individual Capacities

   66

8.8

  

May Treat Lender as Owner

   67

8.9

  

Successor Agents

   67

ARTICLE 9

  

MISCELLANEOUS

   67

9.1

  

Notices

   67

9.2

  

Waivers; Amendments

   69

9.3

  

Expenses; Indemnity; Damage Waiver

   70

9.4

  

Successors and Assigns

   72

9.5

  

Survival

   75

9.6

  

Counterparts; Integration; Effectiveness

   75

9.7

  

Severability

   75

9.8

  

Right of Set Off

   75



--------------------------------------------------------------------------------

 

- 3 -

 

9.9

  

Governing Law; Jurisdiction; Consent to Service of Process

   76

9.10

  

WAIVER OF JURY TRIAL

   76

9.11

  

Headings

   76

9.12

  

Confidentiality

   76

Exhibits:

 

Exhibit A    -      Form of Borrowing Request for Revolving Credit Exhibit B   
-      Form of Assignment and Assumption        

Annex 1 – Standard Terms & Conditions

Exhibit C    -      Compliance Certificate Exhibit D    -      Form of Parent
Guarantee Exhibit E    -      Form of Subsidiary Borrower Guarantee Exhibit F   
-      Form of Subsidiary Guarantee for U.S. Subsidiaries Exhibit G    -     
Form of Subsidiary Guarantee for Canadian Subsidiaries Exhibit H    -     
Mandatory Cost Formulae

Schedules:

 

Schedule A    -      Commitments Schedule B    -      Intentionally Deleted
Schedule C    -      Existing Letters of Credit Schedule D    -      Excluded
Swap Agreements Schedule 3.5    -      Exceptions to Representation 3.5 –
Litigation Section 3.11    -      Anti-Money Laundering Schedule 6.1    -     
Existing Indebtedness Schedule 6.2    -      Permitted Liens



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of December 13, 2010 and is entered into among
TIM HORTONS INC. and THE TDL GROUP CORP., as Borrowers, the Lenders from time to
time parties hereto as Lenders, THE BANK OF NOVA SCOTIA, as Administrative
Agent, THE BANK OF NOVA SCOTIA, as Issuing Bank and JPMorgan Chase Bank, N.A. as
Syndication Agent.

RECITALS

A. TIM HORTONS INC. (the “Parent Borrower”) and THE TDL GROUP CORP. (the
“Subsidiary Borrower”) have requested the Revolving Credit described herein and
the Lenders have agreed to provide same upon and subject to the terms and
conditions set out in this Agreement;

NOW THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Acceptance Fee means a fee payable by the Borrowers to the Administrative Agent
for the account of a Lender in Canadian Dollars with respect to the acceptance
of a B/A or the making of a B/A Equivalent Loan, calculated on the face amount
of the B/A or the B/A Equivalent Loan at a rate per annum equal to the
Applicable Margin from time to time in effect on the basis of the actual number
of days in the applicable Contract Period (including the date of acceptance and
excluding the date of maturity) and a year of 365 or 366 days, (it being agreed
that the Applicable Margin in respect of a B/A Equivalent Loan is equivalent to
the Applicable Margin otherwise applicable to the B/A Borrowing which has been
replaced by the making of such B/A Equivalent Loan pursuant to Section 2.11
(h)).

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which any Credit Party directly or
indirectly, by means of a take-over bid, tender offer, amalgamation, merger,
purchase of assets or otherwise (a) acquires any business or all or
substantially all of the assets of any Person engaged in any business,
(b) acquires control of securities of a Person engaged in an business
representing more than 50% of the ordinary voting power for the election of
directors or other governing position if the business affairs of such Person are
managed by a board of directors or other governing body, (c) acquires control of
more than 50% of the ownership interest in any Person engaged in any business
that is not managed by a board of directors or other governing body, or
(d) otherwise acquires Control of a Person engaged in a business.

“Adjusted LIBO Rate” means, (i) with respect to any Euro Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the aggregate of (A) (a) the LIBO Rate for such
Interest Period applicable to Euro Loans multiplied by (b) the Statutory Reserve
Rate plus (B) if applicable, the Mandatory Cost, and (ii) with respect to the
definition of “Base Rate” in this Section 1.1, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate applicable to U.S. Dollar borrowings for a one month interest period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means The Bank of Nova Scotia, in its capacity as
administrative agent in respect of the Revolving Credit for the Lenders
hereunder, or any successor Administrative Agent appointed pursuant to
Section 8.9.

 



--------------------------------------------------------------------------------

- 2 -

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advertising Entity” means (i) The Tim’s National Advertising Program, Inc. and
Tim Hortons Advertising and Promotion Fund (Canada) Inc. or any successor or
successors thereto which performs substantially the same function, and (ii) any
other Person acceptable to the Required Lenders which performs substantially the
same function (and only that function) as the Persons listed in paragraph (i).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with, such Person.

“Agents” means, together, the Administrative Agent and the Syndication Agent,
and “Agent” means either one of them.

“Agreement” means this credit agreement, as the same may from time to time be
further amended, restated, modified or supplemented.

“Applicable Lender” means, with respect to any Borrowing of Revolving Loans,
each Revolving Credit Lender.

“Applicable Leverage Ratio” means, at any time, the ratio of Consolidated Total
Debt to Consolidated EBITDA at such time.

“Applicable Margin” means, on any date, the applicable rate per annum, expressed
as a percentage, set out in the relevant column and row of the table below,
determined by reference to the Applicable Leverage Ratio as set forth below,
provided that, so long as the Parent Borrower maintains a rating of its Rated
Debt from at least one (1) of Moody’s, S&P and DBRS, the Applicable Margin will
be determined by reference to such rating or ratings on such date for the Rated
Debt.

 

Applicable Leverage Ratio

 

Rating

(Moody’s,
S&P, DBRS)

   Facility Fee
(in basis
points)      Base Rate/Prime
Rate Applicable
Margin (in basis
points)      LIBO/EURO/
BA/LC
Applicable
Margin
(in basis points)  

Less than 0.75:1.00

  >A2, A or A      31.25         0.00         93.75   

Equal to or greater than

0.75:1.00 but less than

1.00:1.00

 

>Baa1,

BBB+ or

BBB (high)

     37.5         12.5         112.5   

Equal to or greater than

1.00:1.00 but less than

1.50:1.00

 

>Baa2, BBB

or BBB

     43.75         31.25         131.25   

Equal to or greater than

1.50:1.00 but less than

2.00:1.00

 

>Baa3,

BBB- or

BBB (low)

     50.0         50.0         150.0   

Equal to or greater than

2.00:1.00

 

< Baa3,

BBB- or

BBB (low)

     56.25         68.75         168.75   

For so long as the Applicable Margins are determined by reference to the
Applicable Leverage Ratio, the Applicable Margins will change (to the extent
necessary, if any) on each date on which the financial statements of the Parent
Borrower are publicly filed and the certificate of the Parent Borrower is
delivered

 



--------------------------------------------------------------------------------

- 3 -

 

to the Agents pursuant to Section 5.1 to reflect any change in the Applicable
Leverage Ratio effective as of the date of such financial statements, based upon
the financial statements for the immediately preceding Rolling Period, or if
such day is not a Business Day, then the first Business Day thereafter.
Notwithstanding the foregoing, if at any time the Parent Borrower fails to
publicly file its financial statements or deliver to the Agents the certificate
of the Parent Borrower as required by Section 5.1 on or before the date required
pursuant to Section 5.1 (without regard to grace periods), the Applicable
Margins will be the highest margins provided for in the above grid from the date
such financial statements are due pursuant to Section 5.1 (without regard to
grace periods) through the date all financial statements to be provided pursuant
to Section 5.1 have been publicly filed and all certificates that are then due
pursuant to Section 5.1 have been delivered to the Agents. At any time when the
Applicable Margins are determined by reference to the debt rating or ratings for
the Rated Debt, (i) if there are two ratings and the ratings established or
deemed to have been established for the Rated Debt shall fall within different
categories, the Applicable Margins shall be based on the higher of the two
applicable ratings, unless one of the two ratings is two or more categories
lower than the other, in which case the Applicable Margins shall be determined
by reference to the category next below that of the higher of the two ratings.
If there are three ratings, one of which is higher or lower than the other two,
such higher or lower rating shall be disregarded. If there are three ratings and
each are at a different level, the Applicable Margins shall be determined by
reference to the middle of the three ratings; and (ii) if the rating or ratings
established or deemed to have been established for the Rated Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or DBRS), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished to the Agents and the Lenders pursuant to
Section 5.1 or otherwise. Each change in the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change,
provided that no such change shall affect the Applicable Margin for any
outstanding Bankers’ Acceptance until the end of the then-current Contract
Period for such Bankers’ Acceptance. If the rating system of Moody’s, S&P or
DBRS shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrowers and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margins shall be
determined in accordance with the foregoing by reference to the rating of the
Rated Debt by those of Moody’s, S&P and DBRS whose rating system has not changed
and who continue to be in the business of rating corporate debt obligations or,
if there is no such rating of the Rated Debt by any of Moody’s, S&P and DBRS,
then the Applicable Margins shall be determined by reference to the Applicable
Leverage Ratio of the Parent Borrower. If at any time after the time when the
Applicable Margins are determined by reference to the debt rating or ratings for
the Rated Debt, the Parent Borrower ceases to have a rating of its Rated Debt
from at least one (1) of S&P, Moody’s and DBRS, the Applicable Margin shall be
determined by reference to the Applicable Leverage Ratio.

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment; provided that in the case of Section 2.21
when a Defaulting Lender shall exist, “Applicable Percentage” shall mean the
percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If any Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, after giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Approved Fund” means (a) a CLO, and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans or similar

 



--------------------------------------------------------------------------------

- 4 -

 

extensions of credit and is advised or managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Authorization” means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, consent, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Authority having
jurisdiction over such Person, whether or not having the force of Law.

“B/A Borrowing” means a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Loans. For greater certainty, unless the
context requires otherwise, all provisions of this Agreement which are
applicable to Bankers’ Acceptances are also applicable, mutatis mutandis, to B/A
Equivalent Loans.

“B/A Equivalent Loan” has the meaning set out in Section 2.11(h).

“B/A Exposure” means, at any time, the sum of the aggregate outstanding amounts
of all outstanding B/As. The B/A Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total B/A Exposure under the
Revolving Credit at such time.

“Bankers’ Acceptance” and “B/A” mean an instrument denominated in Canadian
Dollars, drawn by a Borrower and accepted by a Revolving Credit Lender in
accordance with this Agreement, and includes a “depository note” within the
meaning of the Depository Bills and Notes Act (Canada) and a bill of exchange
within the meaning of the Bills of Exchange Act (Canada).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Agents, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within Canada or the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Base Rate” means, on any day, the annual rate of interest equal to the greater
of (i) the annual rate of interest announced by The Bank of Nova Scotia and in
effect as its base rate at its principal office in Toronto, Ontario on such day
for determining interest rates on U.S. Dollar-denominated commercial loans made
in Canada, (ii) the Federal Funds Effective Rate plus 0.50%, and (iii) the
Adjusted LIBO Rate for a one month interest period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%,
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.

 



--------------------------------------------------------------------------------

- 5 -

 

“Base Rate Borrowing” means a Borrowing comprised of one or more Base Rate
Loans.

“Base Rate Loan” means a Revolving Credit Loan denominated in U.S. Dollars which
bears interest at a rate based upon the Base Rate.

“Benefit Plans” means any benefit plan, other than a Pension Plan, in respect of
which any Credit Party makes or has made payments in respect of, on behalf of,
or for the benefit of its employees.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowed Money” means money borrowed from a Third Party and premium and
interest in respect thereof and liabilities under any note, bond, debenture,
loan, stock or other security issued to a Third Party whether or not issued as
consideration for assets or services from a Third Party, but excluding any trade
accounts payable incurred in connection with the acquisition of goods and
services in the ordinary course of business.

“Borrower” means either the Parent Borrower or the Subsidiary Borrower, as
applicable, and “Borrowers” means both the Parent Borrower and the Subsidiary
Borrower.

“Borrowing” means any availment of the Revolving Credit, and includes any Loan,
the issuance of a Letter of Credit (or any amendment thereto or renewal or
extension thereof) and a rollover or conversion of any outstanding Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing pursuant to
Section 2.3 substantially in the form of Exhibit A.

“Business Day” means any day that is not (i) a Saturday, Sunday or other day on
which commercial banks in Toronto, Ontario are authorized or required by
applicable Law to remain closed, or (ii) in the case of any U.S.
Dollar-denominated Borrowing, any other day on which commercial banks in New
York, New York are authorized or required by applicable Law to remain closed, or
(iii) in the case of any LIBO Rate Loan, any other day on which commercial banks
in London, England are authorized or required by applicable Law to remain
closed, or (iv) in the case of any Euro Loan, any other day on which commercial
banks in London, England are authorized or required by applicable Law to remain
closed or any other day on which the TARGET payment system is not open for the
settlement of payments in Euros.

“Calculation Date” means the last day of each Fiscal Quarter or Fiscal Year, as
applicable.

“Calculation Period” means the period that is the last four Fiscal Quarters
ending on a Calculation Date.

“Canadian $ Equivalent” means, on any day, the amount of Canadian Dollars that
the Administrative Agent could purchase, in accordance with its normal practice,
with a specified amount of U.S. Dollars or Euros, as applicable, based on the
Bank of Canada noon spot rate on such date.

“Canadian Dollars” and “Cdn.$” refer to lawful money of Canada.

 



--------------------------------------------------------------------------------

- 6 -

 

“Canadian Resident Lender” means, in respect of a particular Loan, (i) a Lender
which holds such Loan and which is resident in Canada for the purposes of the
Income Tax Act, and (ii) a Lender which is an “authorized foreign bank”, as
defined in section 2 of the Bank Act (Canada) and in subsection 248(1) of the
Income Tax Act, and which holds the Loan as part of its “Canadian banking
business”, as defined in subsection 248(1) of the Income Tax Act.

“Canadian Subsidiary” means any Subsidiary of the Parent Borrower that is
incorporated or organized in Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to Canadian Dollar bankers’ acceptances for
the applicable period appearing on the “Reuters Screen CDOR Page” (as defined in
the International Swaps and Derivatives Association, Inc. 2000 definitions, as
modified and amended from time to time), rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 10:00 a.m., on such day, or if
such day is not a Business Day, then on the immediately preceding Business Day,
provided that if such rate does not appear on the Reuters Screen CDOR Page on
such day as contemplated, then the CDOR Rate on such day shall be calculated as
the average of the rates for such period applicable to Canadian Dollar bankers’
acceptances quoted by the banks listed in Schedule I of the Bank Act (Canada) as
of 10:00 a.m., on such day or, if such day is not a Business Day, then on the
immediately preceding Business Day.

“Change of Control” means, the occurrence, directly or indirectly, and without
the prior written consent of the Required Lenders, of a change in the legal or
beneficial ownership of the Parent Borrower from that existing on the Closing
Date such that a different Person or group of Persons acting in concert
beneficially owns or controls more than 50% of the votes that may be cast to
elect the board or other governing body of the Parent Borrower, provided that
such votes, if exercised, are sufficient to elect a majority of the board or
other governing body.

“Change in Law” means (i) the adoption of any new Law after the date of this
Agreement, (ii) any change in any existing Law or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“CLO” means any Person (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

“Closing Date” means the date on which the conditions precedent specified in
Section 4.1 to the effectiveness of this Agreement have been satisfied or waived
by the Administrative Agent.

“Commitment” means, with respect to each Lender, the commitment(s) of such
Lender to make Revolving Loans hereunder as such commitment may be reduced from
time to time pursuant to Section 2.6, and as such commitments may be reduced or
increased from time to time pursuant to assignments by

 



--------------------------------------------------------------------------------

- 7 -

 

or to such Lender pursuant to Section 9.4 and as such commitments may be
increased under the Commitment Increase Right. The initial amount(s) of each
Lender’s Commitment(s) is set out in Schedule A. The initial aggregate amount of
the Revolving Credit Commitments is Cdn.$250,000,000 or the U.S.$ Equivalent or
Euro Equivalent thereof

“Commitment Increase Right” means the right of the Borrowers to request
increases in the Commitments in accordance with Section 2.1(b).

“Consolidated EBITDA” means, at any time, the Consolidated Net Income for the
then most recently completed four Fiscal Quarters plus (to the extent deducted
in calculating Consolidated Net Income) (i) provisions for federal, state,
provincial and local income and capital taxes accrued; (ii) Consolidated
Interest Expense; (iii) depreciation and amortization; (iv) extraordinary or
non-recurring non-cash losses incurred other than in the ordinary course of
business; and minus (to the extent added in calculating Consolidated Net Income)
(v) extraordinary or non-recurring non-cash gains realized other than in the
normal course of business, all calculated in accordance with GAAP on a
consolidated basis.

“Consolidated EBITDAR” means, with reference to any period, the sum of
Consolidated EBITDA plus Consolidated Rent Expense for such period.

“Consolidated Fixed Charges” means, with reference to any period, the sum of
Consolidated Interest Expense plus Consolidated Rent Expense for such period.

“Consolidated Gross Revenues” means, with reference to any period, the
consolidated Gross Revenues of the Parent Borrower and its Subsidiaries
(excluding, for greater certainty, Joint Ventures and Consolidated VIEs)
calculated on a consolidated basis for such period in accordance with GAAP;
provided, however, that when considering Gross Revenues of Subsidiaries that
include primarily U.S. Dollars (e.g. U.S. Subsidiaries which have Gross Revenue
mainly in U.S, Dollars), the impact of foreign exchange on Consolidated Gross
Revenues shall be eliminated by fixing the foreign exchange rate when
consolidating the Gross Revenues of the affected Subsidiaries for the purposes
of determining Consolidated Gross Revenues at par (on a dollar-for-dollar basis)
with the Canadian Dollar, as applicable from time to time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including capitalized interest, original issue discount of any
issued B/A and the interest component of Capital Lease Obligations) of the
Parent Borrower and its Subsidiaries calculated on a consolidated basis for such
period in accordance with GAAP.

“Consolidated Net Income” means, with reference to any period, the consolidated
net income (or loss) of the Parent Borrower and its Subsidiaries for such
period, as determined in accordance with GAAP.

“Consolidated Rent Expense” means, with reference to any period, all payments
under operating leases and synthetic leases of the Parent Borrower and its
Subsidiaries to the extent deducted in computing Consolidated Net Income,
calculated on a consolidated basis for such period in accordance with GAAP.

“Consolidated Tangible Net Worth” means, for the Parent Borrower and its
Subsidiaries, the total equity of the Parent Borrower, less all goodwill and all
items which are defined as intangibles under GAAP.

 



--------------------------------------------------------------------------------

- 8 -

 

“Consolidated Total Debt” means, without duplication, all Indebtedness of the
Parent Borrower and its Subsidiaries, including current maturities of such
obligations, determined on a consolidated basis in accordance with GAAP.

“Consolidated VIEs” shall mean those franchise agreements and operator
agreements with franchisees that the Parent Borrower has had to consolidate in
its consolidated financial statements because they are considered to be variable
interest entities within the meaning of the Financial Accounting Standards Board
Accounting Standards Codification Topic 810.

“Contract Period” means the term of a B/A Borrowing selected by a Borrower in
accordance with Section 2.3 (a) (iv) commencing on the date of such B/A
Borrowing and expiring on a Business Day which shall be either one month, two
months, three months or, if available, as determined by the Administrative Agent
in good faith, six months thereafter (or such other terms as may be requested by
a Borrower and approved unanimously by the Lenders); provided that (i) subject
to subparagraph (ii) below, each such period which ends on a day that is not a
Business Day shall automatically be extended until the next following Business
Day, unless such extension results in the Contract Period expiring in a later
month than the month in which it would otherwise expire, in which case such
period shall be shortened so that it expires on the Business Day immediately
preceding the day on which it would otherwise expire, and (ii) no Contract
Period shall extend beyond the Maturity Date.

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Cover”, when required by this Agreement for LC Exposure or Bankers’
Acceptances, shall be effected by paying to the Administrative Agent in
immediately available funds, to be held by the Administrative Agent in a
collateral account maintained by the Administrative Agent at its Payment Office
and collaterally assigned as security, an amount equal to, as applicable, the
maximum amount of LC Exposure available for drawing at such time, or the face
amount of all Bankers’ Acceptances outstanding at such time. Such amount shall
be retained by the Administrative Agent in such collateral account until such
time as the applicable Letters of Credit and Bankers’ Acceptances shall have
expired or matured and Reimbursement Obligations, if any, with respect thereto
shall have been fully satisfied; provided that if any such Reimbursement
Obligations are not satisfied when due hereunder, the Administrative Agent may
apply any amounts in such collateral account against such Reimbursement
Obligations.

“Credit Party” means the Borrowers and each Guarantor. For greater certainty,
“Credit Party” shall not include (i) any Subsidiary which has not been
designated as a Guarantor pursuant to Section 5.9; (ii) any Advertising Entity;
(iii) any Consolidated VIE; or (iv) any Joint Venture.

“Currency Due” has the meaning specified in Section 2.17.

“DBRS” shall mean Dominion Bond Rating Service Limited, or its successor.

“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to the Administrative Agent, the

 



--------------------------------------------------------------------------------

- 9 -

 

Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrowers or the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Person making the request in clause
(c) above receiving such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Discount Proceeds” means, for any B/A (or, as applicable, any B/A Equivalent
Loan), an amount (rounded to the nearest whole cent, and with one-half of one
cent being rounded up) calculated on the applicable date of Borrowing by
multiplying:

 

  (i) the face amount of the B/A (or, as applicable, the undiscounted amount of
the B/A Equivalent Loan); by

 

  (ii) the quotient of one divided by the sum of one plus the product of:

 

  (A) the Discount Rate (expressed as a decimal) applicable to such B/A (or as
applicable, such B/A Equivalent Loan), multiplied by

 

  (B) a fraction, the numerator of which is the Contract Period of the B/A (or,
as applicable, the B/A Equivalent Loan) and the denominator of which is 365,

with such quotient being rounded up or down to the nearest fifth decimal place,
and with .000005 being rounded up.

“Discount Rate” means, with respect to either a B/A for a particular Contract
Period being purchased by a Lender on any day or a B/A Equivalent Loan being
made by a Lender on any day, (i) for any Lender which is a Schedule I chartered
bank under the Bank Act (Canada), the CDOR Rate on such day for such Contract
Period; and (ii) for any other Lender, the lesser of (a) the CDOR Rate on such
day for such Contract Period, plus 0.10%, and (b) the percentage discount rate
(which will be expressed in terms of the CDOR Rate or a spread over the CDOR
Rate) quoted by such Lender as the percentage discount rate at which such Lender
would, in accordance with its normal practices, at or about 10:00 a.m. on such
date, be prepared to purchase bankers’ acceptances or make B/A Equivalent Loans
having a face amount and term comparable to the face amount and term of such B/A
or B/A Equivalent Loan.

“Environmental Laws” means all federal, provincial, local or foreign laws,
rules, regulations, codes, ordinances, orders, decrees, judgements, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the generation, use, handling, collection,
treatment,

 



--------------------------------------------------------------------------------

- 10 -

 

storage, transportation, recovery, recycling, release, threatened release or
disposal of any Hazardous Material, or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Laws, (b) the generation,
use, handling, collection, treatment, storage, transportation, recovery,
recycling or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Securities” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting and non-voting) of, such Person’s capital, whether
outstanding on the Closing Date or issued after the Closing Date, including any
interest in a partnership, limited partnership or other similar Person and any
beneficial interest in a trust, and any and all rights, warrants, debt
securities, options or other rights exchangeable for or convertible into any of
the foregoing.

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of Economic and Monetary Union.

“Euro Equivalent” means, on any day, the amount of Euros that the Administrative
Agent could purchase, in accordance with its normal practice, with a specified
amount of Canadian Dollars based on the Bank of Canada noon spot rate on such
day.

“Euro Rate Borrowing” means a Borrowing comprised of one or more Euro Loans.

“Euro Loan” means a Loan denominated in Euros which bears interest at a rate
based upon the Adjusted LIBO Rate.

“Event of Default” has the meaning set out in Section 7.1.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by) its taxable income or net income, or capital taxes (including the
large corporations tax imposed under Part I.3 of the Income Tax Act) imposed on
(or measured by) its taxable capital, and any substantially similar taxes
imposed by Canada, the United States or by any other jurisdiction under the Laws
of which such recipient is organized or in which its principal office is located
or in which its applicable lending office is located; (b) any branch profits
taxes imposed by the United States of America or any similar taxes imposed by
any other jurisdiction in which any Borrower is located; (c) any taxes for which
no payment is required from the applicable Borrower pursuant to Section 9.4(f);
(d) any income or withholding taxes imposed on a Lender for its failure or
inability (other than as a result of a Change of Law) to comply with
Section 2.15(e), and (e) any income or withholding taxes imposed on payments to,
or for the benefit of, any Lender (other than an assignee pursuant to a request
by the Borrowers under Section 2.20) on the date such Lender becomes a party
hereto (or designates a new lending office); provided, however, that clauses
(d) and (e) shall not apply to (i) Taxes imposed on payments to a Lender for a
portion of a Loan that such Lender acquired by assignment to the extent that,
immediately prior to the assignment, the party that assigned such portion of the
Loan was entitled to additional payments under Section 2.15(a) for such Taxes
(or indemnity under

 



--------------------------------------------------------------------------------

- 11 -

 

Section 2.15(c) for such Taxes); (ii) Taxes imposed on payments to a Lender for
any portion of a Loan that such Lender acquired by assignment after or during a
continuation of a Default; or (iii) Taxes imposed on a Lender that designates a
new lending office to the extent that, immediately prior to such designation,
such Lender was entitled to additional payments under Section 2.15(a) with
respect to such Taxes (or indemnity under Section 2.15(c) for such Taxes).

“Existing Letters of Credit” means those letters of credit issued by The Bank of
Nova Scotia at the request of a Borrower prior to the Closing Date and which
remain outstanding on the Closing Date, the particulars of which are set forth
in Schedule C.

“Facility Fees” means the facility fees payable by either Borrower pursuant to
Section 2.10 (a).

“Federal Funds Effective Rate” means, for any day, the per annum rate equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States of America arranged
by Federal funds brokers on such day, as published for such day (or, if such day
is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Board of New York, or, if such rate is not so published for any day
which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means the letters dated on or about November 10, 2010 among the
Lead Arrangers, the Administrative Agent and the Borrowers relating to the
payment of certain fees.

“Fiscal Quarter” means any fiscal quarter of the Parent Borrower, and “Fiscal
Year” means any fiscal year of the Parent Borrower. The Fiscal Year of the
Parent Borrower ends on the Sunday which is closest to December 31 in each year.
The first Fiscal Quarter of the Parent Borrower ends on the date which is 13
weeks after the end of the most recently completed Fiscal Year; the second
Fiscal Quarter of the Parent Borrower ends on the date which is 13 weeks after
the end of the most recently completed first Fiscal Quarter; and the third
Fiscal Quarter of the Parent Borrower ends on the date which is 13 weeks after
the end of the most recently completed second Fiscal Quarter.

“Foreign Lender” means any Lender that is not a Canadian Resident Lender.

“Former Parent” means Tim Hortons Inc., a Delaware company.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the application of the
provisions of Section 1.4.

“Governmental Authority” means the Government of Canada, the United States of
America, any other nation or any political subdivision thereof, whether federal,
provincial, state, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank, fiscal or monetary
authority or other authority regulating financial institutions, and any other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including the
Bank Committee on Banking Regulation and Supervisory Practices of the Bank of
International Settlements.

“Gross Revenues” means, in respect of any Person and with reference to any
period, the total amount of all revenue received by such Person during such
period from all sources from the ordinary course of business whether from sales,
rents, royalties or otherwise; provided, however, that Gross Revenues shall not
include dividends or distributions from Subsidiaries or intercompany revenues;
and, provided further, that when considering Gross Revenues of a Person that
include primarily U.S. Dollars

 



--------------------------------------------------------------------------------

- 12 -

 

(e.g. U.S. Subsidiaries which have Gross Revenues mainly in U.S. Dollars), the
impact of foreign exchange on Gross Revenues shall be eliminated by fixing the
foreign exchange rate when calculating the Gross Revenues of the affected Person
at par (on a dollar-for-dollar basis) with the Canadian Dollar, as applicable
from time to time.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (in this definition, the “primary credit party”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof (whether in the form of a loan, advance, stock purchase, capital
contribution or otherwise), (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital solvency, or any other balance sheet, income statement or other
financial statement condition or liquidity of the primary credit party so as to
enable the primary credit party to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of
guarantee issued to support such Indebtedness or other obligation, and
“Guarantees” shall mean each Guarantee provided by a Guarantor under this
Agreement.

“Guarantor” means (A) the Parent Borrower in respect of the obligations of the
Subsidiary Borrower pursuant to the Parent Guarantee and (B) the Subsidiary
Borrower in respect of the obligations of the Parent Borrower, and each other
Subsidiary required or designated to provide a Subsidiary Guarantee pursuant to
Section 5.9 unless in each case, the Parent Borrower shall have revoked the
designation of the Subsidiary Borrower or of any such other Subsidiary as a
Guarantor in accordance with Section 5.9. As at the date of this Agreement, no
Subsidiary is required or has been designated by the Parent Borrower to provide
a Subsidiary Guarantee pursuant to Section 5.9 other than the Subsidiary
Borrower which is required to provide the Subsidiary Borrower Guarantee.

“Hazardous Materials” means any substance, product, liquid, waste, pollutant,
chemical, contaminant, insecticide, pesticide, gaseous or solid matter, organic
or inorganic matter, fuel, micro-organism, ray, odour, radiation, energy,
vector, plasma, constituent or material which (a) is or becomes listed,
regulated or addressed under any Environmental Laws, or (b) is, or is deemed to
be, alone or in any combination, hazardous, hazardous waste, toxic, a pollutant,
a deleterious substance, a contaminant or a source of pollution or contamination
under any Environmental Laws, including asbestos, petroleum and polychlorinated
biphenyls, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Laws.

“Income Tax Act” means the Income Tax Act (Canada) and the regulations
promulgated thereunder, as amended from time to time.

“Indebtedness” means, with respect to any Person, without duplication: (a) its
liabilities for borrowed money, including bankers’ acceptances, and its
redemption obligations in respect of mandatorily redeemable preferred stock;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property); (c) all
liabilities appearing on its balance sheet in accordance with GAAP in respect of
capital leases; (d) all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); (e) all its liabilities in
respect of letters of credit or instruments serving a similar function

 



--------------------------------------------------------------------------------

- 13 -

 

issued or accepted for its account by banks and other financial institutions
(whether or not representing obligations for borrowed money); (f) the net
marked-to-market liability of such Persons under Swap Agreements, other than the
Swap Agreements listed in Schedule D; and (g) any Receivables Facility
Attributed Indebtedness, (h) any direct or indirect obligation of such Person
guaranteeing or agreeing or intending to guarantee any Indebtedness of any other
Person in any manner, provided that Indebtedness shall not include trade
payables and accrued expenses, in each case, arising in the ordinary course of
business, and (i) any Guarantee by such Person with respect to liabilities of
another Person of a type described in any of clauses (a) through (f) hereof.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 9.3(b).

“Interest Payment Date” means, (a) in the case of any Loan other than a LIBO
Rate Loan or Euro Loan, each Quarterly Date in each calendar year, and (b) in
the case of a LIBO Rate Loan or Euro Loan, the last day of each Interest Period
relating to such LIBO Rate Loan or Euro Loan, provided that if an Interest
Period for any LIBO Rate Loan or Euro Loan is of a duration exceeding three
months, then “Interest Payment Date” shall also include each date which occurs
at each three-month interval after the first day of such Interest Period.

“Interest Period” means, with respect to a LIBO Rate Borrowing or Euro Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one month, two
months, three months or, subject to availability, six months thereafter, as the
applicable Borrower may elect; provided that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the immediately succeeding Business Day unless such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period, and (iii) no Interest Period shall extend beyond the
Maturity Date. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a converted or
continued Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investment” means, as applied to any Person (the “investor”), any direct or
indirect purchase or other acquisition by the investor of, or a beneficial
interest in, Equity Securities of any other Person, including any exchange of
Equity Securities for Indebtedness, or any direct or indirect loan, advance
(other than advances to employees for moving, travel, tax equalization for
expatriate employees, and other similar type expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by the investor to any other Person, including all Indebtedness and accounts
receivable owing to the investor from such other Person that did not arise from
sales or services rendered to such other Person in the ordinary course of the
investor’s business, or any direct or indirect purchase or other acquisition of
bonds, notes, debentures or other debt securities of, any other Person. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment minus any amounts (a) realized upon the disposition of assets
comprising an Investment (including the value of any liabilities assumed by any
Person other than a Credit Party in connection with such disposition),
(b) constituting repayments of Investments that are loans or advances or
(c) constituting cash returns of principal or capital thereon (including any
dividend, redemption or repurchase of equity that is accounted for, in
accordance with GAAP, as a return of principal or capital).

 



--------------------------------------------------------------------------------

- 14 -

 

“Issuing Bank” means The Bank of Nova Scotia and such other Lender or Lenders as
may be designated by the Administrative Agent and agreed to by the Borrowers
from time to time, each in its capacity as an issuer of Letters of Credit
hereunder, and each of their successors in such capacity as provided in
Section 2.18(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Venture” means a joint venture required to be consolidated, or accounted
by the equity method, on the Parent Borrower’s financial statements under GAAP.

“Judgment Currency” has the meaning specified in Section 2.17.

“Laws” means all federal, provincial, state, municipal, foreign and
international statutes, acts, codes, ordinances, decrees, treaties, rules,
regulations, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards or any provisions of the foregoing, including general principles of
common and civil law and equity, and all policies, practices and guidelines of
any Governmental Authority binding on or affecting the Person referred to in the
context in which such word is used (including, in the case of tax matters, any
accepted practice or application or official interpretation of any relevant
Governmental Authority); and “Law” means any one or more of the foregoing.

“LC Commitment Amount” means, in respect of the Revolving Credit, up to
Cdn.$25,000,000 or the U.S. $ Equivalent or Euro Equivalent thereof.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Issuing Bank at any time shall be
calculated as aforesaid in respect of all Letters of Credit issued by such
Issuing Bank which are outstanding at such time. The LC Exposure of any Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lead Arrangers” means J.P. Morgan Securities Canada Inc. and The Bank of Nova
Scotia, in their capacity as Co-Lead Arrangers and Joint Bookrunners hereunder.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender, or (ii) a CLO administered or managed by such Lender or an
Affiliate of such Lender, and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“Lenders” means the Persons listed as lenders on Schedule A and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders and the Issuing Bank.

“Letter of Credit” or “LC” means any letter of credit issued in Canadian
Dollars, U.S. Dollars or Euros under the Revolving Credit pursuant to this
Agreement.

“LIBO Rate Borrowing” means a Borrowing comprised of one or more LIBO Rate
Loans.

 



--------------------------------------------------------------------------------

- 15 -

 

“LIBO Rate Loan” means a Loan denominated in U.S. Dollars which bears interest
at a rate based upon the LIBO Rate.

“LIBO Rate” means, for any Interest Period, the rate for U.S. Dollar borrowings
(in respect of LIBO Rate Loans) or the rate for Euro borrowings (in respect of
Euro Loans), appearing on the Reuters Screen LIBOR01(or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service providing rate quotations comparable to those currently provided on such
page of such Service, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to
U.S. Dollar or Euro deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for U.S. Dollar or Euro deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” for such Interest Period shall
be the rate at which U.S. Dollar or Euro deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, (a) with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothec, hypothecation, encumbrance, charge, security interest, royalty
interest, adverse claim, defect of title or right of set off in, on or of such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, title retention agreement or consignment agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to any asset, (c) any purchase option, call or similar right
of a third party with respect to such assets, (d) any netting arrangement,
defeasance arrangement or reciprocal fee arrangement (other than customary
netting arrangements pursuant to any Swap Agreement), and (e) any other
arrangement having the effect of providing security.

“Loan” means any loan made by the Lenders to a Borrower pursuant to this
Agreement, and includes any B/A accepted (and any B/A Equivalent Loan purchased)
by any Lender hereunder.

“Loan Documents” means this Agreement, the Parent Guarantee, the Subsidiary
Borrower Guarantee, the Subsidiary Guarantees, the Borrowing Requests and the
Fee Letters, together with any other document, instrument or agreement (other
than participation, agency or similar agreements among the Lenders or between
any Lender and any other bank or creditor with respect to any indebtedness or
obligations of any Credit Party (as applicable) hereunder or thereunder) entered
into in connection with this Agreement on the Closing Date or thereafter, as
such documents, instruments or agreements may be amended, modified or
supplemented from time to time.

“Mandatory Cost” means the rate described and calculated in accordance with
Exhibit H hereto.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition, financial or otherwise, of the Parent Borrower
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
any of the Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder (other than any termination thereof in accordance
with its terms).

“Material Indebtedness” means any Indebtedness (other than the Loans) of any one
or more Credit Parties in an aggregate principal amount exceeding
Cdn.$25,000,000 or the equivalent thereof in any other currency.

 



--------------------------------------------------------------------------------

- 16 -

 

“Maturity Date” means the date ending on the fourth anniversary of the Closing
Date (or, if such date is not a Business Day, the next Business Day thereafter).

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Notes Indenture” means the trust indenture between the Parent Borrower and the
Trustee dated as of June 1, 2010 providing for the issuance of senior unsecured
notes, as supplemented by a first supplemental trust indenture between such
parties also dated as of June 1, 2010.

“Overdraft Availability” has the meaning set out in Section 2.19(d).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Parent Borrower” has the meaning set out in the recitals hereto.

“Parent Guarantee” means the guarantee by the Parent Borrower of the obligations
of the Subsidiary Borrower under this Agreement and the other Loan Documents,
the form of which is attached hereto as Exhibit D.

“Participant” has the meaning set out in Section 9.4(e).

“Payment Office” means the Administrative Agent’s office located at the address
and to the attention of the individual set out on Schedule A hereto (or such
other office or individual as the Administrative Agent may hereafter designate
in writing to the other parties hereto).

“Pension Plan” means any pension plan required to be registered under Canadian
federal or provincial law that is maintained or contributed to by the Parent
Borrower or any Subsidiary for its employees or former employees.

“Permitted Acquisition” has the meaning set forth in Section 6.5(b).

“Permitted Liens” means Liens permitted under Section 6.2.

“Permitted Receivables Financing” means any transaction or series of
transactions pursuant to which the Parent Borrower or a Subsidiary sells,
transfers, disposes of, securitizes or enters into any other asset-backed
financing of trade accounts receivable of or owing to the Parent Borrower or any
Subsidiary, and any contract rights related thereto, in each case, on customary
terms for fair value as determined at the time of consummation in good faith by
the Parent Borrower or such Subsidiary.

“Person” includes any natural person, corporation, company, limited liability
company, trust, joint venture, association, unincorporated organization,
partnership, Governmental Authority or other entity.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time.

“Prime Borrowing” means a Borrowing comprised of one or more Prime Loans.

“Prime Loan” means a Loan denominated in Canadian Dollars which bears interest
at a rate based upon the Prime Rate.

 



--------------------------------------------------------------------------------

- 17 -

 

“Prime Rate” means, on any day, the annual rate of interest equal to the greater
of (i) the annual rate of interest announced by The Bank of Nova Scotia and in
effect as its prime rate at its principal office in Toronto, Ontario on such day
for determining interest rates on Canadian Dollar-denominated commercial loans
in Canada, and (ii) the annual rate of interest equal to the sum of (A) the
one-month CDOR Rate in effect on such day, plus (B) 0.75%.

“Purchase Money Lien” means any Lien securing any unpaid part of, or incurred to
provide the whole or any part of, the cost of acquisition of any personal
property acquired from other than the Parent Borrower, a Subsidiary or a Related
Party and any expenditures made for fixed improvements thereto if made or firmly
committed within 12 months after the acquisition of such personal property and
any extension, renewal, or refunding thereof not in excess of the outstanding
principal amount as at the date of such extension, renewal or refunding and not
extending or affecting any additional personal property.

“Quarterly Date” means the first Business Day of each of the months of January,
April, July and October.

“Rated Debt” means the senior, unsecured, non-third party credit enhanced, long
term debt of the Parent Borrower which is rated by any one or more of Moody’s,
S&P and/or DBRS.

“Receivable” means the indebtedness and payment obligations of any Person to any
Credit Party or acquired by any Credit Party (including obligations constituting
an account or general intangible or evidenced by a note, instrument, contract,
security agreement, chattel paper or other evidence of indebtedness or security)
arising from a sale of merchandise or the provision of services by such Credit
Party or the Person from which such indebtedness and payment obligation were
acquired by such Credit Party, including (a) any right to payment for goods sold
or for services rendered and (b) the right to payment of any interest, sales
taxes, finance charges, returned cheque or late charges and other obligations of
such Person with respect thereto.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under any Permitted Receivables Financing on any date of
determination that would be characterized as principal if such Permitted
Receivables Financing were structured as a secured lending transaction rather
than as a purchase, excluding any obligations outstanding that arise in
connection with transfers of loan obligations owing to the Parent Borrower and
its Subsidiaries by franchisees and other related assets that are treated as
true sales of financial assets under Accounting Standards Codification 860, as
in effect from time to time.

“Registers” has the meaning set out in Section 9.4(c).

“Reimbursement Obligations” means, at any date, the obligations of any Borrower
then outstanding in respect of the Letters of Credit, to reimburse the
Administrative Agent for the account of the applicable Issuing Bank for the
amount paid by such Issuing Bank in respect of any drawings under the Letters of
Credit.

“Related Parties” means, collectively or individually, (i) when used with
reference to the Borrowers and their Subsidiaries: the Advertising Entities,
Joint Ventures, Consolidated VIEs, Tim Horton Children’s Foundation Inc. and Tim
Horton Children’s Foundation (US), Inc. and (ii) when used with reference to the
Administrative Agent, the Lenders and the Issuing Bank, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 



--------------------------------------------------------------------------------

- 18 -

 

“Related Property” shall mean, with respect to each Receivable, (a) all of the
interest of the applicable Credit Party in the goods, if any, sold and delivered
to an account debtor relating to the sale which gave rise to such Receivable,
(b) all other security interests or Liens, and the interest of the applicable
Credit Party in the property subject thereto, from time to time purporting to
secure payment of such Receivable, together with all financing statements
describing any collateral securing such Receivable, (c) all guarantees,
insurance, letters of credit and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable,
in the case of clauses (b) and (c), whether pursuant to the contract related to
such Receivable or otherwise or pursuant to any obligations evidenced by a note,
instrument, contract, security agreement, chattel paper or other evidence of
indebtedness or security and the proceeds thereof, and (d) all other assets that
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Receivables.

“Release” is to be broadly interpreted and shall include an actual or potential
discharge, deposit, spill, leak, pumping, pouring, emission, emptying,
injection, escape, leaching, seepage or disposal of Hazardous Materials which is
or may be in breach of any Environmental Laws.

“Release Conditions” means, on any Calculation Date, where the Gross Revenues of
the Parent Borrower for the Calculation Period ended on such Calculation Date
are equal to or exceed 75% of the Consolidated Gross Revenues.

“Required Lenders” means, at any time, Lenders having aggregate Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
aggregate Revolving Credit Exposures and unused Commitments at such time.

“Responsible Officer” means, with respect to any Person, the chairman, the
president, any vice president, the chief executive officer or the chief
operating officer, and, in respect of financial or accounting matters, any chief
financial officer, principal accounting officer, treasurer or controller of such
Person.

“Restricted Payment” shall mean, with respect to any Person, any payment by such
Person (i) of any dividends on any of its Equity Securities, or (ii) on account
of, or for the purpose of setting apart any property for a sinking or other
analogous fund for, the purchase, redemption, retirement or other acquisition of
any of its Equity Securities or any Equity Securities of any other Credit Party,
Subsidiary, Advertising Entity, Joint Venture or Consolidated VIE or any
warrants, options or rights to acquire any such Equity Securities, or the making
by such Person of any other distribution in respect of any of such Equity
Securities, or (iii) of any principal of or interest or premium on or of any
amount in respect of a sinking or analogous fund or defeasance fund for any
Indebtedness of any Credit Party, ranking in right of payment subordinate to any
liability of such Credit Party under the Loan Documents; provided, however, that
notwithstanding anything set forth above to the contrary, any payment (including
repayments and reimbursements) made by, to be made by, or which is contemplated
or required to be made by any Borrower or any Subsidiary to Wendy’s or any
Affiliate of Wendy’s under the tax sharing agreement by and between Wendy’s and
the Former Parent (an executed copy of which has been provided to the Lenders
prior to the date hereof and was executed by the parties thereto in connection
with that certain initial public offering of Equity Securities by the Former
Parent on March 29, 2006) in effect as of the Closing Date, without amendment,
as such tax sharing agreement may be assigned by the Former Parent to the Parent
Borrower or any of its Subsidiaries, shall not be considered “Restricted
Payments”.

“Revolving Credit” means the revolving credit facility (initially
Cdn.$250,000,000 (or U.S. $ Equivalent or Euro Equivalent)) established pursuant
to the Revolving Credit Commitments of the Revolving Credit Lenders.

 



--------------------------------------------------------------------------------

- 19 -

 

“Revolving Credit Commitment” has the meaning set out in Section 2.1(a).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, the
face amount of all outstanding Bankers’ Acceptances accepted by or B/A
Equivalent Loans made by such Lender, and its LC Exposure and Swingline Exposure
at such time.

“Revolving Credit Lender” means any Lender having a Revolving Credit Commitment
hereunder and/or a Revolving Loan outstanding hereunder.

“Revolving Loan” has the meaning set out in Section 2.1(a)

“Rolling Period” means, commencing with the Fiscal Quarter ending January 2,
2011, each Fiscal Quarter taken together with the three immediately preceding
Fiscal Quarters.

“Sale/Leaseback Transaction” means any transaction or series of transactions
pursuant to which the Parent Borrower or any Subsidiary sells, transfers or
otherwise disposes of any property, real or personal, and as part of such
transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed of, provided that such transaction is
consummated for fair value as determined at the time of consummation in good
faith by the Parent Borrower or such Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Statutory Reserve Rate” means, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority having jurisdiction
with respect thereto, including without limitation, under regulations issued
from time to time by (a) the Board to which the Administrative Agent is subject
in respect of the funding of any Euro Rate Borrowing (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board), (b) any Governmental
Authority of the European Union to which the Administrative Agent is subject in
respect of the funding of any Euro Rate Borrowing, or (c) any Governmental
Authority of any jurisdiction in which Loans in Euros are made to which any
Lenders in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in Euros or by reference to which
interest rates applicable to loans in Euros are determined. Euro Loans shall be
deemed to constitute Euro currency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means any firm, partnership, corporation or other legal entity in
which either or both of the Borrowers, either of the Borrowers and one or more
of its or their Subsidiaries, or one or more Subsidiaries of either or both of
the Borrowers owns, directly or indirectly, the right to elect a majority of the
board of directors, if it is a corporation, or the right to make or control its
management decisions, if it is some other Person, but excluding any Related
Party.

“Subsidiary Borrower” has the meaning set out in the recitals hereto.

 



--------------------------------------------------------------------------------

- 20 -

 

“Subsidiary Borrower Guarantee” means the guarantee by the Subsidiary Borrower
of the obligations of the Parent Borrower under this Agreement and the other
Loan Documents, the form of which is attached hereto as Exhibit E and subject to
the release conditions set forth in Section 5.9 of this Agreement.

“Subsidiary Guarantees” means the guarantees by (a) the U.S. Subsidiaries in
support of the obligations of the Borrowers under this Agreement and the other
Loan Documents, the form of which is attached as Exhibit F hereto, and (b) the
Canadian Subsidiaries in support of the obligations of the Borrowers under this
Agreement and the other Loan Documents, the form of which is attached as Exhibit
G hereto. For the purposes of Section 5.9 and Section 9.2(b)(vii), the
Subsidiary Borrower Guarantee shall be deemed to be a “Subsidiary Guarantee”.

“Successor” has the meaning set out in Section 6.3.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Credit Parties shall
be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Commitment Amount” means Cdn.$25,000,000 or the U.S.$ Equivalent or
Euro Equivalent thereof.

“Swingline Lender” means The Bank of Nova Scotia, in its capacity as lender of
Swingline Loans hereunder, and any successor thereto.

“Swingline Loan” has the meaning set out in Section 2.19.

“Syndication Agent” means JPMorgan Chase Bank, N.A., or any successor thereof.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“Tax Returns” means all returns, reports, elections, notices, filings,
statements, declarations, forms, claims for refund or other documents (whether
intangible, electronic or other form) and including any amendments, schedules,
attachments, supplements, appendices and exhibits thereto, made, prepared or
filed or required to be made, prepared or filed by applicable Laws with a
Governmental Authority in respect of Taxes.

“Taxes” means all taxes, charges, fees, levies, imposts and other assessments,
including all income, sales, use, goods and services, harmonized sales, value
added, capital, capital gains, alternative, net worth, transfer, profits,
withholding, payroll, employer health, excise, real property and personal
property taxes, and any other taxes, customs duties, fees, assessments, or
similar charges in the nature of a tax, including Canada Pension Plan and
provincial pension plan contributions, unemployment or employment insurance
payments and workers’ compensation premiums, together with any instalments

 



--------------------------------------------------------------------------------

- 21 -

 

with respect thereto, and any interest, fines and penalties with respect
thereto, imposed, assessed, reassessed or collected by any Governmental
Authority (including federal, state, provincial, municipal and foreign
Governmental Authorities), and whether disputed or not.

“Third Party” means any Person other than the Parent Borrower, a Subsidiary or a
Related Party.

“Threshold” means, in respect of then most recently completed Calculation
Period, a minimum of 75% of Consolidated Gross Revenues.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Trustee” means BNY Trust Company of Canada in its capacity as trustee under the
Notes Indenture and any indenture supplemental thereto, and any successor
thereto appointed in accordance with the provisions of the Notes Indenture.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Prime Rate, the Base Rate, the LIBO Rate or the
Adjusted LIBO Rate, or whether such Borrowing takes the form of an LC.

“U.S. Dollars” and “U.S.$” refer to lawful money of the United States of
America.

“U.S.$ Equivalent” means, on any day, the amount of U.S. Dollars that the
Administrative Agent could purchase, in accordance with its normal practice,
with a specified amount of Canadian Dollars based on the Bank of Canada noon
spot rate on such day.

“U.S. Subsidiary” means a Subsidiary of the Parent Borrower that is incorporated
or organized in the United States of America.

“Wendy’s” means Wendy’s International, Inc., an Ohio corporation.

“wholly-owned subsidiary” of a Person means any subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity or 100% of the ordinary voting power
or 100% of the general partnership or membership interests are, at the time any
determination is being made, owned, controlled or held by such Person or one or
more subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person.

1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by class e.g., a “Revolving Loan”) or by
Type (e.g., a “LIBO Rate Loan”) or by class and Type (e.g., a “LIBO Revolving
Loan”). Borrowings also may be classified and referred to by class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by class
and Type (e.g., a “LIBO Rate Revolving Borrowing”).

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word “or”
is disjunctive; the word “and” is conjunctive. The word “shall” is mandatory;
the word “may” is permissive. The words “to the

 



--------------------------------------------------------------------------------

- 22 -

 

knowledge of” means, when modifying a representation, warranty or other
statement of any Person, that the fact or situation described therein is known
by the Person (or, in the case or a Person other than a natural Person, known by
the Responsible Officer of that Person) making the representation, warranty or
other statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) would have been known by the Person (or,
in the case of a Person other than a natural Person, would have been known by
such Responsible Officer of that Person). Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set out herein), (b) any reference herein to any statute or any section thereof
shall, unless otherwise expressly stated, be deemed to be a reference to such
statute or section as amended, restated or re-enacted from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any reference herein to an action, document or other matter or
thing being “satisfactory to the Lenders”, “to the Lenders’ satisfaction” or
similar phrases, shall mean that such action, document, matter or thing must be
satisfactory to Lenders constituting the Required Lenders, unless it is
described in clauses (i) to and including (vii) of Section 9.2(b) hereof, in
which case it must be satisfactory to each Lender whose consent is required
under the applicable clause.

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting or financial terms used in this Agreement (and all defined terms used
in the definition of any such accounting or financial term) shall have the
respective meanings given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing the financial statements referred to in Section 5.1. In the event of
any change in GAAP after the date hereof, and if such change would affect any
such computation (including the computation of any of the financial covenants
set forth in Section 5.10) or determination, or the meaning of any such
accounting or financial term or any defined term used in the definition of any
such financial or accounting term, then the parties hereto agree to endeavour,
in good faith, to agree upon an amendment to this Agreement that would adjust
such computation, determination or meaning in a manner that would preserve the
original intent thereof but in accordance with the GAAP as so changed, provided
that, until so amended such computation, determination or meaning shall, for
purposes of this Agreement, continue to be governed by GAAP as in effect
immediately prior to such change. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent Borrower or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any change
to, or modification of, GAAP which would require the capitalization of leases
characterized as “operating leases” as of the Closing Date.

 



--------------------------------------------------------------------------------

- 23 -

 

1.5 Time. All time references herein shall, unless otherwise specified, be
references to local time in Toronto, Ontario. Time is of the essence of this
Agreement and the other Loan Documents.

1.6 Permitted Liens. Any reference in any of the Loan Documents to a Permitted
Lien is not intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Permitted Lien.

1.7 Limitation Regarding Subsidiaries. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall require a Borrower or
any Subsidiary to cause any Person who is not a Subsidiary of such Person to do
anything or to refrain from doing anything hereunder.

ARTICLE 2

REVOLVING CREDIT

2.1 Commitments.

(a) Subject to the terms and conditions set forth herein, each Revolving Credit
Lender commits to make Loans denominated in Canadian Dollars, U.S. Dollars or
Euros (each such Loan made under this Section 2.1(a), a “Revolving Loan”) to the
Borrowers from time to time during the period commencing on the Closing Date and
ending on the Maturity Date (each such commitment, as it may be reduced from
time to time pursuant to Section 2.6, and as it may be reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.4, and as such commitments may be increased under the Commitment
Increase Right, a “Revolving Credit Commitment”) in an aggregate principal
amount equal to the amount set forth beside such Lender’s name in Schedule A
under the heading “Revolving Credit Commitments”, or as it may appear in the
applicable Assignment and Assumption, provided that any Revolving Loans made by
any Lender as requested by the Borrowers will not result in (i) such Revolving
Credit Lender’s Revolving Credit Exposure exceeding such Revolving Credit
Lender’s Revolving Credit Commitment, or (ii) the sum of the total Revolving
Credit Exposures exceeding the total Revolving Credit Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, repay and reborrow Revolving Loans in the manner provided
in Section 2.2(b) by giving notice in the manner required by Section 2.3.

(b) Subject to the terms and conditions hereof, at any time after the Closing
Date, provided that no Event of Default has occurred and is continuing and that
the Parent Borrower is in compliance with the financial covenants in
Section 5.10 both before and immediately after giving effect to the requested
Commitment increase, the Borrowers shall have the right (the “Commitment
Increase Right”) to request that the Lenders or any other Persons increase the
Revolving Credit Commitments by an aggregate of up to Cdn. $150,000,000 (subject
to a minimum increase of Cdn.$10,000,000). Each Lender shall have the option to
provide its Applicable Percentage of any increase made under this
Section 2.1(b). Any Lender which does not advise the applicable Borrower and the
Administrative Agent, within 15 days of the applicable Commitment increase
request, that such Lender will provide its Applicable Percentage of such
Commitment increase request will be deemed to have declined to provide its
Applicable Percentage of such Commitment increase request.

(c) Notwithstanding anything to the contrary in this Agreement, (i) in
exercising the Commitment Increase Right, the Borrowers shall not require the
consent of any Lender other than any Lender providing all or part of the
requested Commitment increase, and (ii) no Lender shall have any obligation to
participate in any requested Commitment increase unless it agrees to do so in
its sole discretion.

 



--------------------------------------------------------------------------------

- 24 -

 

(d) Any such Commitment increase shall be documented pursuant to an amendment
agreement satisfactory to the Administrative Agent and executed by the
Borrowers, the Persons providing the requested Commitment increase and the
Administrative Agent.

2.2 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Credit Lenders ratably in accordance with
their respective Applicable Percentage. Each Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.19. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.16, each Revolving Borrowing shall be comprised
entirely of Prime Loans, Bankers’ Acceptances, B/A Equivalent Loans, Base Rate
Loans, LIBO Rate Loans or Euro Loans as the Borrowers may request in accordance
herewith. Each Lender may at its option make any LIBO Rate Loan or Euro Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that a Lender may only exercise such option if it shall not
result in any increased costs or withholding tax obligations for the Borrowers
or affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBO Rate Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of U.S.$100,000, and not less than U.S.$5,000,000. At the commencement
of each Interest Period for any Euro Rate Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of EUR100,000, and
not less than EUR5,000,000. At the time that each Prime Revolving Borrowing or
Base Rate Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that, in the case of each Prime Revolving Borrowing, is an integral
multiple of Cdn.$100,000 and not less than Cdn.$1,000,000 and, in the case of
each Base Rate Revolving Borrowing, is an integral multiple of U.S.$100,000 and
not less than U.S.$1,000,000; provided that a Prime Revolving Borrowing or a
Base Rate Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total applicable Commitments or that is required to
finance the reimbursement of an LC Disbursement. Each Swingline Loan shall be in
an amount that is an integral multiple of Cdn$100,000, U.S.$ 100,000 or
EUR100,000, as the case may be, and not less than Cdn$1,000,000, U.S.$1,000,000
or EUR1,000,000, as the case may be. Borrowings of more than one Type and class
may be outstanding at the same time.

2.3 Requests for Borrowings

(a) To request a Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by written Borrowing Request (A) in the
case of a LIBO Rate Borrowing or Euro Rate Borrowing, not later than 11:00 a.m.
three Business Days before the date of the proposed Borrowing, (B) in the case
of a B/A Borrowing, not later than 11:00 a.m. two Business Days before the date
of the proposed Borrowing, or (C) in the case of a Prime Borrowing or a Base
Rate Borrowing, not later than 11:00 a.m. on the date of the proposed Borrowing
(to a maximum of Cdn.$50,000,000 or the U.S. Dollar Equivalent thereof
outstanding at any time) or, in any other case, not later than one Business Day
before the date of the proposed Borrowing; provided that any such notice of a
Prime Borrowing or a Base Rate Borrowing to finance the reimbursement of an LC
Disbursement may be given not later than 10:00 a.m. on the date of the proposed
Borrowing. Each such borrowing request shall be irrevocable. The Administrative
Agent and each Lender are entitled to rely and act upon any borrowing request or
written Borrowing Request given or purportedly given by the applicable Borrower,
and each Borrower hereby waives the right to dispute the authenticity and
validity of any such request or resulting transaction once

 



--------------------------------------------------------------------------------

- 25 -

 

the Administrative Agent or any Lender has advanced funds, accepted a B/A or
made a B/A Equivalent Loan based on such borrowing request or written Borrowing
Request. Each such written Borrowing Request shall specify the following
information:

 

  (i) the aggregate amount and currency of each requested Borrowing, and whether
such Borrowing will consist of Revolving Loans or Swingline Loans;

 

  (ii) the date of such Borrowing, which shall be a Business Day;

 

  (iii) whether such Borrowing is to be a Prime Borrowing, a B/A Borrowing, a
Base Rate Borrowing, a LIBO Rate Borrowing, a Euro Rate Borrowing or a Letter of
Credit;

 

  (iv) in the case of a LIBO Rate Borrowing or Euro Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”, and in the case of a B/A
Borrowing, the initial Contract Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Contract Period”; and

 

  (v) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply herewith.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Prime Borrowing (if denominated in Canadian Dollars) or a
Base Rate Borrowing (if denominated in U. S. Dollars). If no currency is
specified, the Borrowing shall be denominated in Canadian Dollars. If no
Interest Period is specified with respect to any requested LIBO Rate Borrowing
or Euro Rate Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If no Contract Period is
specified with respect to any requested B/A Borrowing, then the applicable
Borrower shall be deemed to have selected a Contract Period of 30 days’
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.3, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

(c) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request. Thereafter, the applicable Borrower may elect to convert a
Borrowing to a different Type or to continue such Borrowing and, in the case of
(i) a LIBO Rate Borrowing or Euro Rate Borrowing, may elect a new Interest
Period therefor, or (ii) a B/A Borrowing, may elect a new Contract Period
therefor, all as provided in this Section 2.3(c). The applicable Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section 2.3(c)
shall not apply to Swingline Borrowings, which may not be converted or
continued. To make an election pursuant to this Section 2.3(c), a Borrower shall
notify the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.3(a) if such Borrower were requesting
a Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such request shall be irrevocable. In addition to
the information specified in Section 2.3(b), each written Borrowing Request
shall specify the Borrowing to which such request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing. For greater
certainty, if a Borrowing is being converted from a Borrowing in one currency to
a Borrowing in another currency, the conversion will be effected by way of
repayment of the original Borrowing and re-advance of the new Borrowing, and not
merely by way of book entry.

 



--------------------------------------------------------------------------------

- 26 -

 

(d) In the absence of a timely and proper election with regard to (i) LIBO Rate
Borrowings, the applicable Borrower shall be deemed to have elected to convert
such LIBO Rate Borrowings to Base Rate Borrowings on the last day of the
Interest Period of the relevant LIBO Rate Borrowings, (ii) Euro Rate Borrowings,
the applicable Borrower shall be deemed to have elected to continue such Euro
Rate Borrowings as Euro Rate Borrowings with a one month Interest Period
commencing on the last date of the Interest Period of the relevant Euro Rate
Borrowings, and (iii) B/A Borrowings, the applicable Borrower shall be deemed to
have elected to convert such B/A Borrowings to Prime Borrowings on the last day
of the Contract Period of the relevant B/A Borrowings.

2.4 Funding of Borrowings

(a) Each Lender shall make each Loan to be made by it hereunder on the basis of
its Applicable Percentage applicable to such Loan on the proposed date thereof
by wire transfer of immediately available funds by 12:00 noon, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.19. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower maintained with the Administrative Agent
and designated by such Borrower in the applicable Borrowing Request, or to such
other account with another financial institution as may be designated by such
Borrower in the applicable Borrowing Request (which Borrowing Request may, for
greater certainty, refer to standing instructions provided in writing by the
Borrowers to the Administrative Agent from time to time); provided that Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.18 shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received written notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.4(a) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
Administrative Agent shall seek repayment of such corresponding amount from the
applicable Lender with interest thereon for each day from and including the date
such amount is made available to the applicable Borrower to but excluding the
date of payment by such Lender to the Administrative Agent, at the rate of
interest customary for interbank compensation in such currency. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. If the Administrative Agent makes
such Lender’s share of such Borrowing available to the applicable Borrower, and
if such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within one (1) Business Day after such date,
the Administrative Agent shall also be entitled to recover such amount with
interest thereon as set forth in this Section 2.4(b) from the applicable
Borrower.

2.5 Interest and Acceptance Fees.

(a) The Loans comprising each Prime Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 days or 366
days, as the case may be) at a rate per annum equal to the Prime Rate from time
to time in effect plus the Applicable Margin. The Loans comprising each Base
Rate Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 days or 366 days, as the case may be) at a
rate per annum equal to the Base Rate from time to time in effect plus the
Applicable Margin. The Loans comprising each LIBO Rate Borrowing and Euro Rate
Borrowing shall bear interest (computed on the basis of the actual number of
days in the relevant Interest Period over a year of 360 days) at the LIBO Rate
(in the case of any LIBO

 



--------------------------------------------------------------------------------

- 27 -

 

Rate Borrowing) or Adjusted LIBO Rate (in the case of any Euro Rate Borrowing)
for the Interest Period in effect for such LIBO Rate Borrowing or Euro Rate
Borrowing plus the Applicable Margin.

(b) The Loans comprising each B/A Borrowing shall be subject to the Acceptance
Fee which shall be payable as set out in Section 2.11.

(c) Notwithstanding the foregoing, (i) if any amount of principal, interest,
fees or other amounts payable by any Borrower hereunder shall not be paid when
due, such overdue amount shall bear interest, after as well as before judgment,
at a rate per annum equal to (A) in the case of overdue principal and interest
of any Loan, 2% plus the rate otherwise applicable to such Loan, or (B) in the
case of any amount not constituting principal of or interest on a Loan, at a
rate equal to 2% plus the rate otherwise applicable to Prime Loans; and (ii) if
an Event of Default has occurred that is continuing other than an Event of
Default covered in subparagraph (i) above, then, at the request of the Required
Lenders, all amounts due and payable hereunder shall bear interest, after as
well as before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to Prime Loans for so long as the Event of Default is continuing.

(d) Accrued interest on each Loan (other than B/A Borrowings) shall be payable
in arrears on (i) each applicable Interest Payment Date, and (ii) in the case of
Revolving Loans, upon termination of the applicable Revolving Credit
Commitments; provided that interest accrued under paragraph (c) above shall be
payable on demand. In addition, in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

(e) All interest hereunder shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Any Loan that is
repaid on the same day on which it is made shall bear interest for one day. The
applicable Prime Rate, Base Rate, LIBO Rate, Adjusted LIBO Rate or Discount Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

(g) If any provision of this Agreement would oblige a Borrower to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender of “interest” at a “criminal rate” (as such terms are
construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by that
Lender of “interest” at a “criminal rate”, such adjustment to be effected, to
the extent necessary (but only to the extent necessary), as follows:

 

  (i) first, by reducing the amount or rate of interest or the amount or rate of
any Acceptance Fee required to be paid to the affected Lender under Section 2.5;
and

 



--------------------------------------------------------------------------------

- 28 -

 

 

  (ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid to the affected Lender which would
constitute interest for purposes of section 347 of the Criminal Code (Canada).

2.6 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Maturity Date.

(b) The Borrowers may, upon three (3) Business Days prior written notice to the
Administrative Agent, permanently cancel any unused portion of the Revolving
Credit, without penalty. The Administrative Agent shall promptly notify each
Revolving Credit Lender of the receipt by the Administrative Agent of any such
notice. Any such cancellation shall be applied ratably in respect of the
applicable Revolving Credit Commitments of each Revolving Credit Lender. Each
notice delivered by a Borrower pursuant to this Section 2.6(b) shall be
irrevocable.

2.7 Repayment of Loans.

Each of the Borrowers hereby unconditionally promises to pay: (i) to the
Administrative Agent for the account of each Revolving Credit Lender the then
unpaid principal amount of each Revolving Loan made to it and outstanding on the
Maturity Date, (ii) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan made to it and outstanding on the Maturity Date.

2.8 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each extension of credit made by such Lender hereunder, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) The Administrative Agent shall maintain, with respect to its applicable
Borrower, accounts in which it shall record (i) the amount of each Borrowing
made hereunder, the class and Type thereof and, in the cases of Bankers’
Acceptances or LIBO Rate Loans or Euro Loans, the relevant Contract Period or
Interest Period, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the applicable
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to Sections 2.8(a) and
(b) shall be conclusive evidence (absent manifest error) of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Borrowings in accordance with the terms of this Agreement. In the event of a
conflict between the records maintained by an Administrative Agent and any
Lender, the records maintained by the Administrative Agent shall govern.

(d) Any Lender may request that Loans (other than B/As) made by it be evidenced
by a promissory note. In such event, the applicable Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after

 



--------------------------------------------------------------------------------

- 29 -

 

assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

2.9 Prepayments.

(a) Voluntary Prepayments. Either of the Borrowers may, at its option, at any
time and from time to time, prepay the Revolving Loans, without penalty or
premium, (but subject to payment of any amounts payable under Section 2.14), in
whole or in part, upon giving three (3) Business Days’ prior written notice to
the Administrative Agent; provided, however, that the Borrowers may not prepay
any B/A Borrowing but may defease any B/A Borrowing in accordance with
Section 2.11. Such notice shall specify the date and amount of prepayment and
whether the prepayment is of Prime Loans, Bankers’ Acceptances, B/A Equivalent
Loans, Base Rate Loans, LIBO Rate Loans or Euro Loans, or any combination
thereof, and, in each case if a combination thereof, the principal amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Applicable Lender of the contents thereof and of such
Lender’s Applicable Percentage of such prepayment. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.14
and accrued interest to such date on the amount prepaid in accordance with
Section 2.5(d). Each voluntary prepayment of any Canadian Dollar-denominated
Revolving Loan shall be in a minimum principal amount of Cdn.$5,000,000 and in
an integral multiple of Cdn.$100,000; and each voluntary prepayment of any
U.S. Dollar-denominated Revolving Loan shall be in a minimum principal amount of
U.S.$5,000,000 and in an integral multiple of U.S.$100,000; and each voluntary
prepayment of any Euro-denominated Revolving Loan shall be in a minimum
principal amount of EUR 5,0000,000 and in an integral multiple of EUR 100,000.

(b) Currency Fluctuations. If the Administrative Agent determines on any day,
solely by reason of currency fluctuations, that the Canadian $ Equivalent of the
Loans made by the Lenders to the Borrowers (including, to the extent not already
included therein, any LC Exposure and Swingline Exposure) exceeds 105% of the
Commitments of the Lenders (the amount by which Loans outstanding exceed 100% of
the Commitments on such day being referred to in this Section as the “Excess
Amount”), then, the applicable Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, an amount equal to the
Excess Amount, upon the earlier of three (3) Business Days written notice from
the Administrative Agent to the Borrowers of such Excess Amount, and the date of
any conversion or rollover of an existing Borrowing to the extent the
Administrative Agent has determined that an Excess Amount is outstanding on such
date. The Lenders shall apply the amount of any such payment first on account of
the repayment of the principal amount of any outstanding Base Rate Loans until
all such Base Rate Loans shall have been paid in full, then on account of any
outstanding LIBO Rate Loans until all such LIBO Rate Loans shall have been paid
in full, and then on account of any outstanding Euro Loans.

(c) Notice by Borrower. Each notice provided by a Borrower hereunder in respect
of any prepayment hereunder shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.

2.10 Fees.

(a) Either Borrower shall pay to the Administrative Agent for the account of and
distribution to each Revolving Credit Lender in accordance with its Applicable
Percentage a facility fee for the period commencing on the Closing Date to and
including the Maturity Date or such earlier date as the Revolving Credit
Commitments shall have been terminated entirely (in this Section 2.10(a), the
“termination date”). The facility fees on the Revolving Credit Commitments shall
be payable in arrears on each Quarterly

 



--------------------------------------------------------------------------------

- 30 -

 

Date, commencing on the first Quarterly Date to occur after the Closing Date,
and on the termination date, and shall be calculated at the then applicable rate
per annum as set out in the definition of Applicable Margin (in the column of
the table therein titled “Facility Fee”) on the average daily amount of the
Revolving Credit Commitments, whether or not used, during the Fiscal Quarter
immediately preceding such Quarterly Date or during the Fiscal Quarter to the
termination date, as the case may be. All facility fees shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). If any Revolving Credit Exposure remains after the Revolving Credit
Commitments terminate, facility fees shall continue to accrue and be payable as
aforesaid in respect of such Revolving Credit Exposure so long as such Revolving
Credit Exposure remains outstanding.

(b) The applicable Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Credit Lender a participation fee with respect to
its participation in Letters of Credit during the period from and including the
Closing Date to but excluding the later of the date on which such Lender’s
Revolving Credit Commitment terminates and the date on which such Lender ceases
to have any LC Exposure (in this Section 2.10(b)(i), the “termination date”),
which participation fee shall be payable in arrears on each Quarterly Date,
commencing on the first Quarterly Date to occur after the Closing Date, and on
the termination date, and shall be calculated at the then applicable rate per
annum as set out in the definition of Applicable Margin for LIBO Rate Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Fiscal Quarter
immediately preceding such Quarterly Date or during the then current Fiscal
Quarter to the termination date, as the case may be, and (ii) to each Issuing
Bank a fronting fee with respect to Letters of Credit issued by it during the
period from and including the Closing Date to but excluding the later of the
date of termination of the Revolving Credit Commitments and the date on which
such Issuing Lender ceases to have any LC Exposure (in this Section 2.10(b)(ii),
the “termination date”), which fronting fee shall be payable in arrears on each
Quarterly Date, commencing on the first Quarterly Date to occur after the
Closing Date, and on the termination date, and shall be calculated at the rate
per annum separately agreed upon between the Borrowers and such Issuing Bank on
the average daily amount of such Issuing Bank’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the Fiscal
Quarter immediately preceding such Quarterly Date or during the then current
Fiscal Quarter to the termination date, as the case may be, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued by it or processing of drawings
thereunder. Any such participation fees and fronting fees accruing after the
date on which the Revolving Credit Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this
Section 2.10(b) shall be payable within 10 days after demand. All such
participation fees and fronting fees under the Revolving Credit shall be
computed on the basis of a year of 365 days or 366 days, as the case may be, and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times as set forth in the applicable Fee
Letter.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
where appropriate) for distribution, in the case of facility and participation
fees, to the applicable Lenders. Fees paid shall not be refundable except in the
case of manifest error in the calculation of any fee payment.

2.11 Bankers’ Acceptances.

(a) Subject to the terms and conditions of this Agreement, each of the Borrowers
may request a Borrowing by presenting drafts for acceptance and purchase as B/As
by the Lenders.

 



--------------------------------------------------------------------------------

- 31 -

 

(b) No Contract Period with respect to a B/A to be accepted and purchased under
the Revolving Credit shall extend beyond the Maturity Date.

(c) To facilitate availment of B/A Borrowings, each of the Borrowers hereby
appoints each Lender as its attorney to sign and endorse on its behalf (in
accordance with a Borrowing Request relating to a B/A Borrowing), in handwriting
or by facsimile or mechanical signature as and when deemed necessary by such
Lender, blank forms of B/As in the form requested by such Lender. In this
respect, it is each Lender’s responsibility to maintain an adequate supply of
blank forms of B/As for acceptance under this Agreement. Each of the Borrowers
recognize and agree that all B/As signed and/or endorsed by a Lender on behalf
of the Borrowers shall bind the Borrowers as fully and effectually as if signed
in the handwriting of and duly issued by the proper signing officers of the
Borrowers. Each Lender is hereby authorized (in accordance with a Borrowing
Request relating to a B/A Borrowing) to issue such B/As endorsed in blank in
such face amounts as may be determined by such Lender; provided that the
aggregate amount thereof is equal to the aggregate amount of B/As required to be
accepted and purchased by such Lender. No Lender shall be liable for any damage,
loss or other claim arising by reason of any loss or improper use of any such
instrument except the gross negligence or wilful misconduct of the Lender or its
officers, employees, agents or representatives. Each Lender shall maintain a
record with respect to B/As (i) received by it in blank hereunder, (ii) voided
by it for any reason, (iii) accepted and purchased by it hereunder, and
(iv) cancelled at their respective maturities. On request by or on behalf of
either Borrower, a Lender shall cancel all forms of B/A which have been
pre-signed or pre-endorsed on behalf of such Borrower and which are held by such
Lender and are not required to be issued in accordance with any Borrowing
Request made by such Borrower in respect of a B/A Borrowing. Alternatively, each
of the Borrowers agree that, at the request of the Administrative Agent, the
Borrowers shall deliver to the Administrative Agent a “depository note” which
complies with the requirements of the Depository Bills and Notes Act (Canada),
and consents to the deposit of any such depository note in the book-based debt
clearance system maintained by the Canadian Depository for Securities.

(d) Drafts of the Borrowers to be accepted as B/As hereunder shall be signed as
set out in this Section 2.11. Notwithstanding that any person whose signature
appears on any B/A may no longer be an authorized signatory for any Lender or
the Borrowers at the date of issuance of a B/A, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such B/A so signed shall
be binding on the Borrowers.

(e) Promptly following receipt of a Borrowing Request specifying a Borrowing by
way of B/As, the Administrative Agent shall so advise the Lenders and shall
advise each Lender of the aggregate face amount of the B/As to be accepted by it
and the applicable Contract Period (which shall be identical for all Lenders).
In the case of B/A Borrowings under the Revolving Credit, the aggregate face
amount of the B/As to be accepted by the Lenders shall be in a minimum aggregate
amount of Cdn.$5,000,000 and shall be a whole multiple of Cdn.$100,000, and such
face amount shall be in the Revolving Credit Lenders’ pro rata portions of the
Borrowing, provided that the Administrative Agent may, in its sole discretion,
increase or reduce any Revolving Credit Lender’s portion of such B/A Borrowing
to the nearest Cdn.$1,000 provided that no Revolving Lender’s Revolving Credit
Commitment shall be thereby exceeded.

(f) Upon acceptance of a B/A by a Lender, such Lender shall purchase, or arrange
for the purchase of, each B/A from the Borrowers at the Discount Rate for such
Lender applicable to such B/A accepted by it and provide to the Administrative
Agent the Discount Proceeds for the account of the Borrowers. The Acceptance Fee
payable by the Borrowers to a Lender under Section 2.5 in respect of each B/A
accepted by such Lender shall be set off against the Discount Proceeds payable
by such Lender under this Section 2.11.

 



--------------------------------------------------------------------------------

- 32 -

 

(g) Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all B/As accepted and purchased by it.

(h) If a Lender is not a chartered bank or Schedule III bank under the Bank Act
(Canada) or if a Lender notifies the Administrative Agent in writing that it is
otherwise unable to accept Bankers’ Acceptances, such Lender will, instead of
accepting and purchasing Bankers’ Acceptances, make a Loan (a “B/A Equivalent
Loan”) to the Borrowers in the amount and for the same term as the draft which
such Lender would otherwise have been required to accept and purchase hereunder.
Each such Lender will provide to the Administrative Agent the Discount Proceeds
of such B/A Equivalent Loan for the account of the relevant Borrower. Each such
B/A Equivalent Loan will bear interest at the same rate which would result if
such Lender had accepted (and been paid an Acceptance Fee) and purchased (on a
discounted basis) a Bankers’ Acceptance for the relevant Contract Period (it
being the intention of the parties that each such B/A Equivalent Loan shall have
the same economic consequences for the Lenders and the Borrowers as the Bankers’
Acceptance which such B/A Equivalent Loan replaces). All such interest shall be
paid in advance on the date such B/A Loan is made, and will be deducted from the
principal amount of such B/A Equivalent Loan. Subject to repayment requirements,
on the last day of the relevant Contract Period for such B/A Equivalent Loan,
the relevant Borrower shall be entitled to convert each such B/A Equivalent Loan
into another type of Loan, or to roll over each such B/A Equivalent Loan into
another B/A Equivalent Loan, all in accordance with the applicable provisions of
this Agreement.

(i) With respect to each B/A Borrowing, at or before 11:00 a.m. two Business
Days before the last day of the Contract Period of such B/A Borrowing, the
relevant Borrower shall notify the Administrative Agent if such Borrower intends
to issue B/As on such last day of the Contract Period to provide for the payment
of such maturing B/A Borrowing. If such Borrower fails to notify the
Administrative Agent of its intention to issue B/As on such last day of the
Contract Period, such Borrower shall provide payment to the Administrative Agent
on behalf of the Lenders of an amount equal to the aggregate face amount of such
B/A Borrowing on the last day of the Contract Period of thereof. If such
Borrower fails to make such payment, such maturing B/As shall be deemed to have
been converted on the last day of the Contract Period into a Prime Loan in an
amount equal to the face amount of such B/As.

(j) The Borrowers waive presentment for payment and any other defence to payment
of any amounts due to a Lender in respect of a B/A accepted and purchased by it
pursuant to this Agreement which might exist solely by reason of such B/A being
held, at the maturity thereof, by such Lender in its own right, and the
Borrowers agree not to claim any days of grace if such Lender, as holder, sues
the relevant Borrower on the B/A for payment of the amount payable by such
Borrower thereunder. On the last day of the Contract Period of a B/A, or such
earlier date as may be required or permitted pursuant to the provisions of this
Agreement, the relevant Borrower shall pay the Administrative Agent for the
account of the Lenders that have accepted and purchased such B/A the full face
amount of such B/A and, after such payment, such Borrower shall have no further
liability in respect of such B/A and such Lenders shall be entitled to all
benefits of, and be responsible for all payments due to third parties under,
such B/A.

(k) Except as required by any Lender upon the occurrence of an Event of Default,
no B/A Borrowing may be repaid by the Borrowers prior to the expiry date of the
Contract Period applicable to such B/A Borrowing; provided, however, that the
Borrowers may defease any B/A Borrowing by depositing with the Administrative
Agent an amount that is sufficient to repay the full face amount of such B/A
Borrowing on the expiry date of the Contract Period applicable to such B/A
Borrowing.

(l) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrowers receive written notice from the Administrative Agent or the
Required Lenders (or, if the

 



--------------------------------------------------------------------------------

- 33 -

 

maturity of the Loans has been accelerated, Lenders with B/A Exposure
representing greater than 50% of the total applicable B/A Exposure) demanding
the deposit of cash collateral pursuant to this Section 2.11(l), the Borrowers
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Credit Lenders, an
amount in cash equal to the applicable B/A Exposure as of such date; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in Section 7.1 (h), (i) or (j). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Any such deposit shall bear interest for the
account of such Borrower at the rate customarily paid by the Administrative
Agent for deposits of similar currency, amount and tenor, which interest shall
be credited to such account. Moneys in such account shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the B/A
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Credit Lenders with B/A Exposure
representing greater than 50% of the total applicable B/A Exposure), be applied
to satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and all Events of Default shall
have been subsequently cured or waived, such amount together with all interest
earned thereon (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all Events of Default have been cured
or waived.

2.12 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBO Rate Borrowing or Euro Rate Borrowing or Contract Period for a
B/A Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or Adjusted LIBO Rate for such Interest Period or
CDOR Rate for such Contract Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate or Adjusted LIBO Rate for such Interest Period or CDOR Rate for such
Contract Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period or Contract Period, as applicable;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A)(i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Rate Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a LIBO Rate
Borrowing, such Borrowing shall be made as a Base Rate Borrowing, (B) (i) any
Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a B/A Borrowing shall be ineffective, and
(ii) if any Borrowing Request requests a B/A Borrowing, such Borrowing shall be
made as a Prime Rate Borrowing, and (C) (i) any Borrowing Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a Euro
Rate Borrowing shall be ineffective, and (ii) if any Borrowing Request requests
a Euro Rate Borrowing, such Borrowing shall, at the applicable Borrower’s
option, (1) be made as a Borrowing in respect of which the rate to apply to each
Lender’s participation is an interest rate equal to the sum , without
duplication, of (i) the then Applicable Margin in respect of Euro Loans,
(ii) the rate notified to the Administrative Agent by such Lenders as soon as
practicable and in any event before interest is due to be paid in respect of the
applicable Interest Period, to be that which expresses as a percentage rate per
annum the cost to such Lenders of funding their participation in the applicable
Borrowing from whatever source it may reasonably select, and (iii)

 



--------------------------------------------------------------------------------

- 34 -

 

the Mandatory Cost, if any applicable to such Lenders’ participation in the
applicable Borrowing, or (2) as a Base Rate Borrowing in the Euro Equivalent
thereof denominated in US Dollars, or (3) as a Prime Rate Borrowing in the Euro
Equivalent thereof denominated in Canadian Dollars.

2.13 Increased Costs; Illegality.

 

  (a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

 

  (ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement (including the imposition on any Lender
of, or any change to, any charge, other than Taxes, with respect to its LIBO
Rate Loans, Euro Loans, B/A Borrowings or any Letter of Credit or participation
therein, or its obligation to make LIBO Rate Loans, Euro Loans, B/A Borrowings
or any Letter of Credit);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or any Loan or to
reduce the amount of any sum received or receivable by such Lender or an Issuing
Bank hereunder (whether of principal, interest or otherwise), then upon request
of such Lender or Issuing Bank the applicable Borrower will pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s
holding company or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy) and
such Lender’s desired return on capital, then from time to time the applicable
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth amount or amounts necessary to
compensate such Lender as specified in Sections 2.13 (a) or (b), together with a
brief description of the Change of Law, shall be delivered to the applicable
Borrower, and shall be conclusive absent manifest error. In preparing any such
certificate, a Lender shall be entitled to use averages and to make reasonable
estimates, and shall not be required to “match contracts” or to isolate
particular transactions. The applicable Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.13 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no Borrower shall be required to
compensate any Lender or Issuing Bank pursuant to this Section 2.13 for any
increased costs or reduction incurred more than 90 days prior to the date such
Lender or

 



--------------------------------------------------------------------------------

- 35 -

 

Issuing Bank, as the case may be, notifies the applicable Borrower in writing of
the Change in Law giving rise to such increased costs or reduction and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further, that if such adoption or such change giving rise to such increased
costs or reduction is retroactive, such 90-day period shall be extended to
include the period of retroactive effect.

(e) In the event that any Lender shall have determined (which determination
shall be reasonably exercised and shall, absent manifest error, be final,
conclusive and binding upon all parties) at any time that the making or
continuance of any LIBO Rate Loan, B/A Borrowing or Euro Loan has become
unlawful or materially restricted as a result of compliance by such Lender in
good faith with any Change in Law, or by any applicable guideline or order
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful), then, in any such event, such Lender shall give
prompt notice (by telephone and confirmed in writing) to the applicable Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to the other Lenders). Upon the
giving of the notice to the applicable Borrower referred to in this
Section 2.13(e), such Borrower’s right to request (by continuation, conversion
or otherwise), and such Lender’s obligation to make, LIBO Rate Loans, B/A
Borrowing or Euro Loans, as applicable, shall be immediately suspended, and
thereafter:

(i) any requested Borrowing of LIBO Rate Loans shall, as to such Lender only, be
deemed to be a request for a Base Rate Loan, and if the affected LIBO Rate Loan
or Loans are then outstanding, the applicable Borrower shall immediately, or if
permitted by applicable Law, no later than the date permitted thereby, upon at
least one Business Day prior written notice to the Administrative Agent and the
affected Lender, convert each such LIBO Rate Loan into a Base Rate Loan,

(ii) any requested B/A Borrowing shall, as to such Lender only, be deemed to be
a request for a Prime Rate Loan, and if the affected B/A Borrowings are then
outstanding, the applicable Borrower shall immediately upon the expiry of the
applicable Contract Period convert each such B/A Borrowing into a Prime Rate
Loan, and

(iii) any requested Borrowing of Euro Loans shall, at the applicable Borrower’s
option, (1) be made as a Borrowing in respect of which the rate to apply to such
Lender’s participation is an interest rate equal to the sum, without
duplication, of (A) the then Applicable Margin in respect of Euro Loans, (B) the
rate notified to the Administrative Agent by such Lender as soon as practicable
and in any event before interest is due to be paid in respect of the applicable
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding their participation in the applicable Borrowing
from whatever source it may reasonably select, and (C) the Mandatory Cost, if
any applicable to such Lender’s participation in the applicable Borrowing, or
(2) as a Base Rate Borrowing in the Euro Equivalent thereof denominated in US
Dollars. If the affected Euro Loan or Loans are then outstanding, the applicable
Borrower shall immediately, or if permitted by applicable Law, no later than the
date permitted thereby, upon at least one Business Day prior written notice to
the Administrative Agent and the affected Lender, convert each such Euro Loan
into a Loan permitted under option (1) or (2) above;

provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated the same pursuant to this Section 2.13(e).

2.14 Break Funding Payments. In the event of (a) the failure by a Borrower to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered by a Borrower pursuant hereto,

 



--------------------------------------------------------------------------------

- 36 -

 

or (b) the payment or conversion of any B/A Borrowing or LIBO Rate Loan or Euro
Loan other than on the last day of a Contract Period or Interest Period, as
applicable (including as a result of an Event of Default), or (c) the assignment
of any Loan (including the assignment of any LIBO Rate Loan or Euro Loan) other
than on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.20, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense,
if any, incurred by such Lender which is attributable to such event. In the case
of a LIBO Rate Loan or Euro Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the LIBO Rate or Adjusted
LIBO Rate, as applicable, that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period and the interest rate at which U.S. Dollar or Euro deposits, as
applicable, of a comparable amount and period are available to such Lender at
the commencement of such period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.14 shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. Such Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

2.15 Taxes.

(a) Any and all payments by or on account of any obligation of a Borrower
hereunder shall be made free and clear of, and without deduction or withholding
for, or on account of, any Indemnified Taxes; provided that if a Borrower shall
be required to deduct or withhold any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that, after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 2.15), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deduction or
withholding been made, (ii) the applicable Borrower shall make such deduction or
withholding, and (iii) the applicable Borrower shall pay to the relevant
Governmental Authority in accordance with applicable Law the full amount
deducted or withheld.

(b) In addition to the payments by the applicable Borrower required by
Section 2.15(a), such Borrower shall pay any and all present or future stamp or
documentary Taxes or any other excise or property Taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement to the relevant
Governmental Authority in accordance with applicable Law.

(c) Each Borrower shall indemnify the Administrative Agent, Lender and Issuing
Bank, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Taxes described in Section 2.15(b) paid by the
Administrative Agent, Lender or Issuing Bank, as the case may be, on or with
respect to any payment by or on account of any obligation of such Borrower
hereunder (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (other than
penalties, interest and expenses caused by the gross negligence or wilful
misconduct of the Administrative Agent, Lender or Issuing Bank, as the case may
be), whether or not such Indemnified Taxes or Taxes described in Section 2.15(b)
were correctly or legally asserted or imposed by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability,
delivered to such Borrower by a Lender or Issuing Bank (or by the Administrative
Agent on its own behalf or on behalf of a Lender or Issuing Bank), shall be
conclusive absent manifest error.

 



--------------------------------------------------------------------------------

- 37 -

 

(d) As soon as practicable after any payment of Indemnified Taxes or Taxes
described in Section 2.15(b) by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the Law of the jurisdiction in which the applicable Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
otherwise as reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes, as to which it has been indemnified
by a Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.15, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amount paid,
by the Borrower under this Section 2.15 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
applicable Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the applicable Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event that the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.15(f) shall not be construed to require
the Administrative Agent or any Lender to make available its Tax Returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person. Nothing herein contained shall interfere with the
right of any Lender to arrange its affairs in whatsoever manner it thinks fit
and, in particular, no Lender shall be under any obligation to claim relief for
tax purposes on its corporate profits or otherwise, or to claim such relief in
priority to any other claims, reliefs, credits or deductions available to it or
to disclose details of its affairs.

2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements,
amounts payable under any indemnity contained herein, or otherwise hereunder)
prior to 12:00 noon, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the applicable Payment Office, except that payments pursuant to any of Sections
2.13, 2.14, 2.15 and 9.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof, which, in the case of payments to be distributed to the
Lenders, shall be on the basis of their respective Applicable Percentage unless
otherwise provided herein. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension, provided
that, in the case of any payment with respect to a LIBO Rate Loan or Euro Loan,
the date for payment shall be advanced to the next preceding Business Day if the
next succeeding Business Day is in a subsequent calendar month. All payments

 



--------------------------------------------------------------------------------

- 38 -

 

under this Section 2.16 in respect of LIBO Rate Loans and Base Rate Loans in
respect of U.S. Dollar-denominated LCs or Euro Loans in respect of
Euro-denominated LCs and in respect of indemnification and expense reimbursement
obligations invoiced in U.S. Dollars or Euros shall, in each case, be made in
U.S. Dollars or Euros, as applicable. All other payments under this Section 2.16
shall be made in Canadian Dollars. Each Borrower hereby authorizes the
Administrative Agent to debit the general operating bank account of such
Borrower which is maintained with the Administrative Agent to effect any payment
due to the Lenders or the Administrative Agent pursuant to this Agreement. Any
resulting overdraft in such account shall be payable by such Borrower to the
Administrative Agent in same day funds.

(b) If at any time insufficient funds are received by and available to an
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) this
Section 2.16(c) shall not apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to a Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received written notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each applicable Lender
or Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to Administrative Agent, at the rate of interest customary for interbank
compensation for such currency.

 



--------------------------------------------------------------------------------

- 39 -

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.16(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section 2.16(d) until all such
unsatisfied obligations are fully paid.

(f) Nothing in this Agreement shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.17 Currency Indemnity. If, for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Agreement or any other Loan Document,
it becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due under this Agreement or under any other Loan Document
in any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose, (A), in respect of
any amount due in Canadian Dollars, “rate of exchange” means the average of the
rates at which the Administrative Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with their
normal practice at its head office in Toronto, Ontario; and (B) in respect of
any amount due in U.S. Dollars or Euros, “rate of exchange” means the average of
the rates at which the Administrative Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with its
normal practice at its head office in Toronto, Ontario. In the event that there
is a change in the rate of exchange prevailing between the Business Day before
the day on which the judgment is given and the date of receipt by the
Administrative Agent of the amount due, the applicable Borrower will, on the
date of receipt by the Administrative Agent, pay such additional amounts, if
any, or be entitled to receive reimbursement of such amount, if any, as may be
necessary to ensure that the amount received by the Administrative Agent on such
date is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Administrative Agent is the
amount then due under this Agreement or such other Loan Document in the Currency
Due. If the amount of the Currency Due which the Administrative Agent is so able
to purchase is less than the amount of the Currency Due originally due to it,
the applicable Borrower shall indemnify and save the Administrative Agent and
the Lenders harmless from and against all loss or damage arising as a result of
such deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by an Administrative Agent
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due under
this Agreement or any other Loan Document or under any judgment or order.

2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set out herein, each of the
Borrowers may request the issuance of Letters of Credit denominated in either
Canadian Dollars or U.S. Dollars or Euros as an availment of the Revolving
Credit Commitment, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time up to the Maturity Date.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, an Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall govern.

(b) Notice of Issuance, Amendment, Renewal, Extension, Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit),

 



--------------------------------------------------------------------------------

- 40 -

 

a Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (at least one Business
Day in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with Section 2.18(c)), the amount of
such Letter of Credit, the name and address of the beneficiary thereof, such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit, and in respect of a Letter of Credit, whether such Letter of
Credit should be denominated in Canadian Dollars, U.S. Dollars or Euros. If
requested by the Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, such Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the aggregate applicable LC Exposure shall not exceed the
applicable LC Commitment Amount (or, in respect of a Letter of Credit
denominated in (A) U.S. Dollars, the U.S. $ Equivalent thereof, or (B) Euros,
the Euro Equivalent thereof), and (ii) the aggregate applicable Revolving Credit
Exposure shall not exceed the total applicable Revolving Credit Commitments (or,
in respect of a Letter of Credit denominated in (A) U.S. Dollars, the U.S. $
Equivalent thereof, or (B) Euros, the Euro Equivalent thereof).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension); provided that any Letter of Credit may provide
for annual successive one-year renewals thereof; provided further that any
Letter of Credit may provide for an expiration date of up to one-year beyond the
Maturity Date on the condition that at least 60 days before the Maturity Date
(i) the applicable Borrower shall have provided the Issuing Bank with a back to
back letter of credit or other form of indemnity satisfactory to the Issuing
Bank issued or given by a financial institution acceptable to the Issuing Bank,
or (ii) the applicable Borrower shall have provided the Issuing Bank with cash
collateral in an amount equal to 105% of the face amount of such Letter of
Credit, or (iii) the applicable Borrower shall have obtained and surrendered
such Letter of Credit to the Issuing Bank for cancellation and shall have
delivered to the Administrative Agent the written acknowledgement of
cancellation from the applicable beneficiary under such Letter of Credit in form
and substance satisfactory to the Administrative Agent, or (iv) the credit
hereunder shall have been refinanced, the Loans repaid in full and the
Commitments terminated, and the lenders under any such refinancing shall include
the Issuing Banks who have issued such Letters of Credit with an expiration date
beyond the Maturity Date and such Issuing Banks shall have agreed, pursuant to
the refinancing, to issue letters of credit in the currency and in an aggregate
amount equal to or greater than the aggregate undrawn amount of such Letters of
Credit having an expiration date that is after the Maturity Date, and all such
lenders under the refinancing (including such Issuing Banks) shall have agreed
to deem such Letters of Credit, and all exposure related thereto, letters of
credit issued and obligations outstanding under the credit document or documents
entered into in connection with such refinancing, and the Agents shall have
received satisfactory evidence of same.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Credit Lender, and each Revolving Credit Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Credit Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Credit Lender’s Applicable Percentage of each
LC Disbursement made by

 



--------------------------------------------------------------------------------

- 41 -

 

the Issuing Bank and not reimbursed by the Borrowers on the date due as provided
in Section 2.18(e), or of any reimbursement payment required to be refunded to
the Borrowers for any reason. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.18(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, on the date that such LC Disbursement is
made, if such Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., on such date, or, if such notice has not been received by such
Borrower prior to such time on such date, then not later than 12:00 noon on the
Business Day immediately following the day that such Borrower receives such
notice; provided that the applicable Borrower may, subject to the conditions to
borrowing set out herein, request in accordance with Section 2.3 that such
payment be financed (subject to availability) with a Prime Borrowing, a Base
Rate Borrowing or a Swingline Borrowing in an equivalent amount and, to the
extent so financed, the applicable Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Prime Borrowing, Base Rate
Borrowing or Swingline Borrowing. If such Borrower fails to make such payment
when due, the Administrative Agent shall notify each applicable Revolving Credit
Lender of the applicable LC Disbursement, the payment then due from such
Borrower in respect thereof and such Revolving Credit Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each such
Revolving Credit Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the applicable Borrower, and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from such Revolving Credit Lenders. Promptly following
receipt by an Administrative Agent of any payment from a Borrower pursuant to
this Section 2.18(e), the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Revolving Credit Lenders have
made payments pursuant to this Section 2.18(e) to reimburse such Issuing Bank,
then to such Revolving Credit Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Credit Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of Prime Borrowings, Base Rate Borrowings, or Swingline Borrowings as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.18(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.18, constitute a legal or equitable discharge of,
or provide a right of set-off against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Credit Lenders nor an
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any

 



--------------------------------------------------------------------------------

- 42 -

 

document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to indirect, special, punitive or
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable Law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Credit Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate then applicable to Prime Loans (if in Canadian Dollars), at the rate
then applicable to Base Rate Loans (if in U.S. Dollars), at the rate then
applicable to Euro Loans based on a 30 day Interest Period (if in Euros);
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to Section 2.18(e), then Section 2.5(c) shall apply. Interest accrued
pursuant to this Section 2.18(h) shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Credit Lender pursuant to this Section 2.18(h) to reimburse such
Issuing Bank shall be for the account of such Revolving Credit Lender to the
extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the applicable Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Revolving Credit Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
applicable Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter, and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 



--------------------------------------------------------------------------------

- 43 -

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from an
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total applicable LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.18(j), such Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Credit Lenders, an amount in cash equal to (and in the
same currency or currencies as) the applicable LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to such Borrower
described in Section 7.1 (h), (i) or (j). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of such Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Any such deposits shall bear interest for the
account of such Borrower at the rate then customarily paid by the Administrative
Agent for deposits of similar currency, amount and tenor, which interest shall
be credited to such account. Interest or profits, if any, on such investments
shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the applicable LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total applicable
LC Exposure), be applied to satisfy other obligations of such Borrower under
this Agreement. If such Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount together with all interest earned thereon (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived.

(k) Existing Letters of Credit. Each of the Existing Letters of Credit shall be
deemed on the Closing Date to be obligations hereunder and to constitute a
Letter of Credit hereunder which is subject to all of the provisions hereof.

2.19 Swingline Loans.

(a) Subject to the terms and conditions set out herein, the Swingline Lender
agrees to make Canadian Dollar, U.S. Dollar and Euro denominated Loans (each
such Loan, a “Swingline Loan”) to the Borrowers from time to time up to the
Maturity Date, in an aggregate principal amount at any time outstanding that
will not result in (i) the aggregate principal amount of outstanding Swingline
Loans exceeding the Swingline Commitment Amount, or (ii) the aggregate of the
Revolving Credit Exposures exceeding the total Revolving Credit Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set out herein, the Borrowers may borrow,
prepay and re-borrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day), currency and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from a Borrower. The Swingline Lender shall make each Swingline
Loan available to the applicable Borrower by means of a credit to the general
deposit account of such Borrower with such Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in

 



--------------------------------------------------------------------------------

- 44 -

 

Section 2.18(e), by remittance to the applicable Issuing Bank) by 3:00 p.m., on
the requested date of such Swingline Loan. Swingline Loans shall bear interest
at a rate per annum equal to the rate applicable to a Prime Borrowing (if in
Canadian Dollars), at a rate per annum equal to the rate applicable to a Base
Rate Loan (if in U.S. Dollars) or at a rate per annum equal to the rate
applicable to a Euro Loan based on a 30 day Interest Period (if in Euros).
Interest shall be payable on such dates, not more frequent than monthly, as may
be specified by the Swingline Lender and in any event on the Maturity Date. The
Swingline Lender shall be responsible for invoicing the applicable Borrower for
such interest. The interest payable on Swingline Loans is solely for the account
of the Swingline Lender (subject to Section 2.19(c) below).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., on any Business Day require the applicable Revolving
Credit Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which such Revolving Credit Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Credit Lender, specifying in such notice
such Revolving Credit Lender’s Applicable Percentage of such Swingline Loans.
Each Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving Credit Lender’s Applicable
Percentage of such Swingline Loans. Each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this Section 2.19 is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Credit Lender shall comply with its
obligation under this Section 2.19 by wire transfer of immediately available
funds with respect to Loans made by such Revolving Credit Lender, and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders. The Administrative Agent shall
notify the applicable Borrower of any participations in any Swingline Loan
acquired pursuant to this Section 2.19, and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
applicable Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent. Any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve a Borrower of any default in
the payment thereof.

(d) Notwithstanding Sections 2.19(a), (b) and (c), but subject to the written
request of the Borrowers and the written agreement of the Swingline Lender, up
to Cdn.$25,000,000 or the Equivalent Amount in US Dollars of the Swingline
Commitment Amount (the “Overdraft Availability”) may be utilized by the
Borrowers by incurring overdrafts in its Canadian Dollar or US Dollar accounts
with the Swingline Lender, which shall be deemed to be, as applicable, Prime
Loans or Base Rate Loans. At any time when the right to Overdraft Availability
is in effect, the amount otherwise available to be borrowed under the Revolving
Credit Facility shall be reduced by an amount equal to the Overdraft
Availability. Within the overall limit set forth above, the Borrowers and the
Swingline Lender may agree in writing from time to time to increase or decrease
the Overdraft Availability.

2.20 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender

 



--------------------------------------------------------------------------------

- 45 -

 

pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The applicable Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, then the applicable
Borrower may, at its sole expense (including the processing and recording fee
contemplated by Section 9.4(b)) and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.4), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be, another
Lender, if a Lender accepts such assignment); provided that (i) the applicable
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrower (in the case of all other
amounts), and (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the applicable Borrower to require such
assignment and delegation cease to apply.

2.21 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender :

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Lenders or
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.2(b)); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification in
respect of (i) an increase in or extension of such Defaulting Lender’s
Commitment, or (ii) the reduction or excusing of or postponement of the
scheduled date of payment of the principal amount of, or interest or fees
payable on, Loans or LC Disbursements as to such Defaulting Lender without such
Defaulting Lender’s consent;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

  (i)

all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance

 



--------------------------------------------------------------------------------

- 46 -

 

 

with their respective Applicable Percentages but only to the extent the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

  (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(j) for so long as
such LC Exposure is outstanding;

 

  (iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

  (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

  (v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Credit Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.10(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered

 



--------------------------------------------------------------------------------

- 47 -

 

into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, to make any Loans hereunder and to issue any Letters of Credit
hereunder, the Parent Borrower (on its own behalf and on behalf of its
Subsidiaries, to the extent applicable) and the Subsidiary Borrower (on its own
behalf and on behalf of its Subsidiaries, to the extent applicable) hereby
represents and warrants to the Administrative Agent and each Lender that each
statement set forth in this Article 3 is true and correct on the Closing Date,
and, subject to the Section 4.2(a), will be true and correct on the date each
Borrowing is requested and made hereunder:

3.1 Organization; Powers. Each Credit Party is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

3.2 Authorization; Enforceability. The Transactions are within the corporate
powers of each Credit Party and have been duly authorized by all necessary
corporate and, if required, shareholder action. This Agreement and the other
Loan Documents to which each Credit Party is a party have been duly executed and
delivered by such Credit Party and constitute legal, valid and binding
obligations of such Credit Party, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

3.3 Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority other than those the absence of which could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any applicable Law or the charter, by-laws or other organizational
documents of any Credit Party or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
material agreement or other material instrument binding upon any Credit Party or
their respective assets, or give rise to a right thereunder to require any
payment to be made by any Credit Party, except such as could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party.

3.4 Financial Condition.

(a) The Parent Borrower has publicly filed its consolidated balance sheets and
statements of income, retained earnings and changes in financial position as of
and for the Fiscal Year ended January 3, 2010, together with the report of its
auditors thereon. Such financial statements present fairly, in all

 



--------------------------------------------------------------------------------

- 48 -

 

material respects, the consolidated financial position and results of operations
and cash flows of the Parent Borrower as of such date and for such period in
accordance with GAAP.

(b) Since January 3, 2010 there has been no Material Adverse Change.

(c) All written information (including that disclosed in all financial
statements) pertaining to the Credit Parties (in this Section 3.4(b), the
“Information”) that has been or will be made available to the Lenders or the
Agents by any Borrower, taken as a whole, is or will be, as of the date
furnished or publicly filed, complete and correct in all material respects and
does not or will not, as of the date furnished or publicly filed, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made.

3.5 Litigation and Contingent Obligations. Except as disclosed in Schedule 3.5,
and except for environmental-related matters (which are dealt with in
Section 3.10), there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrowers, threatened against or affecting any of the Credit Parties (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement, any other Loan Document, or the Transactions. Other than any
contingent obligation which could not reasonably be expected to have a Material
Adverse Effect, the Borrowers have no contingent obligations not provided for or
disclosed in the financial statements and notes thereto referred to in
Section 5.1.

3.6 Compliance with Laws. Each Credit Party is in compliance with all Laws
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Credit Party has violated or failed to obtain any
Authorization necessary to the ownership of any of its property or assets or the
conduct of its business, which violation or failure could reasonably be expected
to have (in the event that such a violation or failure were asserted by any
Person through appropriate action) a Material Adverse Effect.

3.7 Taxes. Each Credit Party has filed or caused to be filed all material Tax
Returns required to have been filed by it and has paid, caused to be paid or
made provisions or disclosures in accordance with GAAP for all material Taxes
required to have been paid by it (including all instalments with respect to the
current period) and has made adequate provision and disclosures in accordance
with GAAP for Taxes for the current period except to the extent that its failure
to do so could not reasonably be expected to have a Material Adverse Effect.

3.8 Pension Plans. The Pension Plans are duly registered under the Income Tax
Act (if required to be so registered) and any other applicable Laws which
require registration, have been administered in accordance with the Income Tax
Act and such other applicable Laws and no event has occurred which could
reasonably be expected to cause the loss of such registered status, except to
the extent that any failure to do so could not reasonably be expected to have a
Material Adverse Effect. All material obligations of each of the Credit Parties
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Pension Plans and the funding
agreements therefor have been performed on a timely basis, except to the extent
that any failure to do so could not reasonably be expected to have a Material
Adverse Effect. There are no outstanding disputes concerning the assets of the
Pension Plans or the Benefit Plans. All contributions or premiums required to be
made or paid by each of the Credit Parties to the Pension Plans or the Benefit
Plans have been made or paid on a timely basis in accordance with the terms of
such plans and all applicable Laws, except to the extent that

 



--------------------------------------------------------------------------------

- 49 -

 

any failure to do so could not reasonably be expected to have a Material Adverse
Effect. There have been no improper withdrawals or applications of the assets of
the Pension Plans or the Benefit Plans.

3.9 Defaults. No Credit Party is in default nor has any event or circumstance
occurred which, but for the passage of time or the giving of notice, or both,
would constitute a default (in any respect that could reasonably be expected to
have a Material Adverse Effect) under any material loan or credit agreement,
indenture, mortgage, deed of trust, security agreement or other instrument or
agreement evidencing or pertaining to any Indebtedness of any Credit Party, or
under any material agreement or instrument to which a Credit Party is a party or
by which any Credit Party is bound.

3.10 Environmental Matters. No Credit Party has received any written notice to
the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

3.11 Anti-Money Laundering. Set forth in Schedule 3.11 attached hereto is (a) a
list of the names of each of the directors of each of the Borrowers and, to the
knowledge of the Borrowers after having taken reasonable measures to obtain such
information, the principal occupation of each such director, and (b) a list of
the names of all individuals who, to the knowledge of the Borrowers after having
taken reasonable measures to obtain such information, directly or indirectly own
or control twenty-five percent (25%) or more of the voting interests or Equity
Securities of either Borrower or their Subsidiaries, and their respective
addresses and occupations, in each case as at the date of this Agreement.
Neither of the Borrowers nor any of their Subsidiaries is a charity registered
with the Canada Revenue Agency; and neither of the Borrowers nor any of their
Subsidiaries solicits charitable financial donations from the public.

ARTICLE 4

CONDITIONS

4.1 Closing Date. The obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.2), provided that once all such conditions have
been satisfied or waived in accordance with Section 9.2), the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall be governed by Section 4.2:

(a) Credit Agreement. The Agents (or their counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
each party hereto, or (ii) written evidence satisfactory to the Agents (which
may include facsimile transmission of a signed signature page of this Agreement)
that each such party has signed a counterpart of this Agreement.

(b) Legal Opinions. The Agents shall have received favourable written opinions
(addressed to the Agents and the Lenders and dated the Closing Date) from
counsel to the Credit Parties covering the Credit Parties, this Agreement, the
other Loan Documents, or the Transactions in form and substance acceptable to
the Agents (together with copies of all factual certificates and legal opinions
delivered to such counsel in connection with such opinions upon which counsel
has relied). The Agents and the Lenders agree that in-house legal counsel to any
Credit Party may deliver any legal opinion required in respect of the corporate
existence and standing of such Credit Party, the due authorization, execution
and delivery of any Loan Documents to which such Credit Party is a party, and
the lack of conflict with reference to the constating documents of such Credit
Party, provided that such in-house counsel is qualified, on the Closing Date, to
practice law in the jurisdiction of incorporation or formation of such

 



--------------------------------------------------------------------------------

- 50 -

 

Credit Party. All opinions and certificates referred to in this Section 4.1(b)
shall be addressed to the Agents and the Lenders and dated the Closing Date.

(c) Corporate Certificates. The Agents shall have received:

 

  (i) certified copies of the resolutions of the board of directors,
shareholders or other similar action of each Credit Party, dated as of the
Closing Date (or such other date as is acceptable to the Agents), and approving,
as appropriate, the Loans, this Agreement and the other Loan Documents, and all
other documents, if any, to which such Credit Party is a party and evidencing
corporate authorization with respect to such documents; and

 

  (ii) a certificate of the Secretary or an Assistant Secretary of each Credit
Party, dated as of the Closing Date (or such other date as is acceptable to the
Agents), and certifying (A) the name, title and true signature of each officer
of such Person authorized to execute this Agreement and the other Loan Documents
to which it is a party, (B) the name, title and true signature of each officer
of such Person authorized to provide the certifications required pursuant to
this Agreement, including certifications required pursuant to Section 5.1 and
Borrowing Requests, and (C) that attached thereto is a true and complete copy of
the articles of incorporation and by-laws of each Credit Party, as amended to
such date, and a recent certificate of status, certificate of compliance, good
standing certificate or analogous certificate.

(d) Closing Conditions Certificate. The Agents shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of each
Borrower, confirming compliance with the financial covenants set out in
Section 5.10 (without the inclusion of any calculation thereof in such
certificate) and with the conditions set out in Section 4.2(a) and (b).

(e) Fees. The Administrative Agent, the Lenders, and the Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
legal fees and other out-of-pocket expenses required to be reimbursed or paid by
the Borrowers hereunder or under any other Loan Document.

(f) Execution and Delivery of Documentation. Each Credit Party shall have duly
authorized, executed and delivered all documents required hereunder, all in form
and substance satisfactory to the Agents, acting reasonably. The Agents shall
have received and be satisfied with the results of all personal property and
bankruptcy searches conducted by the Borrowers and their counsel with respect to
the Credit Parties in all jurisdictions selected by the Agents and its counsel.

(g) Guarantees. The Agents shall have received executed copies of the (i) Parent
Guarantee dated as of the Closing Date and substantially in the form of Exhibit
D, (ii) Subsidiary Borrower Guarantee dated as of the Closing Date and
substantially in the form of Exhibit E, and (iii) Subsidiary Guarantees
necessary to meet the conditions described in Section 5.9, if any, in each case
dated as of the Closing Date and substantially in the form of Exhibit F and/or
Exhibit G, as applicable.

(h) Regulatory Approval; Consents; Waivers. The Agents and the Lenders shall be
satisfied, acting reasonably, that all material Authorizations required in
connection with the Transactions contemplated hereby have been obtained and are
in full force and effect, and that all consents and waivers required to
consummate the Transactions have been obtained, to the extent that consummation
of the

 



--------------------------------------------------------------------------------

- 51 -

 

Transactions would otherwise be restricted or prohibited under the terms of any
material contract, in each case without the imposition of any burdensome
provisions.

(i) Financial Statements. The Agents and the Lenders shall be satisfied that the
Parent Borrower is up to date in its required public filings of annual and
interim period financial statements to the Closing Date.

(j) Indebtedness. The Transactions contemplated in this Agreement and the other
Loan Documents shall not have caused any event or condition to occur which has
resulted, or which will result, in any Material Indebtedness becoming due prior
to its scheduled maturity or that permits (with or without the giving of notice,
the lapse of time, or both) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity, or which will result in
the creation of any Liens under any Indebtedness.

(k) Other Documentation. The Agents and the Lenders shall have received such
documents as they may reasonably request in connection with applicable “know
your customer” and anti-money laundering rules and regulations, and the Agents
shall have received such other documents and instruments as are customary for
transactions of this type or as they may reasonably request, including those
required under applicable “know your customer” and anti-money laundering rules
and regulations.

The obligations of the Lenders to make Loans and any Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.2) at or
prior to 3:00 p.m. on February 28, 2011 (and, in the event such conditions are
not so satisfied or waived by such time, the Commitments shall terminate at such
time).

4.2 Each Credit Event. The obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (including on the occasions of the initial
Borrowings hereunder), is subject to the satisfaction of the following
conditions:

(a) the representations and warranties of the Borrowers set out in this
Agreement shall be true and correct on and as of the date of each such Borrowing
as if made on such date except to the extent that (i) any change to the
representations and warranties has been disclosed to the Agents and accepted by
the Required Lenders, or (ii) any representation and warranty is stated to be
made as of a particular time, which representation and warranty shall remain
true and correct as of such earlier date;

(b) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing; and

(c) the Administrative Agent shall have received a Borrowing Request in the
manner and within the time period required by Section 2.3.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the accuracy of the matters specified in
paragraphs (a) and (b) above. This requirement does not apply on the conversion
or rollover of an existing Borrowing provided that the aggregate outstanding
Borrowings will not be increased as a consequence thereof.



--------------------------------------------------------------------------------

- 52 -

 

ARTICLE 5

AFFIRMATIVE COVENANTS

From (and including) the Closing Date until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Parent Borrower (on its own behalf and on behalf of its Subsidiaries, to the
extent applicable) and the Subsidiary Borrower (on its own behalf and on behalf
of its Subsidiaries, to the extent applicable), covenant and agree with the
Lenders that:

5.1 Financial Statements and Other Information.

(a) As soon as available and in any event within 90 days after the end of each
Fiscal Year, (i) the Parent Borrower will publicly file its audited consolidated
balance sheet and related statements of income, retained earnings and statements
of cash flow as of the end of and for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by PricewaterhouseCoopers or other independent auditors of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent Borrower on a consolidated basis in accordance with GAAP consistently
applied, and (ii) the Parent Borrower will furnish to the Agents, for delivery
by the Syndication Agent to each Lender, its unaudited consolidated balance
sheet and related statements of income, retained earnings and statements of cash
flow as of the end of and for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, on a consolidated
basis in accordance with GAAP consistently applied, except that the assets,
liabilities, revenues and expenses of the Advertising Entities, the Joint
Ventures and the Consolidated VIEs shall be disregarded provided that all or
substantially all of the Indebtedness of the Advertising Entities, the Joint
Ventures and the Consolidated VIEs is non-recourse to the Borrowers and their
Subsidiaries;

(b) As soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, (i) the Parent Borrower
will publicly file its unaudited consolidated balance sheet and related
statements of income, retained earnings and statement of cash flow as of the end
of and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year
which includes such Fiscal Quarter, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Responsible Officer of the Parent Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Parent Borrower on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments; and (ii) the Parent
Borrower will furnish to the Agents, for delivery by the Syndication Agent to
each Lender, its unaudited consolidated balance sheet and related statements of
income, retained earnings and statement of cash flow as of the end of and for
such Fiscal Quarter and the then elapsed portion of the Fiscal Year which
includes such Fiscal Quarter, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Responsible Officer of the Parent Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Parent
Borrower on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments, except that the assets,
liabilities, revenues and expenses of the Advertising Entities, the Joint
Ventures and the Consolidated VIEs shall be disregarded provided that all or
substantially all of the Indebtedness of the Advertising Entities, the Joint
Ventures and the Consolidated VIEs is non-recourse to the Borrowers and their
Subsidiaries;



--------------------------------------------------------------------------------

- 53 -

 

(c) Concurrently with furnishing the financial statements required pursuant to
Sections 5.1(a)(ii) and 5.1(b)(ii) above, the Parent Borrower shall deliver to
the Agents, and the Syndication Agent shall in turn deliver to the Lenders, a
certificate of the Parent Borrower, substantially in the form of Exhibit C
hereto, signed by a Responsible Officer of the Parent Borrower (i) stating that
a review of such financial statements during the period covered thereby and of
the activities of the Credit Parties has been made under such Responsible
Officer’s supervision with a view to determining whether the Credit Parties have
fulfilled all of their obligations under this Agreement and the other Loan
Documents, (ii) stating that no Default or Event of Default exists as of such
date of certification; or, if there shall be a Default or Event of Default,
specifying the nature and status thereof and the Borrowers’ proposed response
thereto, (iii) demonstrating in reasonable detail compliance (including showing
all financial covenant and other material calculations) as at the end of the
most recently completed Fiscal Year or the most recently completed Fiscal
Quarter, with the financial covenants in Section 5.10 and the basket in
paragraph (B) in the last sentence of Section 6.1 and the baskets in Sections
6.2(cc) and 6.5 (a)(i), (iv) listing the Credit Parties as at the end of the
most recently completed Fiscal Year, and (v) containing or accompanied by such
financial or other details, information and material as the Agents may
reasonably request to evidence such compliance;

(d) Promptly after any Credit Party learns of the receipt or occurrence of any
of the following, the Parent Borrower shall deliver to the Agents, and the
Syndication Agent shall in turn deliver to the Lenders, a certificate of the
Parent Borrower, signed by a Responsible Officer of the Parent Borrower,
specifying (i) any official notice of any violation, possible violation,
non-compliance or possible non-compliance, or claim made by any Governmental
Authority pertaining to all or any part of the properties of any Credit Party
which could reasonably be expected to have a Material Adverse Effect, (ii) any
event which constitutes a Default or Event of Default, together with a detailed
statement specifying the nature thereof and the steps being taken to cure such
Default or Event of Default, or (iii) any change to any of the ratings assigned
by any rating agency to the Rated Debt of the Parent Borrower; and

(e) Promptly after the occurrence thereof, the Parent Borrower shall deliver to
the Agents, and the Syndication Agent shall in turn deliver to the Lenders,
notice of the institution of or any material adverse development in any action,
suit or proceeding or any governmental investigation or any arbitration before
any court or arbitrator or any Governmental Authority or official against any
Credit Party or any material property thereof which could reasonably be expected
to have a Material Adverse Effect.

5.2 Existence; Conduct of Business. Each Borrower will, and will cause each
other Credit Party to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence (except as permitted
in Section 6.3), and except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, obtain, preserve,
renew and keep in full force and effect any and all rights, licenses, permits,
privileges and franchises material to the conduct of its business.

5.3 Payment of Tax Obligations. Each Borrower will, and will cause each of its
Subsidiaries to, pay when due its Tax liabilities, that, if not paid, could
reasonably be expected to have a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested, objected to or appealed in good faith by appropriate
proceedings, (b) such Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest, objection or appeal could not
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

- 54 -

 

5.4 Maintenance of Properties. Each Borrower will, and will cause each of its
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except (i) to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) as otherwise permitted by
Section 6.3.

5.5 Books and Records; Inspection Rights. Each Borrower will, and will cause of
its Subsidiaries to, keep proper books of record and account in which entries in
accordance with GAAP are made of all dealings and transactions in relation to
its business and activities. Each Borrower will, and will cause each other
Credit Party to, permit any representatives designated by either the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours as either Agent may reasonably request and having due regard for, and with
minimal disruptions of, the ongoing business of the Borrowers and the
Subsidiaries; provided that (i) all such visits, inspections and inquiries shall
be co-ordinated through the such Agent, and (ii) unless a Default shall have
occurred and be continuing, no Borrower nor any of its Subsidiaries shall be
responsible for the costs and expenses incurred by the such Agent, any Lender,
or their representatives in connection with such inspection or visit.

5.6 Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with all Laws of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.7 Use of Proceeds and Letters of Credit. The proceeds of the Revolving Loans
will be used for working capital, commercial paper back-up, Investments and
Acquisitions permitted under Section 6.5, payment of dividends or other
distributions to the extent permitted under this Agreement and other general
corporate purposes of the Borrowers and their Subsidiaries. Letters of Credit
will be used for general corporate purposes of the Borrowers and their
Subsidiaries.

5.8 Insurance. Each Borrower will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to their respective properties and business
against such liabilities, casualties, risks and contingencies and in such types
(including business interruption insurance) and amounts as is customary in the
case of Persons engaged in the same or similar businesses and similarly situated
and in accordance with any requirement of any Governmental Authority.

5.9 Subsidiary Guarantees. If, as at any Calculation Date, the Gross Revenues of
the Guarantors who have provided Subsidiary Guarantees (if any) for the
Calculation Period ended on such Calculation Date, when aggregated with the
Gross Revenues of the Parent Borrower for such Calculation Period, do not meet
or exceed the Threshold, the Parent Borrower shall, within 45 days of such
Calculation Date (or 90 days if such Calculation Date is the end of a Fiscal
Year) designate, by written notice to the Agents, those Subsidiaries, including
the Subsidiary having the highest Gross Revenues for such Calculation Period,
with Gross Revenues for such Calculation Period which, when aggregated with
those of the Parent Borrower, would meet or exceed the Threshold to become
Guarantors and provide a Subsidiary Guarantee to the Administrative Agent within
such 45 or 90 day period. The Parent Borrower may, by written notice to the
Agents within 45 days of any Calculation Date (or 90 days if such Calculation
Date is the end of a Fiscal Year), amend any designation previously made by it
provided that the foregoing conditions of this Section 5.9 are satisfied, and
the Subsidiary Guarantee of any Subsidiary no longer designated shall be
released automatically and, subject to such Subsidiary being re-designated as a
Guarantor as set out below, of no further force or effect upon each new designee
delivering its Subsidiary Guarantee, to the extent required to meet the
Threshold. The Subsidiary Guarantees of all Guarantors



--------------------------------------------------------------------------------

- 55 -

 

(including the Subsidiary Borrower Guarantee) shall be subject to release upon
satisfaction of the Release Conditions as at any Calculation Date. For greater
certainty, to the extent that the Release Conditions are no longer satisfied as
at any subsequent Calculation Date, the Parent Borrower shall, in accordance
with this Section 5.9, designate those Subsidiaries necessary to meet or exceed
the Threshold to become Guarantors and provide a Subsidiary Guarantee within the
time frame set out above. Any Canadian Subsidiary which is designated as a
Guarantor at any time after the Closing Date shall enter into and deliver to the
Administrative Agent a Subsidiary Guarantee substantially in the form of Exhibit
G. Any U.S. Subsidiary which is designated as a Guarantor at any time after the
Closing Date shall enter into and deliver to the Administrative Agent a
Subsidiary Guarantee substantially in the form of Exhibit F.

5.10 Financial Covenants. The Parent Borrower will comply with the following
financial covenants:

(a) Consolidated Total Debt to Consolidated EBITDA: The Parent Borrower will not
permit, as at the end of each Fiscal Quarter, the ratio of Consolidated Total
Debt as at the end of such Fiscal Quarter to Consolidated EBITDA for the Rolling
Period then ended, to exceed 3.00:1.00.

(b) Fixed Charge Coverage Ratio. The Parent Borrower will not permit, as at the
end of each Fiscal Quarter, the ratio of Consolidated EBITDAR to Consolidated
Fixed Charges for the Rolling Period then ended, to be less than 2.00:1.00.

(c) For the purpose of determining compliance with this Section 5.10,
(i) Consolidated EBITDA, Consolidated EBITDAR and Consolidated Fixed Charges
shall include the historical financial results of any acquired Person which
becomes a Subsidiary or acquired business as if the acquisition occurred at the
beginning of the testing period and shall give effect, on a pro forma basis, to
the incurrence or repayment of Indebtedness in connection with the acquisition,
(ii) Consolidated EBITDA, Consolidated EBITDAR and Consolidated Fixed Charges
shall exclude the historical financial results of any disposed Person which
ceases to be a Subsidiary or disposed business as if the disposition occurred at
the beginning of the testing period, and (iii) notwithstanding any provisions of
GAAP to the contrary, the assets, liabilities, revenues and expenses of the
Advertising Entities, the Joint Ventures and the Consolidated VIEs shall be
disregarded, provided that all or substantially all of the Indebtedness of the
Advertising Entities, the Joint Ventures or the Consolidated VIEs is
non-recourse to the Borrowers and their Subsidiaries.

5.11 KYC Documentation and Anti-Money Laundering. The Borrowers acknowledge that
each of the Agents and the Lenders have certain anti-money laundering and
anti-terrorism responsibilities under various Laws and regulations and that from
time to time the Agents or either of them, on their own behalf or on behalf of
any of the Lenders or any prospective assignee of a Lender or Participant, may
request information in order to comply with applicable Laws and internal
requirements (including any applicable “know your customer” or “know your
client” requirements). Upon receipt of any such request, each of the Borrowers
agrees to take reasonable measures to obtain and provide the Agents with such
information as may reasonably have been so requested and/or required by Law. The
proceeds of the Revolving Loans will be used only by the Borrowers and their
Subsidiaries and only for the purposes provided for in Section 5.7, and will not
be used, directly or indirectly, by any other Person for any other purpose.

ARTICLE 6

NEGATIVE COVENANTS

From (and including) the Closing Date until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have



--------------------------------------------------------------------------------

- 56 -

 

been reimbursed, the Parent Borrower (on its own behalf and on behalf of its
Subsidiaries, to the extent applicable) and the Subsidiary Borrower (on its own
behalf and on behalf of its Subsidiaries, to the extent applicable) covenant and
agree with the Lenders that:

6.1 Indebtedness. Each Borrower will not, and will not permit any of its
Subsidiaries to incur, assume or permit to exist any Indebtedness, except:

(a) any Indebtedness created hereunder;

(b) any other unsecured Indebtedness existing on the Closing Date and set out in
Schedule 6.1, and any extensions, renewals or replacements of any such
Indebtedness on substantially on the same terms and conditions or otherwise on
terms and conditions satisfactory to the Required Lenders, acting reasonably;

(c) any Indebtedness of a Borrower or a Subsidiary to another Borrower or
Subsidiary;

(d) any Guarantee by a Borrower or a Subsidiary of Indebtedness of any other
Borrower or Subsidiary which is otherwise permitted hereunder;

(e) Indebtedness secured by Purchase Money Liens, provided that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
the amount permitted under Section 6.2(k) at any time;

(f) Capital Lease Obligations;

(g) Receivables Facility Attributed Indebtedness;

(h) any other unsecured Indebtedness of a Borrower or any Subsidiary, provided
that the Parent Borrower is in compliance with the financial covenants in
Section 5.10 both before and immediately after the incurrence of any such
Indebtedness and no other Default shall have occurred and be continuing;

(i) any other secured Indebtedness of a Borrower or any Subsidiary, provided
that the aggregate amount of such Indebtedness permitted by this clause
(i) shall not exceed the amount permitted by Section 6.2(cc); and provided
further that the Parent Borrower is in compliance with the financial covenants
in Section 5.10 both before and immediately after the incurrence of any such
Indebtedness and no other Default shall have occurred and be continuing;

provided that, with respect to only clauses (e), (h) and (i) above, the
Borrowers will not permit any Subsidiary which is not a Guarantor to incur,
assume or permit to exist any Indebtedness, except (A) any Indebtedness to a
Credit Party, and (B) Indebtedness in respect of Borrowed Money in an aggregate
amount, for all Subsidiaries which are not Borrowers or Guarantors, not
exceeding Cdn.$100,000,000 (or the equivalent thereof in any other currency),
provided that at the time such Indebtedness is incurred, assumed or permitted to
exist the Parent Borrower shall be in compliance with the financial covenants in
Section 5.10 both before and immediately after the incurrence of any such
Indebtedness and no other Default shall have occurred and then be continuing.

6.2 Liens. Each Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, or suffer to exist any Lien in, of or on the property of any
Borrower or any of its Subsidiaries except:



--------------------------------------------------------------------------------

- 57 -

 

(a) the interest of a lessor under a capital lease or otherwise securing Capital
Lease Obligations;

(b) Liens existing on the Closing Date and described in Schedule 6.2;

(c) Liens for Taxes on its property if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(d) Liens imposed by law, such as landlords’ carriers’, materialmen’s,
processors’, warehousemen’s and mechanics’ liens and other similar liens arising
in the ordinary course of business which secure payment of obligations not more
than sixty (60) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

(e) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(f) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety, indemnity and appeal and
release bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, reservations, rights-of-way, restrictions, survey exceptions,
encroachments, covenants, minor defects, irregularities and other similar
encumbrances as to real property of any Borrower or any Subsidiary which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not materially detract from the value of the
property subject thereto or interfere with the conduct of the business of any
Borrower or any Subsidiary conducted at the property subject thereto;

(h) Liens existing on property or assets at the time of acquisition thereof
after the Closing Date by a Borrower or any Subsidiary, provided that (i) such
Liens existed at the time of such acquisition and were not created in
anticipation thereof, and (ii) any such Lien does not encumber any other
property or assets (other than additions thereto and property in replacement or
substitution thereof);

(i) Liens existing on property or assets of a Person which becomes a Subsidiary
after the Closing Date or which, on the date on which such Person becomes a
Subsidiary, such Person shall be contractually bound to grant on any of its
property or assets; provided that (i) such Liens or contractual obligations
existed at the time such Person became a Subsidiary and were not created in
anticipation thereof, and (ii) any such Lien does not encumber any other
property or assets (other than additions thereto and property in replacement or
substitution thereof);

(j) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority or in connection with arbitration proceedings, if
appropriate legal proceedings are being diligently prosecuted and shall not have
been finally terminated or the period within which such proceedings may be
initiated shall not have expired, in an aggregate amount not to exceed, when
taken together with all Liens securing bonds to stay judgments or in connection
with appeals as permitted by Section 6.2(f), Cdn.$50,000,000 at any time
outstanding;

(k) Purchase Money Liens securing purchase money Indebtedness (other than
Capital Leases) incurred by any Borrower or any Subsidiary after the Closing
Date to finance the acquisition or



--------------------------------------------------------------------------------

- 58 -

 

construction of assets used in its business, if (i) at the time of such
incurrence, no Default or Event of Default has occurred and is then continuing
or would result from such incurrence, (ii) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable assets on the date
acquired, and (iii) such Indebtedness does not exceed Cdn.$50,000,000 in the
aggregate outstanding at any time; provided that such Liens shall not apply to
any property of any Borrower or any Subsidiary other than that financed
(including improvements thereto);

(l) the title of a lessor in or to property subject to an operating lease or
subject to a Sale/Leaseback Transaction;

(m) Liens (if any) from time to time securing the obligations hereunder;

(n) municipal and zoning ordinances, which are not violated in any material
respect by the existing improvements and the present use made by any Borrower or
any Subsidiary of real property;

(o) customary rights of set off, revocation, refund or chargeback under deposit
agreements or under applicable law of banks or other financial institutions
where any Borrower or any Subsidiary maintains deposits in the ordinary course
of business permitted by this Agreement;

(p) netting and/or cash management arrangements with financial institutions at
which any accounts are maintained or utilized by either Borrower or any
Subsidiary;

(q) Liens arising from the granting of a license to any person in the ordinary
course of business of any Borrower or any Subsidiary;

(r) Liens attaching solely to cash earnest money deposits made by any Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
entered into by it in connection with a Permitted Acquisition;

(s) Liens deemed to exist in connection with repurchase agreements and other
similar Investments to the extent such Investments are permitted under
Section 6.5;

(t) Liens arising by operation of law on insurance policies and proceeds thereof
to secure premiums thereunder;

(u) Liens arising in connection with a Permitted Receivables Financing;

(v) Liens on funds or securities deposited with the Trustee in connection with
any defeasance under Section 9.6 of the Notes Indenture;

(w) any Lien where sufficient cash has been deposited with the Trustee under
Section 9.2 of the Notes Indenture for the purpose of paying the underlying
principal and interest until the date of maturity of the underlying
Indebtedness;

(x) Liens granted in the ordinary course of business in connection with an
obligation under a Swap Agreement;

(y) Liens granted by a Borrower or by a Subsidiary at the time such Subsidiary
was a Guarantor to a Borrower, a Subsidiary which is then a Guarantor or a
Related Party to secure borrowed money up to Cdn.$25,000,000 or the US$
Equivalent thereof in the aggregate in existence at any time;



--------------------------------------------------------------------------------

- 59 -

 

(z) Liens to secure Indebtedness for Borrowed Money aggregating up to
Cdn.$25,000,000 (or the US$ Equivalent thereof) outstanding at any time
permitted by clause (ii) of this Section 6.2 below

(aa) Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
clauses, provided that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured prior to such
extension, renewal or replacement and that such extension, renewal or
replacement Lien shall be limited to all or a part of the assets which secured
the Lien so extended, renewed or replaced (plus improvements and construction on
such real property);

(bb) such other Liens as agreed to in writing by the Lenders from time to time;
and

(cc) other Liens securing Indebtedness in an aggregate amount not to exceed 15%
of Consolidated Tangible Net Worth, as determined as of the last day of the most
recently completed Fiscal Quarter at any time.

In addition to the foregoing, (i) no Borrower nor any Subsidiary shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favour of the Administrative Agent for the benefit of itself and
the Lenders as collateral for the obligations under this Agreement and the other
Loan Documents; provided that any agreement, note, indenture or other instrument
may prohibit the creation of a Lien in favour of the Administrative Agent for
the benefit of itself and the Lenders to the extent that and for so long as such
Lien is not required to be shared with the Administrative Agent and the Lenders
on an equal and rateable basis pursuant to the immediately succeeding clause
(ii); and (ii) no Borrower nor any Subsidiary shall create, assume or suffer to
exist any Lien securing Indebtedness for Borrowed Money aggregating in excess of
Cdn.$25,000,000 (other than any Liens permitted by the provisions of 6.2(a)
through (bb) above) upon any of its property, whether now owned or hereafter
acquired, unless the obligations of the Borrowers under this Agreement and the
other Loan Documents are secured by such Lien equally and ratably with any and
all other such Indebtedness secured thereby for so long as any such other
Indebtedness shall be so secured. For the purposes of this Section 6.2, the
following agreements, and the transactions and arrangements contemplated
thereby, shall not constitute, or be considered to have created a Lien: (I) the
mirror netting service agreement dated February 1, 2007 by and among The TDL
Group Corp. (f/k/a The TDL Group Ltd.), The TDL Group, TDL Group Co., Wentim,
Ltd., and certain other Subsidiaries of the Parent Borrower, and The Bank of
Nova Scotia, as the same may be amended (a) to add additional Subsidiaries of
the Parent Borrower as parties thereto, or (b) in such other manner as shall not
affect, in a material way, the nature of the transactions contemplated by such
agreement; and (II) the cash management agreement dated May 15, 2003 by and
between the Subsidiary Borrower and The TDL Group Co., as the same may be
amended (a) to add additional Subsidiaries of the Parent Borrower as parties
thereto, or (b) in such other manner as shall not affect, in a material way, the
nature of the transactions contemplated by such agreement.

6.3 Merger; Dissolution; Asset Sales.

The Borrowers will not, and will not permit any Guarantor or Subsidiary to,
enter into any transaction in which all or substantially all of the property and
assets of the Parent Borrower and the Subsidiaries, considered as a whole, would
become the property of any other Person (any such Person being referred to
herein as a “Successor”), whether by way of reorganization, consolidation,
amalgamation, arrangement, merger, dissolution, liquidation, transfer, sale or
otherwise, unless:

 

  (a) a Borrower or a Guarantor shall be the Successor; or



--------------------------------------------------------------------------------

- 60 -

 

 

  (b) the Successor formed (either by any one transaction or any series of
transactions which are consummated on a contemporaneous basis) by the
reorganization, consolidation, amalgamation, or arrangement or into which a
Borrower, a Guarantor or Subsidiary is merged, dissolved or liquidated or that
acquires by disposition all or substantially all of the property and assets of
the Parent Borrower and the Subsidiaries, considered as a whole, is a Third
Party that is organized and validly existing under the federal laws of Canada or
any of its provinces or territories and expressly assumes, by an agreement
executed and delivered to the Agents in form and substance satisfactory to the
Agents, acting reasonably, all of the obligations of the relevant Borrower or
Guarantor under this Agreement and the other Loan Documents; and

 

  (c) immediately before and after giving effect to such transaction, (A) no
Default or Event of Default shall have occurred and then be continuing, and
(B) no Material Adverse Effect would be caused as a result of such transaction.

Upon satisfaction of the foregoing, the Agents shall facilitate the same in all
respects, and may give such consents and sign, execute or join in such documents
and do such acts as in its discretion may be thought advisable in order that
such reorganization, consolidation, amalgamation, arrangement, merger,
dissolution, liquidation, transfer, sale or other similar transaction may be
carried out, and thereupon a Parent Borrower or a Guarantor or Guarantors, as
the case may be, may be released and discharged from liability under the Loan
Documents and the Agents may execute any document or documents which it may be
advised is or are necessary or advisable for effecting or evidencing such
release and discharge. As a condition precedent to any reorganization,
consolidation, amalgamation, arrangement, merger, dissolution, liquidation,
transfer, sale or other similar transaction proposed to be carried out pursuant
to this Section 6.3, the Parent Borrower shall furnish to the Agents an opinion
of counsel to the Parent Borrower, in form and substance satisfactory to the
Agents, acting reasonably, as to the legality of any action proposed to be taken
under applicable Law, and as to the validity of any action taken pursuant to the
provisions contained in this Section 6.3, and the Agents shall incur no
liability by reason of reliance thereon.

Notwithstanding the foregoing, a Borrower or a Guarantor may enter into a
Permitted Receivables Financing or a Sale/Leaseback Transaction.

6.4 Business.

Each Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any material business other than businesses of the type
conducted by the Parent Borrower or its Subsidiaries on the Closing Date and
businesses reasonably related thereto.

6.5 Investments and Acquisitions. Each Borrower may make any Investment and may
become or remain a partner in any partnership or joint venture, and may make any
Acquisition of any Person, provided that:

(a) (i) Investments in Advertising Entities and in any Consolidated VIEs made
during the period from the Closing Date to the Maturity Date shall not exceed
Cdn.$75,000,000 in the aggregate, and (ii) Investments consisting of partnership
or other equity interests may be made in any partnership, joint venture or other
Person so long as such partnership, joint venture or Person is in a line of
business that does not violate the terms or provisions of Section 6.4; and

(b) Any such Acquisitions shall meet the following requirements or otherwise be
approved by the Required Lenders (each such Acquisition constituting a
“Permitted Acquisition”):



--------------------------------------------------------------------------------

- 61 -

 

(A) no Default or Event of Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith and, both before and immediately after giving effect to
such Acquisition, all of the representations and warranties contained herein
shall be true and correct in all material respects, unless such representation
and warranty is made as of a specific date, in which case, such representation
or warranty shall be true and correct in all material respects as of such date;
and

(B) the Acquisition is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition; and

(C) the business being acquired shall be in a line of business permitted under
Section 6.4.

6.6 Restricted Payments. Each Borrower will not, and will not permit any
Subsidiary to, declare, pay or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Parent Borrower may declare
and pay dividends with respect to its Equity Securities payable solely in
additional Equity Securities of the Parent Borrower, (b) any Subsidiary may make
Restricted Payments to any Borrower or any other Subsidiary, and (c) the Parent
Borrower and any Subsidiary may each make any Restricted Payment if, at the time
of and immediately after giving effect to any such Restricted Payment, the
Parent Borrower is in compliance with the financial covenants in Section 5.10
and no other Default shall have occurred and then be continuing.

6.7 Transactions with Affiliates. Each Borrower will not, and will not permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of their Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favourable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between any
Borrower and any Subsidiary, or between Subsidiaries, and in any such case not
involving any of their other Affiliates, (c) any Restricted Payment permitted by
Section 6.6 or any transaction contemplated by the tax sharing agreement
referred to in the definition of “Restricted Payment”, and (d) any transaction
permitted by Section 6.3.

6.8 Restrictive Agreements. Each Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on its ability (a) to pay dividends or
make any other distribution on its stock or other ownership interests; provided
that this clause (a) shall not prevent the Parent Borrower or its Subsidiaries
from agreeing to any such encumbrance or restriction of their ability to pay
dividends or make any other distribution on their stock or other ownership
interests to any Person which is not a Credit Party, (b) to pay any Indebtedness
or other obligation owed to any Borrower or any Subsidiary, (c) to make loans or
advances or other Investments in any Borrower or any Subsidiary or (d) to sell,
transfer or otherwise convey any of its property to any Borrower or any
Subsidiary, in each case, other than (i) restrictions imposed by this Agreement,
(ii) customary restrictions and conditions contained in agreements relating to
the sale of assets, capital stock or other equity interests pending such sale,
provided that such restrictions and conditions apply only to the assets, capital
stock or other equity interests that is to be sold and such sale shall be
permitted hereunder, (iii) restrictions imposed by applicable law,
(iv) restrictions imposed by the holder of a Lien permitted by Section 6.2
solely on the transfer of assets subject thereto, (v) any encumbrance or
restriction with respect to a Subsidiary of such Borrower pursuant to an
agreement relating to any Indebtedness issued or incurred by such Subsidiary on
or prior to the date on which such Subsidiary became a Subsidiary of such
Borrower or was acquired by such Borrower and outstanding on



--------------------------------------------------------------------------------

- 62 -

 

such date, or (vi) any such encumbrance or restriction consisting of customary
non-assignment provisions in leases or licenses, to the extent such provisions
restrict the transfer of the lease or license, as applicable.

ARTICLE 7

EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events (“Events of Default”)
shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) above) payable
under this Agreement, when and as the same shall become due and payable and such
failure shall continue unremedied for a period of more than three (3) Business
Days after the same shall have become due and payable;

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed to be made, and if the circumstances giving rise to such incorrect
representation and warranty are capable of rectification, such circumstances are
not rectified in a manner which renders such representation no longer incorrect
in any material respect within 10 days after the applicable Credit Party becomes
aware of the incorrect representation and warranty;

(d) either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.1(d)(ii), Section 5.2 (as to each Borrower’s
legal existence only), Section 5.7 or Section 5.10 or in Article 6;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) above) or any other Loan Document, and such failure shall
continue unremedied for more than thirty (30) days after the earlier to occur of
(a) an officer of any Credit Party having knowledge thereof and (b) written
notice thereof from either Agent to the Borrowers (which notice will be given at
the request of any Lender);

(f) any Credit Party shall fail to make any payment whether of principal or
interest, and regardless of amount, in respect of any Material Indebtedness,
when and as the same shall become due and payable and such failure continues
after the applicable grace or cure period if any, specified in the agreement
relating to such Material Indebtedness;

(g) any event or condition occurs (including any “amortization event”,
“termination event” or other similar event under any Receivables Purchase
Facility) that results in any Material Indebtedness becoming due prior to its
scheduled maturity, or (after the effluxion of any applicable grace or cure
period) that enables or permits (with or without the giving of notice, the lapse
of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this Section 7.1(g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such



--------------------------------------------------------------------------------

- 63 -

 

Indebtedness so long as the proceeds of such sale or transfer are sufficient to,
and are applied to, reduce such secured Indebtedness;

(h) any Credit Party:

 

  (i) becomes insolvent, or is unable to pay its obligations as they generally
become due, or has ceased paying its obligations in the ordinary course of
business as they generally become due, or admits in writing its inability to pay
its debts generally, or declares any general moratorium on its indebtedness, or
proposes a compromise or arrangement between it and any class of its creditors;

 

  (ii) commits an act of bankruptcy or makes an assignment of its property for
the general benefit of its creditors or makes a proposal (or files a notice of
its intention to do so);

 

  (iii) institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other similar relief, under any federal, provincial or foreign Law
now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the BIA, the Companies’ Creditors Arrangement Act (Canada)
and any applicable corporations legislation) or at common law or in equity, or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding;

 

  (iv) applies for the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver/manager, sequestrator, conservator,
custodian, administrator, trustee, liquidator or other similar official for it
or any substantial part of its property; or

 

  (v) takes any action, corporate or otherwise, to approve, effect, consent to
or authorize any of the actions described in this Section 7.1(h) or in
Section 7.1(i), or otherwise acts in furtherance thereof or fails to act in a
timely and appropriate manner in defence thereof;

(i) any petition is filed, application made or other proceeding instituted
against or in respect of any Credit Party:

 

  (i) seeking to adjudicate it an insolvent;

 

  (ii) seeking a receiving order against it;

 

  (iii)

seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including



--------------------------------------------------------------------------------

- 64 -

 

 

the BIA, the Companies’ Creditors Arrangement Act (Canada) and any applicable
corporations legislation) or at common law or in equity; or

 

  (iv) seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator or
other similar official for it or any substantial part of its property;

and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of sixty (60) days after the institution thereof,
provided that if an order, decree or judgment is granted or entered (whether or
not entered or subject to appeal) against such Credit Party thereunder in the
interim, such grace period will cease to apply, and provided further that if
such Credit Party files an answer admitting the material allegations of a
petition filed against it in any such proceeding, such grace period will cease
to apply;

(j) any other event occurs which, under the Laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in either of Sections
7.1(h) or (i);

(k) one or more judgments for the payment of money in a cumulative amount in
excess of Cdn.$50,000,000 (or its then equivalent in any other currency) in the
aggregate is rendered against any one or more of the Credit Parties and they
have not (i) provided for its discharge in accordance with its terms within 30
days from the date of entry thereof, or (ii) procured a stay of execution
thereof within 30 days from the date of entry thereof and within such period, or
such longer period during which execution of such judgment has not been stayed,
appealed such judgment and caused the execution thereof to be stayed during such
appeal, provided that if enforcement and/or realization proceedings are lawfully
commenced in respect thereof in the interim, such grace period will cease to
apply;

(l) this Agreement, any other Loan Document or any material obligation or other
provision hereof or thereof at any time for any reason is declared to be void or
voidable or is repudiated, or the validity, binding effect, legality or
enforceability hereof or thereof is at any time contested by any Credit Party;

(m) a Change of Control shall occur from and after the Closing Date;

(n) the Parent Borrower or any of its Subsidiaries shall, directly or
indirectly, terminate or cause to terminate, in whole or in part, or initiate
the termination of, in whole or in part, any Pension Plan so as to result in any
liability which could reasonably be expected to have a Material Adverse Effect;
(ii) any event or condition exists in respect of any Pension Plan which presents
the risk of liability of the Parent Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect; (iii) a going
concern unfunded liability or the solvency deficiency (calculated using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities and which are consistent with
generally accepted actuarial principles) exists under any Pension Plan, the
existence of which could reasonably be expected to have a Material Adverse
Effect; (iv) the Parent Borrower or any of its Subsidiaries shall fail to make
minimum required contributions to amortize any funding deficiencies under a
Pension Plan within the time period set out in applicable Laws or fail to make a
required contribution under any Pension Plan or Benefit Plan which failure could
reasonably be expected to have a Material Adverse Effect; or (v) the Parent
Borrower or any of its Subsidiaries makes any improper withdrawals or
applications of assets of a Pension Plan or Benefit Plan, which actions could
reasonably be expected to have a Material Adverse Effect;



--------------------------------------------------------------------------------

- 65 -

 

then, and in every such event (other than an event with respect to a Borrower
described in clause (h), (i) or (j) above), and at any time thereafter during
the continuance of such event, either Agent may, and at the request of the
Required Lenders shall, by notice to the Borrowers, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind except as set out earlier in this paragraph, all of
which are hereby waived by the Borrowers; and in the case of any event with
respect to the Borrowers described in clause (h), (i) or (j) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, and Cover for any outstanding
Bankers Acceptances and Letters of Credit, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.

ARTICLE 8

THE AGENTS

8.1 Appointment of Agents. Each Lender and each Issuing Bank hereby designates
The Bank of Nova Scotia as Administrative Agent and JPMorgan Chase Bank, N.A.,
as Syndication Agent to act as herein specified and as specified in the other
Loan Documents. Each Lender and each Issuing Bank hereby irrevocably authorizes
each Agent to take such action on its behalf under the provisions of the Loan
Documents and to exercise such powers and to perform such duties thereunder as
are specifically delegated to or required of such Agent by the terms thereof and
such other powers as are reasonably incidental thereto. Each Agent may perform
any of its duties hereunder by or through its agents or employees.

8.2 Limitation of Duties of Agents. Each Agent shall have no duties or
responsibilities except those expressly set out with respect to such Agent in
this Agreement and as specified in the other Loan Documents. No Agent, nor any
of its Related Parties shall be liable for any action taken or omitted by it as
such hereunder or in connection herewith, unless caused by its or their gross
negligence or wilful misconduct. The duties of each Agent shall be mechanical
and administrative in nature; each Agent shall not have, by reason of this
Agreement or the other Loan Documents, a fiduciary relationship in respect of
any Lender or any Issuing Bank. Nothing in this Agreement or the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon either Agent any obligations in respect of this Agreement except as
expressly set out herein. The Agents shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to this Agreement or
the other Loan Documents unless it is requested in writing to do so by the
Required Lenders. Each Lender agrees to supply the Administrative Agent with any
information required by it in order to calculate the Mandatory Cost in
accordance with Exhibit H hereto in respect of Euro Loans.

8.3 Lack of Reliance on the Agents.

(a) Independent Investigation. Independently, and without reliance upon each
Agent, each Lender and each Issuing Bank, to the extent it deems appropriate,
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Credit Parties in connection with the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of the Credit Parties, and, except as
expressly provided in this Agreement and the other Loan Documents, each Agent
shall have no duty or responsibility, either initially or on a continuing



--------------------------------------------------------------------------------

- 66 -

 

basis, to provide any Lender or any Issuing Bank with any credit or other
information with respect thereto, whether coming into its possession before the
consummation of the Transactions or at any time or times thereafter.

(b) Agents Not Responsible. Neither Agent shall be responsible to any Lender or
any Issuing Bank or any other Agent for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, collectibility, priority or sufficiency
of this Agreement or the other Loan Documents or the financial condition of the
Credit Parties or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or the other Loan Documents, or the financial condition of the Credit
Parties, or the existence or possible existence of any Default or Event of
Default.

8.4 Certain Rights of the Agents. If an Agent shall request instructions from
the Lenders or the Required Lenders (as the case may be) with respect to any act
or action (including the failure to act) in connection with this Agreement or
the other Loan Documents, such Agent shall be entitled to refrain from such act
or taking such action unless and until such Agent shall have received written
instructions from the Lenders or the Required Lenders, as applicable, and such
Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against an Agent as a result of such Agent acting or refraining from
acting under this Agreement and the other Loan Documents in accordance with the
instructions of the Required Lenders, or, to the extent required by Section 9.2,
all of the Lenders.

8.5 Reliance by Agents. The Agents shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or facsimile message, electronic mail, cablegram,
radiogram, order or other documentary teletransmission or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person. The Agents may consult with legal counsel (including
counsel for the Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

8.6 Indemnification of Agents. To the extent an Agent is not reimbursed and
indemnified by the Borrowers (including any amounts required to be paid under
Section 9.3(a) or (b)), each Lender will reimburse and indemnify such Agent, in
proportion to its aggregate Applicable Percentage, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in performing its duties hereunder, in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable to an Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent they are found by a
non-appealable judgment of a court of competent jurisdiction to arise from
(i) the wilful misconduct, bad faith or gross negligence of such Agent (it being
acknowledged that ordinary negligence does not necessarily constitute gross
negligence) or (ii) such Agent’s wilful breach of express duties or obligations
under this Agreement or the other Loan Documents.

8.7 Agents in their Individual Capacities. With respect to its obligations under
this Agreement and the Loans made by it, each of JPMorgan Chase Bank, N.A.,
JPMorgan Chase Bank, N.A., Toronto Branch, and The Bank of Nova Scotia, each in
its capacity as a Lender hereunder, shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
performing the duties, if any, specified herein; and the terms “Lenders”,
“Required Lenders”, “Revolving Credit Lenders”, and any similar terms shall,
unless the context clearly otherwise indicates, include each



--------------------------------------------------------------------------------

- 67 -

 

of JPMorgan Chase Bank, N.A., JPMorgan Chase Bank, N.A., Toronto Branch, and The
Bank of Nova Scotia, in its capacity as a Lender hereunder. The Agents may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust, financial advisory or other business with the Credit Parties or
any affiliate of the Credit Parties as if it were not performing the duties, if
any, specified herein, and may accept fees and other consideration from the
Credit Parties for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

8.8 May Treat Lender as Owner. The Borrowers, the Agents and the Issuing Bank
may deem and treat each Lender as the owner of the Loans recorded on the
Register maintained pursuant to Section 9.4(c) for all purposes hereof until a
written notice of the assignment or transfer thereof shall have been filed with
the Administrative Agent. Any request, authority or consent of any Person who at
the time of making such request or giving such authority or consent is the owner
of a Loan shall be conclusive and binding on any subsequent owner, transferee or
assignee of such Loan.

8.9 Successor Agents.

(a) Agent Resignation. Either Agent may resign at any time by giving written
notice thereof to the other Agent, the Lenders, the Issuing Bank and the
Borrowers, and may be removed at any time, with or without cause, by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right, upon five Business Days’ notice to the Borrowers, to
appoint a successor Agent (who shall not be a non-resident of Canada within the
meaning of the Income Tax Act (Canada)), subject to the approval of the
Borrowers, such approval not to be unreasonably withheld. If no successor Agent
shall have been so appointed by the Required Lenders and approved by the
Borrowers, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then, upon five Business Days’ notice to the
Borrowers, the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent (subject to approval of the Borrowers, such approval not to be
unreasonably withheld), which shall be a financial institution organized under
the laws of Canada, the outstanding indebtedness of which is rated by any one or
more of Moody’s, S&P and DBRS as A (or their equivalent rating, as the case may
be) or better.

(b) Rights, Powers, etc. Upon the acceptance of any appointment as an Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement.

(c) Syndication Agent and Documentation Agent. The Syndication Agent and
Documentation Agent shall have no roles or responsibilities hereunder in such
capacity (other than, in the case of the Syndication Agent, in its role as an
Agent as expressly set out in this Agreement).

ARTICLE 9

MISCELLANEOUS

9.1 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile in each case to the addressee,
as follows:



--------------------------------------------------------------------------------

- 68 -

 

 

  (i) if to the Borrowers or any other Credit Party:

Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario L6K 2Y1

Attention: Treasurer

Facsimile: (905) 845-3985

with a copy to:

Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario L6K 2Y1

Attention: Corporate Secretary

Facsimile: (905) 845-2931

 

  (ii) if to the Administrative Agent:

The Bank of Nova Scotia

40 King Street West 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Managing Director

Facsimile: (416) 866-3329

And in the case of notices related to funding of Borrowings, rollovers,
conversions, repayments and payments:

The Bank of Nova Scotia

GWS Loan Operations

720 King street West

Toronto, Ontario M5V 2T3

Attention: John Hall

Facsimile: (416) 866-5991

 

  (iii) if to the Syndication Agent:

JPMorgan Chase Bank, N.A.

IL1-0364

21 South Clark Street

Chicago, IL 60670

Attention: Dana Moran,

Facsimile: 312-212-5914.

(iv) if to any Lender or the Issuing Bank, to it at its address (or facsimile
number) set out opposite its name in the execution page(s) of this Agreement.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the



--------------------------------------------------------------------------------

- 69 -

 

Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communication to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

9.2 Waivers; Amendments.

(a) No failure or delay by the an Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by either Borrower therefrom shall in any event be
effective unless the same shall be permitted by Section 9.2(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether an Agent, the Issuing Bank or any
Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document (or any provision hereof
or thereof) may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by the Borrowers and the Required Lenders
(and, in the case of a waiver, amendment or modification of Section 2.21, the
Swingline Lender and the Issuing Bank) or by the Borrowers and the Agents with
the consent of the Required Lenders (and, in the case of a waiver, amendment or
modification of Section 2.21, the Swingline Lender and the Issuing Bank) (and
for greater certainty, any such waiver, amendment or modification shall not
require any consent or other agreement of any Credit Party other than the
Borrowers, notwithstanding that any such Credit Party may be a party to this
Agreement or any other Loan Document); provided that no such agreement shall:

 

  (i) increase the amount or extend the expiry date of any Commitment of any
Lender, other than in connection with the Commitment Increase Right;

 

  (ii) reduce the principal amount of any Loan or reduce the rate of interest or
any fee applicable to any Loan;

 

  (iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable in respect thereof, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment;

 

  (iv) change Section 2.6 in a manner that would alter the pro rata application
of any cancellation of the Revolving Credit Commitments or Section 2.16 in a
manner that would alter the pro rata sharing of payments required thereby;



--------------------------------------------------------------------------------

- 70 -

 

 

  (v) change any of the provisions of this Section 9.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder;

 

  (vi) waive any Event of Default under Section 7.1(h), (i) or (j);

 

  (vii) release the Parent Guarantee or any Subsidiary Guarantee, provided that
this Section 9.2(b)(vii) shall not apply with respect to any revocation of any
designation of a Guarantor pursuant to Section 5.9;

in each case without the prior written consent of each Lender; and provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agents, the Issuing Bank or the Swingline Lender
hereunder, as the case may be, without the prior written consent of the Agents,
the Issuing Bank or the Swingline Lender (as applicable).

Further, unless otherwise expressly indicated herein, all decisions or actions
to be taken by the Agents hereunder shall require the unanimous written consent
of each Agent.

9.3 Expenses; Indemnity; Damage Waiver.

(a) Each Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Agents and their Affiliates, including the reasonable fees, charges and
disbursements of one set of counsel for the Agents and all applicable Taxes, in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents, (ii) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
one set of counsel for the Agents and applicable Taxes, in connection with any
amendments, modifications or waivers of the provisions hereof or of any of the
other Loan Documents, (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (iii) all reasonable out-of-pocket expenses
incurred by the Agents or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Agents or any Lender and all applicable
Taxes, in connection with the enforcement or protection of their rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Each Borrower shall indemnify the Agents, the Issuing Bank and each Lender,
as well as each of their Related Parties and each assignee of any of the
foregoing Persons (each such Person and each such assignee being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
obligations, penalties, judgments, suits, costs, losses, claims, actions,
damages, expenses and liabilities of whatsoever nature or kind and all
reasonable out-of-pocket expenses and all applicable Taxes to which any
Indemnitee may become subject arising out of or in connection with (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder, and the consummation of the Transactions or any other
transactions thereunder, (ii) any Loan or Letter of Credit or any actual or
proposed use of the proceeds therefrom, including any refusal by the Issuing
Bank to honour a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Parent
Borrower or any Subsidiaries of the Borrowers, or any Environmental Liability
related in any way to the Parent Borrower or any Subsidiaries of the Borrowers,
(iv) any actual or prospective claim, litigation, investigation or



--------------------------------------------------------------------------------

- 71 -

 

proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto,
(v) any other aspect of this Agreement and the other Loan Documents, or (vi) the
enforcement of any Indemnitee’s rights hereunder and any related investigation,
defence, preparation of defence, litigation and enquiries, in each case
regardless of whether or not the Acquisition is consummated; provided that the
foregoing indemnity will not, as to any Indemnitee, apply to losses, claims,
damages, liabilities or related expenses to the extent they are found by a
non-appealable judgment of a court of competent jurisdiction to arise from
(i) the wilful misconduct, bad faith or gross negligence of such Indemnitee,
(ii) an Indemnitee’s wilful breach of express duties or obligations under this
Agreement or the other Loan Documents, or (iii) any dispute, claim or other
matter between or among the Lenders. If any action shall be brought against any
Indemnitee with respect to which indemnification may be sought against the
Borrowers under this Agreement, the Indemnitee shall promptly notify the
Borrowers in writing and the Borrowers shall, if requested by the Indemnitee or
if the Borrowers desire to do so, assume the defence thereof, including the
employment of counsel reasonably satisfactory to the Indemnitee and payment of
all reasonable fees and expenses. The failure to so notify the Borrowers shall
not affect any obligations the Borrowers may have to the Indemnitee under this
Agreement or otherwise unless (and then only to the extent that) the Borrowers
are materially adversely affected by such failure. The Indemnitee shall have the
right to employ separate counsel in such action and participate in the defence
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnitee, unless (i) the Borrowers have failed to assume the defence and
employ counsel reasonably satisfactory to the Indemnitee, or (ii) the named
parties to any such action (including any impleaded parties) include the
Indemnitee and the Borrowers, and the Indemnitee shall have been advised by
counsel that there may be one or more legal defences available to it which are
different from or additional to those available to the Borrowers, in which case,
if such Indemnitee notifies the Borrowers in writing that it elects to employ
separate counsel at the Borrowers’ expense, the Borrowers shall not have the
right to assume the defence of such action or proceeding on behalf of such
Indemnitee; provided, however, that the Borrowers shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel, which counsel shall be designated by the Lead
Arrangers and/or their affiliates. The Borrowers shall not be liable for any
settlement of any such action effected without the Borrowers’ written consent
(which shall not be unreasonably withheld) and the Borrowers agree to indemnify
and hold harmless the Indemnitees from and against any loss or liability by
reason of settlement of any action effected with the Borrowers’ consent. In
addition, the Borrowers will not, without the prior written consent of the
applicable Indemnitee, settle or compromise or consent to the entry of any
judgment in or otherwise seek to terminate any pending or threatened action,
claim, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not any indemnified applicable person is a
party thereto) unless such settlement, compromise, consent or termination
includes an express unconditional release of the Indemnitees and/or their
respective affiliates, satisfactory in form and substance to the Indemnitees
and/or their respective affiliates, from all liability arising out of such
action, claim, suit or proceeding.

(c) Each of the Borrowers and each Indemnitee shall not assert, and hereby
waives (to the fullest extent permitted by applicable Law), any claim against
any Indemnitee or any Credit Party, respectively, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document, or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.



--------------------------------------------------------------------------------

- 72 -

 

(d) Any inspection of any property of any Credit Party made by or through an
Agent or any Lender is for purposes of administration of the Revolving Credit
only, and no Credit Party is entitled to rely upon the same (whether or not such
inspections are at the expense of the Borrowers).

(e) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Agents or the Lenders pursuant to the Loan Documents,
neither the Agents nor the Lenders shall be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not constitute a warranty or representation to anyone
with respect thereto by the Agents or the Lenders.

(f) The relationship between the Borrowers and the Agents and the Lenders is,
and shall at all times remain, solely that of borrower and lenders. Neither the
Agents nor the Lenders shall under any circumstance be construed to be partners
or joint venturers of the Borrowers or their Affiliates. Neither the Agents nor
the Lenders shall under any circumstance be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with the Borrowers or their
Affiliates, or to owe any fiduciary duty to any Borrower or its Affiliates.
Neither the Agents nor the Lenders undertake or assume any responsibility or
duty to the Borrowers or their Affiliates to select, review, inspect, supervise,
pass judgment upon or inform the Borrowers or their Affiliates of any matter in
connection with their property or the operations of the Borrowers or their
Affiliates. The Borrowers and their Affiliates shall rely entirely upon their
own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by the Agents or the Lenders in connection with such matters is solely for the
protection of the Agents and the Lenders, and neither the Borrowers nor any
other Person is entitled to rely thereon.

(g) The Agents and the Lenders shall not be responsible or liable to any Person
for any loss, damage, liability or claim of any kind relating to injury or death
to Persons or damage to property caused by the actions, inaction or negligence
of any Credit Party and/or its Affiliates and each Borrower hereby indemnifies
and holds the Agents and the Lenders harmless on the terms set out in
Section 9.3(b) from any such loss, damage, liability or claim.

(h) This Agreement is made for the purpose of defining and setting forth certain
obligations, rights and duties of the Borrowers, the Agents and the Lenders in
connection with the Loans, and is made for the sole benefit of the Borrowers,
the Agents and the Lenders, and the Agents’s and each Lender’s successors and
assigns. Except as provided in Sections 9.3(b) and 9.4, no other Person shall
have any rights of any nature hereunder or by reason hereof.

(i) All amounts due under this Section 9.3 shall be payable not later than five
(5) Business Days after written demand therefor.

9.4 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder to any Credit Party, any
Subsidiary thereof or any Affiliate of any Credit Party or Subsidiary thereof,
or otherwise except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)
and, to the extent



--------------------------------------------------------------------------------

- 73 -

 

expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may assign to one or more assignees (treating any fund that
invests in bank loans and any other fund that invests in bank loans and is
managed by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single assignee) all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans at the time owing to it); provided
that (i) except in the case of an assignment to a Lender or a Lender Affiliate
or an Approved Fund of any Lender, the applicable Borrower must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed), (ii) the Agents must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
(iii) in the case of an assignment of all or a portion of a Revolving Credit
Commitment or any Lender’s obligations in respect of its LC Exposure or
Swingline Exposure, the applicable Issuing Bank or the Swingline Lender must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); and provided further that (iv) no Borrower’s
consent shall be required with respect to any assignment made at any time after
the occurrence and during the continuance of an Event of Default, (v) except in
the case of an assignment to a Lender or a Lender Affiliate or an Approved Fund
of any Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date on which the
Assignment and Assumption relating to such assignment is delivered to the
Administrative Agent) shall not be less than Cdn.$5,000,000, unless each
Borrower and the Agents otherwise consent in writing and the amount held by each
Lender after each such assignment shall not be less than Cdn.$5,000,000, unless
each Borrower and the Agents otherwise consent in writing, (vi) each partial
assignment in respect of a Commitment and the related Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Commitment and the related
Loans, (vii) the parties to each assignment shall execute and deliver to the
Administrative Agent (A) an Assignment and Assumption; and (B) (except in the
case of an assignment to a Lender or a Lender Affiliate or an Approved Fund of
any Lender) a processing and recordation fee of Cdn.$3,500, payable by the
assigning Lender, (viii) provided that no Default or Event of Default has
occurred and is then continuing, in the case of an assignment of a Revolving
Credit Commitment by a Canadian Resident Lender to a Foreign Lender, such
Foreign Lender shall not be entitled to require any payment under
Section 2.15(a)(i) or Section 2.15(c) as a result of any Canadian withholding
tax which may be exigible in respect of any payment of interest by a Borrower to
such Foreign Lender hereunder, and (ix) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. The Administrative Agent shall provide the Borrowers and each
Lender with written notice of any change in (or new) address of a Lender
disclosed in an Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to Section 9.4(d), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, shall have all of the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, and 2.15 and 9.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.4 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.4(e).

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Toronto a copy of each
Assignment and Assumption delivered to it and a



--------------------------------------------------------------------------------

- 74 -

 

register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Revolving Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time, (such
registers being hereafter, the “Registers”). The entries in the Registers shall
be conclusive, absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Bank, and the Lenders may treat each Person whose name is
recorded in the Registers pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Registers shall be available for inspection
by the Borrowers, the Issuing Bank and any Lender at any reasonable time and
from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 9.4(b) and any written
consent to such assignment required by Section 9.4(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 9.4(d).

(e) Any Lender may, without notice to the Borrowers or the consent of the
Borrowers, the Administrative Agent, the Issuing Banks or the Swingline Lenders,
sell participations to one or more Persons (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant.
Subject to Section 9.4(f), each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to this
Section 9.4(b). To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.16(c) as though it were
a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.15 unless
the applicable Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the applicable
Borrower, to comply with Section 2.15(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and Section 9.4 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.



--------------------------------------------------------------------------------

- 75 -

 

(h) Any assignment or grant of a participation pursuant to Section 9.4 shall
constitute neither a repayment by a Borrower to the assigning or granting Lender
of any Loan included therein, nor a new advance of any such Loan to a Borrower
by such Lender or by the Assignee or Participant, as the case may be. The
parties acknowledge that each Borrower’s obligations hereunder with respect to
any such Loans will continue and will not constitute new obligations as a result
of such assignment or participation.

9.5 Survival. All covenants, agreements, representations and warranties made by
the Borrowers herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that an Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. All indemnities
contained in Sections 2.13, 2.14, 2.15, 9.3 and Article 8 shall survive and
remain in full force and effect, regardless of the consummation of the
Transactions, the repayment of the Loans, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

9.6 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed original counterpart of a
signature page of this Agreement by facsimile shall be as effective as delivery
of a manually executed original counterpart of this Agreement.

9.7 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.8 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower against
any of and all of the obligations of such Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of set off)
which such Lender may have and such Lender agrees to promptly notify such
Borrower and the Agents after any such set off; provided that any failure or
delay in providing any such notice shall not affect the validity of any such
action.



--------------------------------------------------------------------------------

- 76 -

 

9.9 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
Laws of the Province of Ontario.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Courts of the Province of
Ontario, and any appellate court thereof, in any action or proceeding arising
out of or relating to this Agreement, or any other Loan Document or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in Ontario. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement shall
affect any right that the an Agent, the Issuing Bank, or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrowers or their properties in the courts
of any other jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section 9.9(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Law, any forum non conveniens defence to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

9.12 Confidentiality. Each Agent, the Issuing Bank, and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to each of their Affiliates, directors,
officers, employees, agents and advisors, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or other Governmental Authority,



--------------------------------------------------------------------------------

- 77 -

 

(c) to the extent required by applicable Laws or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under any Loan Document or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of either of the Borrowers, or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section, or (ii) becomes available to an Agent, the Issuing Bank or any Lender
on a non-confidential basis from a source other than a Borrower. For the
purposes of this Section, “Information” means all non-public information
received from the Borrowers relating to the Borrowers, any of their
Subsidiaries, or their respective business, other than any such information that
is available to the an Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers. With respect to the
disclosures made under clauses (b) and (c) above (other than in connection with
customary examinations by bank regulators), each Agent, each Issuing Bank and
each Lender agrees to give the Borrowers written notice as soon as practicable
after learning that disclosure must be made, describing the Information that
will be disclosed and the approximate date of disclosure. Each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001)), such Lender may
be required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with such Act.

[Signature pages follow]



--------------------------------------------------------------------------------

- 78 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:   THE TDL GROUP CORP., as Borrower 874 Sinclair Road     Oakville,
Ontario L6K 2Y1   By:  

/s/ Cynthia J. Devine

Attention: Corporate Secretary   Name:   Cynthia J. Devine Facsimile No.: (905)
845-2931   Title:   Chief Financial Officer   By:  

/s/ Diana Fife

  Name:   Diana Fife   Title:   Treasurer

 

Address:   TIM HORTONS INC., as Borrower 874 Sinclair Road     Oakville, Ontario
L6K 2Y1   By:  

/s/ Cynthia J. Devine

Attention: Corporate Secretary   Name:   Cynthia J. Devine Facsimile No.: (905)
845-2931   Title:   Chief Financial Officer   By:  

/s/ Jill E. Aebker

  Name:   Jill E. Aebker   Title:   Deputy General Counsel and Secretary  
[Signatures continued on Next Page]



--------------------------------------------------------------------------------

- 79 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:   THE BANK OF NOVA SCOTIA, as Administrative Agent Scotia Plaza   40
King Street West 62nd Floor   Toronto, Ontario M5W 2X6   By:  

/s/ Alastair Borthwick

Attention: Managing Director   Name:   Alastair Borthwick Facsimile: (416)
866-3329   Title:   Managing Director   By:  

/s/ Kimberley Snyder

  Name:   Kimberley Snyder   Title:   Associate Director   [Signatures continued
on Next Page]



--------------------------------------------------------------------------------

- 80 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

IL1-0364

21 South Clark Street

  JPMORGAN CHASE BANK, N.A., as Syndication Agent Chicago, IL 60670   By:  

/s/ Dana J. Moran

Attention: Dana Moran   Name:   Dana J. Moran Facsimile: (312) 212-5914   Title:
  Vice President   [Signatures continued on Next Page]



--------------------------------------------------------------------------------

- 81 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:   JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, as Lender 200 Bay Street,
Suite 1800     Royal Bank Plaza, South Tower     Toronto, ON M5J 2J2   By:  

/s/ Dana J. Moran

Attention: Dana Moran   Name:   Dana J. Moran Facsimile No.: (312) 212-5914  
Title:   Vice President   [Signatures continued on Next Page]



--------------------------------------------------------------------------------

- 82 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:   THE BANK OF NOVA SCOTIA, as Lender and Issuing Bank 2 Robert Speck
Parkway Suite 400     Mississauga, ON L4Z 1H8   By:  

/s/ Charlie Gregoriou

Attention: Charlie Gregoriou   Name:   Charlie Gregoriou Facsimile No.: (905)
276-4920   Title:   Sr CSM   By:  

/s/ Eric Borromeo

  Name:   Eric Borromeo   Title:   Sr CSM   [Signatures continued on Next Page]



--------------------------------------------------------------------------------

- 83 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

200 Bay Street

5th Floor, South Tower

Royal Bank Plaza

Toronto ON M5J 2W7

 

  ROYAL BANK OF CANADA, as Lender

Attention: Vice President / Managing Director

  By:  

/s/ Chris Cowan

Facsimile: (416) 842-5321   Name:   Chris Cowan   Title:   Authorized Signatory
  [Signatures continued on Next Page]



--------------------------------------------------------------------------------

- 84 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

123 Front Street West, Suite 1100

Toronto, ON M5J 2M3

  CITIBANK, N.A. Canadian Branch, as Lender Attention:   By:  

/s/ John Hastings

Facsimile:   Name:   John Hastings   Title:   Principal Officer   [Signatures
continued on Next Page]



--------------------------------------------------------------------------------

- 85 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

161 Bay Street, 8th Floor

Toronto, ON MSJ 258

 

Attention:Brian Mullan, Director

Facsimile (416) 956-3810

  CANADIAN IMPERIAL BANK OF COMMERCE, as Lender   By:  

/s/ Brian Mullan

  Name:   Brian Mullan   Title:   Director   By:  

/s/ Steve Nishimura

  Name:   Steve Nishimura   Title:   Managing Director



--------------------------------------------------------------------------------

- 86 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

181 Bay Street, STE 409

Toronto, Ontario MSJ 2V8

 

Attention: Andrew Riddell, SVP.

  BANK OF AMERICA, N.A., as Lender Facsimile (416) 369-8148   By:  

/s/ Medina Sales De Andrade

  Name:   Medina Sales De Andrade   Title:   Vice President



--------------------------------------------------------------------------------

- 87 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

Investment Banking – Corporate Credit

66 Wellington Street West

TD Tower, 8th Floor

Toronto, ON M5K 1A2

  THE TORONTO-DOMINION BANK, as Lender Attention:   By:  

/s/ Tim Thomas

Facsimile   Name:   Tim Thomas   Title:   Managing Director   By:  

/s/ Sanup Gupta

  Name:   Sanup Gupta   Title:   Vice President



--------------------------------------------------------------------------------

- 88 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

130 King Street West, Suite 2140

Toronto, ON M5X 1E4

 

Attention: Account Manager

Facsimile No.: (416) 361-0085

  PNC BANK CANADA BRANCH, as Lender   By:  

/s/ Mike Danby

  Name:   Mike Danby   Title:   Assistant Vice President   By:  

/s/ Bill Hines

  Name:   Bill Hines   Title:   Senior Vice President & Principal Officer



--------------------------------------------------------------------------------

- 89 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

 

Corporate Finance, Personal & Commercial Client Group

11th Floor, 1 First Canadian Place

Toronto, ON M5X 1A1

 

  BANK OF MONTREAL, as Lender

Attention:

  By:  

/s/ David Graham

Facsimile No.:   Name:   David Graham   Title:   Director



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF BORROWING REQUEST FOR REVOLVING CREDIT

 

TO: THE BANK OF NOVA SCOTIA

 

RE: Credit agreement dated as of December 13, 2010 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Tim Hortons Inc. and The TDL Group Corp. as Borrowers (each, a “Borrower”,
as applicable), The Bank of Nova Scotia, as Administrative Agent, JPMorgan
Securities Canada Inc., as Syndication Agent and the Lenders now or hereafter
parties thereto.

We refer to the Revolving Credit constituted by the Credit Agreement and we
hereby give you notice that on [insert date] we wish to obtain a Borrowing in
the aggregate amount of [Canadian$][U.S.$][Euro][ ].

The Borrowing requested hereby is to take the form of (check the appropriate
box):

[        ]        a B/A Borrowing

[        ]        a Prime Borrowing

[        ]        a Base Rate Borrowing

[        ]        a LIBO Rate Borrowing

[        ]        a Euro Rate Borrowing

[        ]        a Letter of Credit

[The Contract Period in respect of the B/A Borrowing requested hereby is —
months. The Interest Period in respect of the LIBO Rate Borrowing or Euro Rate
Borrowing requested hereby is — months.]

We hereby certify, after due and careful investigation, that:1

 

  (i) each of the representations and warranties made by the Borrowers in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except to the extent that (i) any change to the representations and
warranties has been disclosed to the Administrative Agent and accepted by the
Required Lenders, or (ii) any representation and warranty is stated to be made
as of a particular time; and

 

  (ii) on and as of the date hereof, no Default has occurred and is continuing.

 

 

1

This certification need not be made on conversions or rollovers.

Note: A separate Borrowing Request must be submitted for each Type of Borrowing.



--------------------------------------------------------------------------------

All terms defined in the Credit Agreement and used herein have the meanings
given to them by the Credit Agreement.

DATED: [ ]

 

[THE TDL GROUP CORP. or TIM HORTONS INC., as applicable] By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

– 3 –

 

EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set out below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified or restated from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set out in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set out herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                 
                                    2.    Assignee:   
                                                                        [and is
an Affiliate/Approved Fund of [identify Lender]2] 3.    Borrowers:    Tim
Hortons Inc. and The TDL Group Corp. 4.    Administrative Agent:    The Bank of
Nova Scotia, as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    Credit agreement dated as of December 13, 2010 (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tim Hortons Inc. and The TDL Group Corp. as Borrowers (each,
a “Borrower”, as applicable), The Bank of Nova

 

2

Select as applicable.



--------------------------------------------------------------------------------

– 4 –

 

      Scotia, as Administrative Agent, JPMorgan Securities Canada Inc., as
Syndication Agent and the Lenders now or hereafter parties thereto 6.   
Assigned Interest:   

 

Facility Assigned

   Aggregate Amount  of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3  

Revolving Credit

   $         $           %   

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set out in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

  Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

  Title:

 

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

– 5 –

 

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

  Administrative Agent

 

By  

 

  Title:

[Consented to:]5

[NAME OF RELEVANT PARTY]

 

By  

 

  Title:

 

 

4

To be added only if the consent of the Administrative Agent is required by the
terms of Section 9.4 of the Credit Agreement.

5

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of Section 9.4 of the
Credit Agreement.



--------------------------------------------------------------------------------

– 6 –

 

ANNEX 1

Credit Agreement dated as of December 13, 2010 (as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Tim
Hortons Inc. and The TDL Group Corp. as Borrowers, The Bank of Nova Scotia, as
Administrative Agent, JPMorgan Chase Bank N.A. as Syndication Agent and the
Lenders now or hereafter parties thereto.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document [, and (c) attaches the
Note(s) held by it evidencing the Assigned Facilities and requests that the
Administrative Agent exchange such Note(s) for a replacement Note or Notes
payable to the Assignee and (if the Assignor has retained any interest in the
Assigned Facilities) a replacement Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)]. [Delete bracketed language if Assignor does not hold
Note(s).]

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of each of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

– 7 –

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to the Effective Date or accrued subsequent to the
Effective Date. The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for the periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the Province of Ontario and
the federal laws of Canada applicable therein.



--------------------------------------------------------------------------------

– 8 –

 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    THE BANK OF NOVA SCOTIA, as administrative agent under the Credit
Agreement (the “Administrative Agent”) AND TO:    The lenders from time to time
parties to the Credit Agreement (the “Lenders”)

Reference is made to the credit agreement dated as of December 13, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Tim Hortons Inc. and The TDL Group Corp. as Borrowers, The
Bank of Nova Scotia, as Administrative Agent, JPMorgan Chase Bank N.A., as
Syndication Agent and the Lenders now or hereafter parties thereto. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

The undersigned, a Responsible Officer of the Parent Borrower, in that capacity
and not personally, hereby certifies that, as of the date hereof, (a) a review
of the consolidated financial statements of the Borrowers and their Subsidiaries
for the Fiscal Quarter ended [Specify last day of Fiscal Quarter], and of the
activities of the Borrowers and their Subsidiaries during such Fiscal Quarter
has been made under the supervision of the undersigned with a view to
determining whether the Borrowers and their Subsidiaries have fulfilled all of
their obligations under the Credit Agreement and the other Loan Documents,
(b) the Borrowers and their Subsidiaries have fulfilled their obligations under
the Credit Agreement and the other Loan Documents and all representations and
warranties made in the Credit Agreement continue to be true and correct as if
made on the date hereof except to the extent that (i) any change to the
representations and warranties has been disclosed to the Agents and accepted by
the Required Lenders, or (ii) any representation and warranty is stated to be
made as of a particular time, and (c) as at the end of the Fiscal Quarter ended
[Specify last day of Fiscal Quarter], the Parent Borrower was in compliance with
each of the financial covenants set forth in Section 5.11 of the Credit
Agreement. The Parent Borrower’s compliance with each of such financial
covenants as at the end of such Fiscal Quarter is demonstrated by the figures
set out on the financial covenant compliance worksheet attached hereto as
Annex A.

DATED: [ ]

 

 

Name:    Title:    [Chief Financial Officer]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PARENT BORROWER GUARANTEE

 

TO: THE BANK OF NOVA SCOTIA, as administrative agent (the “Administrative
Agent”) under the Credit Agreement (as defined below)

THIS GUARANTEE is made this — day of —, 20—

WHEREAS the undersigned (hereinafter referred to as the “Guarantor”) has agreed
to provide the Administrative Agent with a guarantee of the Obligations (as
hereinafter defined) of The TDL Group Corp. (the “Subsidiary Borrower”) pursuant
to and subject to the terms of the credit agreement dated the 13th day of
December, 2010 between, inter alia, the Guarantor, the Subsidiary Borrower, the
Administrative Agent, JPMorgan Chase Bank, N.A. as Syndication Agent and the
Lenders from time to time parties thereto, as the same may be supplemented,
amended, restated or replaced from time to time (the “Credit Agreement”);

NOW THEREFORE THIS GUARANTEE WITNESSES that in consideration of the premises and
the covenants and agreements herein contained, the sum of $1.00 now paid by the
Administrative Agent to the Guarantor and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), the Guarantor
covenants with the Administrative Agent as follows:

ARTICLE 1

GUARANTEE

 

1.1 Guarantee

The Guarantor hereby unconditionally (except to the extent otherwise provided
herein) and irrevocably guarantees in favour of the Agents and each of the
Lenders the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any kind whatsoever (whether present or future,
direct or indirect, absolute or contingent, matured or unmatured) now or
hereafter owing by the Subsidiary Borrower to the Agents, the Lenders or any one
of them, in connection with or with respect to the Credit Agreement and the
other Loan Documents (collectively the “Obligations”) as and when the same shall
from time to time become due and payable in accordance with the terms of the
Credit Agreement provided that an Event of Default shall have occurred, unless
such Event of Default shall have been cured or shall have been expressly waived
pursuant to the terms of the Credit Agreement (any such Event of Default which
has not been cured or so expressly waived being hereinafter referred to as an
“Actionable Event of Default”). If any or all of the Obligations are not duly
paid by the Subsidiary Borrower and are not recoverable under the foregoing
guarantee, and provided that an Actionable Event of Default shall have occurred
and then be continuing, the Guarantor will, as a separate and distinct
obligation, indemnify and save harmless the Agents and the Lenders, from and
against all losses resulting from the failure of the Subsidiary Borrower to pay
such Obligations. If any or all of the Obligations are not duly paid by the
Subsidiary Borrower and are not recoverable under the foregoing guarantee or
indemnity, for any reason whatsoever, and provided that an Actionable Event of
Default shall have occurred and then be continuing, such Obligations will, as a
separate



--------------------------------------------------------------------------------

– 2 –

 

and distinct obligation, be recoverable from the Guarantor as primary obligor.
Any amounts payable by the Guarantor under this Guarantee which are not paid
forthwith upon demand therefor by the Administrative Agent will bear interest
from the date of such demand at the rate or rates applicable to the
corresponding Obligations.

 

1.2 Obligation Absolute

The liability of the Guarantor hereunder will be absolute and unconditional
(except to the extent otherwise provided herein) save and except as limited in
accordance with the terms of the Credit Agreement and will not be affected by:

 

  (a) any lack of validity or enforceability of any agreement between the
Subsidiary Borrower and each Agent and each Lender or of the guarantee of any
other Guarantor of the Obligations;

 

  (b) any impossibility, impracticability, frustration of purpose, illegality,
force majeure or act of government;

 

  (c) the bankruptcy, winding-up, liquidation, dissolution or insolvency of the
Subsidiary Borrower or any other Guarantor or the amalgamation of or any change
in the status, function, control or ownership of, the Subsidiary Borrower, the
Guarantor, any Agent or Lender or any other Guarantor;

 

  (d) the release or amendment of any other guarantee of the Obligations;

 

  (e) any lack or limitation of power, incapacity or disability on the part of
the Subsidiary Borrower or of the directors, officers or agents thereof or any
other irregularity, defect or informality on the part of the Subsidiary Borrower
in its obligations to each Agent and each Lender; or

 

  (f) any other law, regulation or other circumstance that might otherwise
constitute a defence available to, or a discharge of, the Subsidiary Borrower in
respect of any or all of the Obligations.

 

1.3 Postponement

Except as otherwise permitted under the Credit Agreement, all present and future
indebtedness and liability of the Subsidiary Borrower to the Guarantor is hereby
postponed to the Obligations. In case of liquidation, winding up or bankruptcy
of the Subsidiary Borrower (whether voluntary or involuntary) or if the
Subsidiary Borrower makes any composition with creditors or scheme of
arrangement otherwise than as permitted under Section 6.3 of the Credit
Agreement, the Agents and the Lenders will have the right to rank for their full
claims and receive all dividends or other payments in respect thereof in
priority to the Guarantor until the claims of the Agents and the Lenders have
been paid in full, and the Guarantor will continue to be liable hereunder for
any balance which may be owing to the Agents or any Lender by the Subsidiary
Borrower. The foregoing provisions of this Section 1.3 will not in any way limit
or lessen the liability of the Guarantor under any other Section of this
Guarantee.



--------------------------------------------------------------------------------

– 3 –

 

ARTICLE 2

DEALINGS WITH SUBSIDIARY BORROWER AND OTHERS

 

2.1 No Release

The liability of the Guarantor hereunder will not be released, discharged,
limited or in any way affected by anything done, suffered or permitted by the
Agents and/or the Lenders in connection with any duties or liabilities of the
Subsidiary Borrower to the Agents and/or the Lenders or any other guarantee
therefor including any loss of or in respect of any security received by the
Administrative Agent from the Subsidiary Borrower or others. Without limiting
the generality of the foregoing, and without releasing, discharging, limiting or
otherwise affecting in whole or in part the Guarantor’s liability hereunder,
without obtaining the consent of the Guarantor, the Agents and the Lenders may,
subject to the terms of the Credit Agreement:

 

  (a) agree to any change in the time, manner or place of payment under, or in
any other term of, any agreement between the Subsidiary Borrower and the Agents
and/or the Lenders;

 

  (b) grant time, renewals, extensions, indulgences, releases and discharges to
the Subsidiary Borrower;

 

  (c) take or abstain from taking or enforcing securities or collateral from the
Subsidiary Borrower or from perfecting securities or collateral of the
Subsidiary Borrower; accept compromises from the Subsidiary Borrower; and

 

  (d) apply all money at any time received from the Subsidiary Borrower or from
securities or collateral received from the Subsidiary Borrower in accordance
with the Credit Agreement.

 

2.2 Intentionally Deleted

 

2.3 No Exhaustion of Remedies

The Agents and the Lenders will not be bound or obligated to proceed against or
exhaust its recourse against the Subsidiary Borrower or other persons or any
securities or collateral it may hold or take any other action before being
entitled to demand payment from the Guarantor hereunder provided that an
Actionable Event of Default shall have occurred and then be continuing.

 

2.4 Prima Facie Evidence

Any account settled or stated in writing by or between an Agent or any Lender
and the Subsidiary Borrower will, in the absence of manifest error, be prima
facie evidence that the balance or amount thereof, appearing due to such Agent
or such Lender and, is actually so due or, appearing as having been paid, has
actually been paid.



--------------------------------------------------------------------------------

– 4 –

 

 

2.5 Set-off

In any claim by an Agent or any Lender against the Guarantor, the Guarantor may
not assert any set-off or counterclaim that it or the Subsidiary Borrower may
have against such Agent or such Lender.

Each of the Agents and any Lender may, upon the occurrence and during the
continuance of an Actionable Event of Default and to the fullest extent
permitted by law, set-off and apply any and all deposits at any time held and
other indebtedness at any time owing by such Agent or Lender to or for the
credit or the account of the Guarantor against any and all of the obligations of
the Guarantor now or hereafter existing under this Guarantee or any other Loan
Document even if (a) the Administrative Agent has not made any demand hereunder,
(b) Obligations are contingent or unmatured, or (c) the Obligations are not in
the same currency as the offsetting deposits or indebtedness which may be owing
by such Agent or any such Lender.

 

2.6 Continuing Guarantee

The obligations of the Guarantor hereunder will constitute and be continuing
obligations and will apply to and secure any ultimate balance due or remaining
due to the Agents and the Lenders in respect of the Obligations and will not be
considered as wholly or partially satisfied by the payment or liquidation at any
time of any sum of money for the time being due or remaining unpaid to the
Agents or the Lenders. This Guarantee will continue to be effective even if at
any time any payment of any of the Obligations is rendered unenforceable or is
rescinded or must otherwise be returned by the an Agent or any Lender or upon
the occurrence of any action or event including the insolvency, bankruptcy or
reorganization of the Subsidiary Borrower, all as though such payment had not
been made.

 

2.7 Remedies Cumulative

No remedy herein conferred upon or reserved to the Agents or the Lenders is
intended to be exclusive of any other remedy, but each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now existing or hereafter to exist by law.

ARTICLE 3

DEMAND

 

3.1 Demand

If any Obligation is not paid or performed for any reason whatsoever, including
upon demand by the Administrative Agent after the occurrence and during the
continuance of an Actionable Event of Default, the Administrative Agent may
demand forthwith from the Guarantor the total amount of such Obligation. The
Guarantor will make payment to or performance in favour of the Administrative
Agent of the total amount of such Obligation hereunder forthwith after demand
therefor is made to the Guarantor. The Guarantor will also make payment to the
Administrative Agent forthwith upon demand of all reasonable costs and expenses
incurred by the Administrative Agent, including the reasonable fees and
disbursements of third-party counsel to the Administrative Agent, in enforcing
this Guarantee to the extent that the Guarantor does not comply with the terms
herein.



--------------------------------------------------------------------------------

– 5 –

 

ARTICLE 4

SUBROGATION

 

4.1 Subrogation

The Guarantor will not be entitled to subrogation until (i) the Guarantor makes
payment to the Administrative Agent of all amounts owing by the Guarantor under
this Guarantee; and (ii) the Obligations are paid in full, and in each case, no
such payment is subject to rescission or other like return. Thereafter, the
Administrative Agent will, at the Guarantor’s request and expense, execute and
deliver to the Guarantor appropriate documents necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Obligations and
any security held therefor resulting from such payment by the Guarantor.

ARTICLE 5

BENEFIT

 

5.1 Benefit

This Guarantee is entered into with the Administrative Agent for its own benefit
and for the benefit of the Syndication Agent and the Lenders in accordance with
the Credit Agreement and the other Loan Documents.

ARTICLE 6

TAXES AND FOREIGN CURRENCY OBLIGATIONS

 

6.1 Taxes

 

  (a) Any and all payments by or on account of any obligation of the Guarantor
hereunder shall be made free and clear of, and without deduction or withholding
for, or on account of, any Indemnified Taxes; provided that if the Guarantor
shall be required to deduct or withhold any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that,
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 6.1), the
Administrative Agent, or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deduction or withholding been made,
(ii) the Guarantor shall make such deduction or withholding, and (iii) the
Guarantor shall pay to the relevant Governmental Authority in accordance with
applicable Law the full amount deducted or withheld.

 

  (b) In addition to the payments by the Guarantor required by Section 6.1(a),
the Guarantor shall pay any and all present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Guarantee to the relevant Governmental Authority
in accordance with applicable Law.

 

  (c)

The Guarantor shall indemnify each of the Administrative Agent and the Lenders,
within 30 days after written demand therefor, for the full amount of any



--------------------------------------------------------------------------------

– 6 –

 

 

Indemnified Taxes or Taxes described in Section 6.1(b) paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Guarantor hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 6.1) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than penalties,
interest and expenses caused by the gross negligence or wilful misconduct of the
Administrative Agent or Lender, as the case may be), whether or not such
Indemnified Taxes or Taxes described in Section 6.1(b) were correctly or legally
asserted or imposed by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability, delivered to the Guarantor by a Lender
(or by the Administrative Agent on its own behalf or on behalf of a Lender or,
shall be conclusive absent manifest error).

 

  (d) As soon as practicable after any payment of Indemnified Taxes or Taxes
described in Section 6.1(b) by the Guarantor to a Governmental Authority, the
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

  (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Guarantor is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Guarantee shall deliver to the Guarantor (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
otherwise as reasonably requested by the Guarantor as will permit such payments
to be made without withholding or at a reduced rate of withholding.

 

  (f)

If the Administrative Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes, as to which it has been indemnified by
the Guarantor or with respect to which the Guarantor has paid additional amounts
pursuant to this Section 6.1, it shall pay over such refund to the Guarantor
(but only to the extent of indemnity payments made, or additional amount paid,
by the Guarantor under this Section 6.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Guarantor, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event that such Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 6.1(f) shall not be construed to
require any Agent or any Lender to make available its Tax Returns (or any other
information relating to its taxes which it deems confidential) to the Guarantor
or any other Person. Nothing herein contained shall interfere with the right of
any Lender to arrange its affairs in whatsoever manner it thinks fit and, in
particular,



--------------------------------------------------------------------------------

– 7 –

 

 

no Lender shall be under any obligation to claim relief for tax purposes on its
corporate profits or otherwise, or to claim such relief in priority to any other
claims, reliefs, credits or deductions available to it or to disclose details of
its affairs.

 

6.2 Survival of Gross-up for Withholding Taxes Provisions

The provisions of Section 6.1 shall survive any termination or discharge of this
Guarantee, the Credit Agreement and shall survive the defeasance or repayment of
all or any of the Obligations.

 

6.3 Foreign Currency Obligations.

The Guarantor will make payment relative to each Obligation in the currency (the
“Original Currency”) in which the Subsidiary Borrower is required to pay such
Obligation. If the Guarantor makes payment relative to any Obligation in a
currency (the “Other Currency”) other than the Original Currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment will constitute a discharge of the liability of the
Guarantor hereunder in respect of such Obligation only to the extent of the
amount of the Original Currency which the Administrative Agent is able to
purchase at Toronto, Ontario with the amount it receives on the date of receipt.
If the amount of the Original Currency which the Administrative Agent is able to
purchase is less than the amount of such currency originally due to it in
respect to the relevant Obligation, the Guarantor will indemnify and save the
Agents and the Lenders harmless from and against any loss or damage arising as a
result of such deficiency. This indemnity will constitute an obligation separate
and independent from the other obligations contained in this Guarantee will give
rise to a separate and independent cause of action, will apply irrespective of
any indulgence granted by an Agent or any Lender and will continue in full force
and effect notwithstanding any judgment or order in respect of any amount due
hereunder or under any judgment or order.

ARTICLE 7

GENERAL

 

7.1 Binding Effect of the Guarantee

This Guarantee will be binding upon the successors of the Guarantor and will
enure to the benefit of the Agents and Lenders and their respective successors
and assigns.

 

7.2 Entire Agreement

This Guarantee, together with the applicable provisions of the other Loan
Documents, constitutes the entire agreement between the Guarantor and the
Administrative Agent with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between such parties with
respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between
the parties relating to this Guarantee except as expressly set forth herein or
in the other Loan Documents. The Administrative Agent will not be bound by any
representations or promises made by the Subsidiary Borrower to the Guarantor and
possession of this Guarantee by the Administrative Agent will be conclusive
evidence against the Guarantor that the Guarantee was



--------------------------------------------------------------------------------

– 8 –

 

not delivered in escrow or pursuant to any agreement that it should not be
effective until any condition precedent or subsequent has been complied with.

 

7.3 Amendments and Waivers

No amendment to this Guarantee will be valid or binding unless set forth in
writing and duly executed by the Guarantor and the Administrative Agent. No
waiver of any breach of any provision of this Guarantee will be effective or
binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided in the written waiver, will be limited to
the specific breach waived.

 

7.4 Severability

If any provision of this Guarantee is determined to be invalid or unenforceable
in whole or in part. such invalidity or unenforceability will attach only to
such provision or part thereof, and the remaining part of such provision and all
other provisions hereof will continue in full force and effect.

 

7.5 Notices

Any notice to be given in connection with this Agreement shall be provided in
writing to the party for whom it is intended and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile in each case to the addressee, as follows:

 

  (a) To the Guarantor:

Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario L6K 2Y1

Attention: Treasurer

Facsimile: (905) 845-3985

 

  (b) To the Administrative Agent:

The Bank of Nova Scotia

40 King Street West 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Managing Director

Facsimile: (416) 866-3329

or such other mailing or facsimile address as may be designated by notice given
by any party to the other. Unless the law deems a particular notice to be
received earlier, a notice shall not be deemed received until actual receipt by
the other party of an original of such notice or facsimile thereof if sent by
facsimile transmission.



--------------------------------------------------------------------------------

– 9 –

 

 

7.6 Discharge

The Guarantor will not be discharged from any of its obligations hereunder
except by a release or discharge signed in writing by the Administrative Agent,
which the Administrative Agent shall provide immediately following the payment
in full of the Obligations.

 

7.7 Governing Law

This Guarantee will be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

7.8 Headings

The division of this Guarantee into Articles and Sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation of this Guarantee. The terms “hereof’,
“hereunder” and similar expressions refer to this Guarantee and not to any
particular Article, Section or other portion hereof and include any agreement
supplemental hereto. Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Guarantee.

 

7.9 Extended Meanings

In this Guarantee, words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations.

 

7.10 Definitions

Terms capitalized herein but not otherwise defined shall have the meaning
attributed thereto in the Credit Agreement.

 

7.11 Assignment

The Guarantor may not assign this Guarantee or any rights or obligations under
this Guarantee, except as provided in the Credit Agreement.

 

7.12 Executed Copy

The Guarantor acknowledges receipt of a fully executed copy of this Guarantee.

[Signature page to follow]



--------------------------------------------------------------------------------

– 10 –

 

IN WITNESS WHEREOF the Guarantor has signed this Guarantee.

 

TIM HORTONS INC. Per:  

 

  Name:   Title: Per:  

 

  Name:   Title:   I/We have the authority to bind the corporation



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY BORROWER GUARANTEE

 

TO: THE BANK OF NOVA SCOTIA, as administrative agent (the “Administrative
Agent”) under the Credit Agreement (as defined below)

THIS GUARANTEE is made this — day of —, 20—

WHEREAS the undersigned (hereinafter referred to as the “Guarantor”) has agreed
to provide the Administrative Agent with a guarantee of the Obligations (as
hereinafter defined) of Tim Hortons Inc. (the “Parent Borrower”) pursuant to and
subject to the terms of the credit agreement dated the 13th day of December,
2010 between, inter alia, the Guarantor, the Parent Borrower, the Administrative
Agent, JPMorgan Chase Bank, N.A. as Syndication Agent and the Lenders from time
to time parties thereto, as the same may be supplemented, amended, restated or
replaced from time to time (the “Credit Agreement”);

NOW THEREFORE THIS GUARANTEE WITNESSES that in consideration of the premises and
the covenants and agreements herein contained, the sum of S 1.00 now paid by the
Administrative Agent to the Guarantor and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), the Guarantor
covenants with the Administrative Agent as follows:

ARTICLE 1

GUARANTEE

 

1.1 Guarantee

The Guarantor hereby unconditionally (except to the extent otherwise provided
herein) and irrevocably guarantees in favour of the Agents and each of the
Lenders the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any kind whatsoever (whether present or future,
direct or indirect, absolute or contingent, matured or unmatured) now or
hereafter owing by the Parent Borrower to the Agents, the Lenders or any one of
them, in connection with or with respect to the Credit Agreement and the other
Loan Documents (collectively the “Obligations”) as and when the same shall from
time to time become due and payable in accordance with the terms of the Credit
Agreement provided that an Event of Default shall have occurred, unless such
Event of Default shall have been cured or shall have been expressly waived
pursuant to the terms of the Credit Agreement (any such Event of Default which
has not been cured or so expressly waived being hereinafter referred to as an
“Actionable Event of Default”). If any or all of the Obligations are not duly
paid by the Parent Borrower and are not recoverable under the foregoing
guarantee, and provided that an Actionable Event of Default shall have occurred
and then be continuing, the Guarantor will, as a separate and distinct
obligation, indemnify and save harmless the Agents and the Lenders, from and
against all losses resulting from the failure of the Parent Borrower to pay such
Obligations. If any or all of the Obligations are not duly paid by the Parent
Borrower and are not recoverable under the foregoing guarantee or indemnity, for
any reason whatsoever, and provided that an Actionable Event of Default shall
have occurred and then be continuing, such Obligations will, as a separate and
distinct obligation, be recoverable from the Guarantor as primary obligor. Any
amounts payable by the Guarantor under this Guarantee which are not paid
forthwith upon demand



--------------------------------------------------------------------------------

– 2 –

 

therefor by the Administrative Agent will bear interest from the date of such
demand at the rate or rates applicable to the corresponding Obligations.

 

1.2 Obligation Absolute

The liability of the Guarantor hereunder will be absolute and unconditional
(except to the extent otherwise provided herein) save and except as limited in
accordance with the terms of the Credit Agreement and will not be affected by:

 

  (a) any lack of validity or enforceability of any agreement between the Parent
Borrower and each Agent and each Lender or of the guarantee of any other
Guarantor of the Obligations;

 

  (b) any impossibility, impracticability, frustration of purpose, illegality,
force majeure or act of government;

 

  (c) the bankruptcy, winding-up, liquidation, dissolution or insolvency of the
Parent Borrower or any other Guarantor or the amalgamation of or any change in
the status, function, control or ownership of, the Parent Borrower, the
Guarantor, any Agent or Lender or any other Guarantor;

 

  (d) the release or amendment of any other guarantee of the Obligations;

 

  (e) any lack or limitation of power, incapacity or disability on the part of
the Parent Borrower or of the directors, officers or agents thereof or any other
irregularity, defect or informality on the part of the Parent Borrower in its
obligations to each Agent and each Lender; or

 

  (f) any other law, regulation or other circumstance that might otherwise
constitute a defence available to, or a discharge of, the Parent Borrower in
respect of any or all of the Obligations.

 

1.3 Postponement

Except as otherwise permitted under the Credit Agreement, all present and future
indebtedness and liability of the Parent Borrower to the Guarantor is hereby
postponed to the Obligations. In case of liquidation, winding up or bankruptcy
of the Parent Borrower (whether voluntary or involuntary) or if the Parent
Borrower makes any composition with creditors or scheme of arrangement otherwise
than as permitted under Section 6.3 of the Credit Agreement, the Agents and the
Lenders will have the right to rank for their full claims and receive all
dividends or other payments in respect thereof in priority to the Guarantor
until the claims of the Agents and the Lenders have been paid in full, and the
Guarantor will continue to be liable hereunder for any balance which may be
owing to the Agents or any Lender by the Parent Borrower. The foregoing
provisions of this Section 1.3 will not in any way limit or lessen the liability
of the Guarantor under any other Section of this Guarantee.



--------------------------------------------------------------------------------

– 3 –

 

ARTICLE 2

DEALINGS WITH PARENT BORROWER AND OTHERS

 

2.1 No Release

The liability of the Guarantor hereunder will not be released, discharged,
limited or in any way affected by anything done, suffered or permitted by the
Agents and/or the Lenders in connection with any duties or liabilities of the
Parent Borrower to the Agents and/or the Lenders or any other guarantee therefor
including any loss of or in respect of any security received by the
Administrative Agent from the Parent Borrower or others. Without limiting the
generality of the foregoing, and without releasing, discharging, limiting or
otherwise affecting in whole or in part the Guarantor’s liability hereunder,
without obtaining the consent of the Guarantor, the Agents and the Lenders may,
subject to the terms of the Credit Agreement:

 

  (a) agree to any change in the time, manner or place of payment under, or in
any other term of, any agreement between the Parent Borrower and the Agents
and/or the Lenders;

 

  (b) grant time, renewals, extensions, indulgences, releases and discharges to
the Parent Borrower;

 

  (c) take or abstain from taking or enforcing securities or collateral from the
Parent Borrower or from perfecting securities or collateral of the Parent
Borrower; accept compromises from the Parent Borrower; and

 

  (d) apply all money at any time received from the Parent Borrower or from
securities or collateral received from the Parent Borrower in accordance with
the Credit Agreement.

 

2.2 Release of Guarantor

Notwithstanding anything set forth herein to the contrary, the Guarantor shall
be released from all of its obligations pursuant to this Guarantee, and, subject
to the Guarantor being re-designated as a Guarantor pursuant to the terms of the
Credit Agreement, this Guarantee shall thereupon be of no further force or
effect, if the Guarantor ceases to be a Guarantor as defined for purposes of the
Credit Agreement or otherwise as provided in Section 5.9 of the Credit Agreement
without further action required by the Administrative Agent, the Guarantor, or
Parent Borrower.

 

2.3 No Exhaustion of Remedies

The Agents and the Lenders will not be bound or obligated to proceed against or
exhaust its recourse against the Parent Borrower or other persons or any
securities or collateral it may hold or take any other action before being
entitled to demand payment from the Guarantor hereunder provided that an
Actionable Event of Default shall have occurred and then be continuing.

 

2.4 Prima Facie Evidence

Any account settled or stated in writing by or between an Agent or any Lender
and the Parent Borrower will, in the absence of manifest error, be prima facie
evidence that the balance or



--------------------------------------------------------------------------------

– 4 –

 

amount thereof, appearing due to such Agent or such Lender and, is actually so
due or, appearing as having been paid, has actually been paid.

 

2.5 Set-off

In any claim by an Agent or any Lender against the Guarantor, the Guarantor may
not assert any set-off or counterclaim that it or the Parent Borrower may have
against such Agent or such Lender.

Each of the Agents and any Lender may, upon the occurrence and during the
continuance of an Actionable Event of Default and to the fullest extent
permitted by law, set-off and apply any and all deposits at any time held and
other indebtedness at any time owing by such Agent or Lender to or for the
credit or the account of the Guarantor against any and all of the obligations of
the Guarantor now or hereafter existing under this Guarantee or any other Loan
Document even if (a) the Administrative Agent has not made any demand hereunder,
(b) Obligations are contingent or unmatured, or (c) the Obligations are not in
the same currency as the offsetting deposits or indebtedness which may be owing
by such Agent or any such Lender.

 

2.6 Continuing Guarantee

The obligations of the Guarantor hereunder will constitute and be continuing
obligations and will apply to and secure any ultimate balance due or remaining
due to the Agents and the Lenders in respect of the Obligations and will not be
considered as wholly or partially satisfied by the payment or liquidation at any
time of any sum of money for the time being due or remaining unpaid to the
Agents or the Lenders. This Guarantee will continue to be effective even if at
any time any payment of any of the Obligations is rendered unenforceable or is
rescinded or must otherwise be returned by the an Agent or any Lender or upon
the occurrence of any action or event including the insolvency, bankruptcy or
reorganization of the Parent Borrower, all as though such payment had not been
made.

 

2.7 Remedies Cumulative

No remedy herein conferred upon or reserved to the Agents or the Lenders is
intended to be exclusive of any other remedy, but each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now existing or hereafter to exist by law.

ARTICLE 3

DEMAND

 

3.1 Demand

If any Obligation is not paid or performed for any reason whatsoever, including
upon demand by the Administrative Agent after the occurrence and during the
continuance of an Actionable Event of Default, the Administrative Agent may
demand forthwith from the Guarantor the total amount of such Obligation. The
Guarantor will make payment to or performance in favour of the Administrative
Agent of the total amount of such Obligation hereunder forthwith after demand
therefor is made to the Guarantor. The Guarantor will also make payment to the
Administrative Agent forthwith upon demand of all reasonable costs and expenses
incurred by the Administrative Agent, including the reasonable fees and
disbursements of third-party counsel to



--------------------------------------------------------------------------------

– 5 –

 

the Administrative Agent, in enforcing this Guarantee to the extent that the
Guarantor does not comply with the terms herein.

ARTICLE 4

SUBROGATION

 

4.1 Subrogation

The Guarantor will not be entitled to subrogation until (i) the Guarantor makes
payment to the Administrative Agent of all amounts owing by the Guarantor under
this Guarantee; and (ii) the Obligations are paid in full, and in each case, no
such payment is subject to rescission or other like return. Thereafter, the
Administrative Agent will, at the Guarantor’s request and expense, execute and
deliver to the Guarantor appropriate documents necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Obligations and
any security held therefor resulting from such payment by the Guarantor.

ARTICLE 5

BENEFIT

 

5.1 Benefit

This Guarantee is entered into with the Administrative Agent for its own benefit
and for the benefit of the Syndication Agent and the Lenders in accordance with
the Credit Agreement and the other Loan Documents.

ARTICLE 6

TAXES AND FOREIGN CURRENCY OBLIGATIONS

 

6.1 Taxes

 

  (a) Any and all payments by or on account of any obligation of the Guarantor
hereunder shall be made free and clear of, and without deduction or withholding
for, or on account of, any Indemnified Taxes; provided that if the Guarantor
shall be required to deduct or withhold any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that,
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 6.1), the
Administrative Agent, or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deduction or withholding been made,
(ii) the Guarantor shall make such deduction or withholding, and (iii) the
Guarantor shall pay to the relevant Governmental Authority in accordance with
applicable Law the full amount deducted or withheld.

 

  (b) In addition to the payments by the Guarantor required by Section 6.1(a),
the Guarantor shall pay any and all present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Guarantee to the relevant Governmental Authority
in accordance with applicable Law.



--------------------------------------------------------------------------------

– 6 –

 

 

  (c) The Guarantor shall indemnify each of the Administrative Agent and the
Lenders, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes or Taxes described in Section 6.1(b) paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Guarantor hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 6.1) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than penalties,
interest and expenses caused by the gross negligence or wilful misconduct of the
Administrative Agent or Lender, as the case may be), whether or not such
Indemnified Taxes or Taxes described in Section 6.1(b) were correctly or legally
asserted or imposed by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability, delivered to the Guarantor by a Lender
(or by the Administrative Agent on its own behalf or on behalf of a Lender or,
shall be conclusive absent manifest error).

 

  (d) As soon as practicable after any payment of Indemnified Taxes or Taxes
described in Section 6.1(b) by the Guarantor to a Governmental Authority, the
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

  (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Guarantor is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Guarantee shall deliver to the Guarantor (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
otherwise as reasonably requested by the Guarantor as will permit such payments
to be made without withholding or at a reduced rate of withholding.

 

  (f)

If the Administrative Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes, as to which it has been indemnified by
the Guarantor or with respect to which the Guarantor has paid additional amounts
pursuant to this Section 6.1, it shall pay over such refund to the Guarantor
(but only to the extent of indemnity payments made, or additional amount paid,
by the Guarantor under this Section 6.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Guarantor, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event that such Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 6.1(f) shall not be construed to
require any Agent or any Lender to make available its Tax Returns (or any other
information relating to its taxes which it deems confidential) to the Guarantor
or



--------------------------------------------------------------------------------

– 7 –

 

 

any other Person. Nothing herein contained shall interfere with the right of any
Lender to arrange its affairs in whatsoever manner it thinks fit and, in
particular, no Lender shall be under any obligation to claim relief for tax
purposes on its corporate profits or otherwise, or to claim such relief in
priority to any other claims, reliefs, credits or deductions available to it or
to disclose details of its affairs.

 

6.2 Survival of Gross-up for Withholding Taxes Provisions

The provisions of Section 6.1 shall survive any termination or discharge of this
Guarantee, the Credit Agreement and shall survive the defeasance or repayment of
all or any of the Obligations.

 

6.3 Foreign Currency Obligations.

The Guarantor will make payment relative to each Obligation in the currency (the
“Original Currency”) in which the Parent Borrower is required to pay such
Obligation. If the Guarantor makes payment relative to any Obligation in a
currency (the “Other Currency”) other than the Original Currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment will constitute a discharge of the liability of the
Guarantor hereunder in respect of such Obligation only to the extent of the
amount of the Original Currency which the Administrative Agent is able to
purchase at Toronto, Ontario with the amount it receives on the date of receipt.
If the amount of the Original Currency which the Administrative Agent is able to
purchase is less than the amount of such currency originally due to it in
respect to the relevant Obligation, the Guarantor will indemnify and save the
Agents and the Lenders harmless from and against any loss or damage arising as a
result of such deficiency. This indemnity will constitute an obligation separate
and independent from the other obligations contained in this Guarantee will give
rise to a separate and independent cause of action, will apply irrespective of
any indulgence granted by an Agent or any Lender and will continue in full force
and effect notwithstanding any judgment or order in respect of any amount due
hereunder or under any judgment or order.

ARTICLE 7

GENERAL

 

7.1 Binding Effect of the Guarantee

This Guarantee will be binding upon the successors of the Guarantor and will
enure to the benefit of the Agents and Lenders and their respective successors
and assigns.

 

7.2 Entire Agreement

This Guarantee, together with the applicable provisions of the other Loan
Documents, constitutes the entire agreement between the Guarantor and the
Administrative Agent with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between such parties with
respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between
the parties relating to this Guarantee except as expressly set forth herein or
in the other Loan Documents. The Administrative Agent will not be bound by any
representations or promises made by the Parent Borrower to the Guarantor and
possession of this Guarantee by the



--------------------------------------------------------------------------------

– 8 –

 

Administrative Agent will be conclusive evidence against the Guarantor that the
Guarantee was not delivered in escrow or pursuant to any agreement that it
should not be effective until any condition precedent or subsequent has been
complied with.

 

7.3 Amendments and Waivers

No amendment to this Guarantee will be valid or binding unless set forth in
writing and duly executed by the Guarantor and the Administrative Agent. No
waiver of any breach of any provision of this Guarantee will be effective or
binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided in the written waiver, will be limited to
the specific breach waived.

 

7.4 Severability

If any provision of this Guarantee is determined to be invalid or unenforceable
in whole or in part. such invalidity or unenforceability will attach only to
such provision or part thereof, and the remaining part of such provision and all
other provisions hereof will continue in full force and effect.

 

7.5 Notices

1.1 Any notice to be given in connection with this Agreement shall be provided
in writing to the party for whom it is intended and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile in each case to the addressee, as follows:

 

  (a) To the Guarantor:

c/o Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario L6K 2Y1

Attention: Treasurer

Facsimile: (905) 845-3985

 

  (b) To the Administrative Agent:

The Bank of Nova Scotia

40 King Street West 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Managing Director

Facsimile: (416) 866-3329

or such other mailing or facsimile address as may be designated by notice given
by any party to the other. Unless the law deems a particular notice to be
received earlier, a notice shall not be deemed received until actual receipt by
the other party of an original of such notice or facsimile thereof if sent by
facsimile transmission.



--------------------------------------------------------------------------------

– 9 –

 

7.6 Discharge

Except as otherwise contemplated by Section 2.2 of this Guarantee which shall
not require separate release, the Guarantor will not be discharged from any of
its obligations hereunder except by a release or discharge signed in writing by
the Administrative Agent, which the Administrative Agent shall provide
immediately following the payment in full of the Obligations.

 

7.7 Governing Law

This Guarantee will be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

7.8 Headings

The division of this Guarantee into Articles and Sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation of this Guarantee. The terms “hereof’’,
“hereunder” and similar expressions refer to this Guarantee and not to any
particular Article, Section or other portion hereof and include any agreement
supplemental hereto. Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Guarantee.

 

7.9 Extended Meanings

In this Guarantee, words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations.

 

7.10 Definitions

Terms capitalized herein but not otherwise defined shall have the meaning
attributed thereto in the Credit Agreement.

 

7.11 Assignment

The Guarantor may not assign this Guarantee or any rights or obligations under
this Guarantee, except as provided in the Credit Agreement.

 

7.12 Executed Copy

The Guarantor acknowledges receipt of a fully executed copy of this Guarantee.

[Signature page to follow]



--------------------------------------------------------------------------------

– 10 –

 

IN WITNESS WHEREOF the Guarantor has signed this Guarantee.

 

THE TDL GROUP CORP. Per:  

 

  Name:   Title: Per:  

 

  Name:   Title:   I/We have the authority to bind the corporation



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTEE FOR U.S. SUBSIDIARIES

The form of US Subsidiary Guarantee shall be in the form of the Canadian
Subsidiary Guarantee subject to such customary modifications as are agreeable to
the Borrowers and the Administrative Agent, each acting reasonably, as may be
necessary to conform the guarantee to applicable Laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBSIDIARY GUARANTEE FOR CANADIAN SUBSIDIARIES

 

TO: THE BANK OF NOVA SCOTIA, as administrative agent (the “Administrative
Agent”) under the Credit Agreement (as defined below)

THIS GUARANTEE is made this — day of —, 20—

WHEREAS pursuant to the terms of the credit agreement dated the 13th day of
December, 2010 between, inter alia, Tim Hortons Inc. (the “Parent Borrower”),
The TDL Group Corp. (the “Subsidiary Borrower”, and together with the Parent
Borrower, the “Borrowers”), the Administrative Agent, JPMorgan Chase Bank, N.A.
as Syndication Agent and the Lenders from time to time parties thereto, as the
same may be supplemented, amended, restated or replaced from time to time (the
“Credit Agreement”), the Parent Borrower has designated the undersigned, a
Canadian Subsidiary of the Parent Borrower (the “Guarantor”), to provide the
Administrative Agent with a guarantee of the Obligations (as hereinafter
defined);

AND WHEREAS it is in the interest of the Guarantor to execute and deliver this
Guarantee;

NOW THEREFORE THIS GUARANTEE WITNESSES that in consideration of the premises and
the covenants and agreements herein contained, the sum of $1.00 now paid by the
Administrative Agent to the Guarantor and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), the Guarantor
covenants with the Administrative Agent as follows:

ARTICLE 1

GUARANTEE

 

1.1 Guarantee

The Guarantor hereby unconditionally (except to the extent otherwise provided
herein) and irrevocably guarantees in favour of the Agents and each of the
Lenders the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any kind whatsoever (whether present or future,
direct or indirect, absolute or contingent, matured or unmatured) now or
hereafter owing by the Borrowers or either one of them to the Agents, the
Lenders or any one of them, in connection with or with respect to the Credit
Agreement and the other Loan Documents (collectively the “Obligations”) as and
when the same shall from time to time become due and payable in accordance with
the terms of the Credit Agreement or other Loan Documents as applicable provided
that an Event of Default shall have occurred, unless such Event of Default shall
have been cured or shall have been expressly waived pursuant to the terms of the
Credit Agreement (any such Event of Default which has not been cured or so
expressly waived being hereinafter referred to as an “Actionable Event of
Default”). If any or all of the Obligations are not duly paid by a Borrower and
are not recoverable under the foregoing guarantee, and provided that an
Actionable Event of Default shall have occurred and then be continuing, the
Guarantor will, as a separate and distinct obligation, indemnify and save
harmless the Agents and the Lenders, from and against all losses resulting from
the failure of the Borrowers or either one of them to pay such Obligations. If
any or all of the Obligations are not duly paid by the Borrowers and are not
recoverable under the foregoing guarantee or indemnity, for any reason
whatsoever, and provided that an Actionable Event of Default shall have occurred



--------------------------------------------------------------------------------

– 2 –

 

and then be continuing, such Obligations will, as a separate and distinct
obligation, be recoverable from the Guarantor as primary obligor. Any amounts
payable by the Guarantor under this Guarantee which are not paid forthwith upon
demand therefor by the Administrative Agent will bear interest from the date of
such demand at the rate or rates applicable to the corresponding Obligations.

 

1.2 Obligation Absolute

The liability of the Guarantor hereunder will be absolute and unconditional
(except to the extent otherwise provided herein) save and except as limited in
accordance with the terms of the Credit Agreement and will not be affected by:

 

  (a) any lack of validity or enforceability of any agreement between the
Borrowers, or either one of them, and each Agent and each Lender or of the
guarantee of any other Guarantor of the Obligations;

 

  (b) any impossibility, impracticability, frustration of purpose, illegality,
force majeure or act of government;

 

  (c) the bankruptcy, winding-up, liquidation, dissolution or insolvency of a
Borrower or any other Guarantor or the amalgamation of or any change in the
status, function, control or ownership of, the Borrowers or either one of them,
the Guarantor, any Agent or Lender or any other Guarantor;

 

  (d) the release or amendment of any other guarantee of the Obligations;

 

  (e) any lack or limitation of power, incapacity or disability on the part of
the Borrowers or either one of them or of the directors, officers or agents
thereof or any other irregularity, defect or informality on the part of a
Borrower in its obligations to each Agent and each Lender; or

 

  (f) any other Law, regulation or other circumstance that might otherwise
constitute a defence available to, or a discharge of, the Borrowers or either
one of them in respect of any or all of the Obligations.

 

1.3 Postponement

Except as otherwise permitted under the Credit Agreement, all present and future
indebtedness and liability of each Borrower to the Guarantor is hereby postponed
to the Obligations. In case of liquidation, winding up or bankruptcy of a
Borrower (whether voluntary or involuntary) or if a Borrower makes any
composition with creditors or scheme of arrangement otherwise than as permitted
under Section 6.3 of the Credit Agreement, the Agents and the Lenders will have
the right to rank for their full claims and receive all dividends or other
payments in respect thereof in priority to the Guarantor until the claims of the
Agents and the Lenders have been paid in full, and the Guarantor will continue
to be liable hereunder for any balance which may be owing to the Agents or any
Lender by such Borrower. The foregoing provisions of this Section 1.3 will not
in any way limit or lessen the liability of the Guarantor under any other
Section of this Guarantee.



--------------------------------------------------------------------------------

– 3 –

 

ARTICLE 2

DEALINGS WITH BORROWERS AND OTHERS

 

2.1 No Release

The liability of the Guarantor hereunder will not be released, discharged,
limited or in any way affected by anything done, suffered or permitted by the
Agents and/or the Lenders in connection with any duties or liabilities of the
Borrowers or either one of them to the Agents and/or the Lenders or any other
guarantee therefor including any loss of or in respect of any security received
by the Administrative Agent from the Borrowers or others. Without limiting the
generality of the foregoing, and without releasing, discharging, limiting or
otherwise affecting in whole or in part the Guarantor’s liability hereunder,
without obtaining the consent of the Guarantor, the Agents and the Lenders may,
subject to the terms of the Credit Agreement:

 

  (a) agree to any change in the time, manner or place of payment under, or in
any other term of, any agreement between the Borrowers or either one of them and
the Agents and/or the Lenders;

 

  (b) grant time, renewals, extensions, indulgences, releases and discharges to
the Borrowers or either one of them;

 

  (c) take or abstain from taking or enforcing securities or collateral from the
Borrowers or from perfecting securities or collateral of the Borrowers; accept
compromises from the Borrowers or either one of them; and

 

  (d) apply all money at any time received from a Borrower or from securities or
collateral received from a Borrower in accordance with the Credit Agreement.

 

2.2 Release of Guarantor

Notwithstanding anything set forth herein to the contrary, the Guarantor shall
be released from all of its obligations pursuant to this Guarantee, and, subject
to the Guarantor being re-designated as a Guarantor pursuant to the terms of the
Credit Agreement, this Guarantee shall thereupon be of no further force or
effect, if the Guarantor ceases to be a Guarantor as defined for purposes of the
Credit Agreement or otherwise as provided in Section 5.9 of the Credit Agreement
without further action required by the Administrative Agent, the Guarantor,
either of the Borrowers.

 

2.3 No Exhaustion of Remedies

The Agents and the Lenders will not be bound or obligated to proceed against or
exhaust its recourse against the Borrowers or other persons or any securities or
collateral it may hold or take any other action before being entitled to demand
payment from the Guarantor hereunder provided that an Actionable Event of
Default shall have occurred and then be continuing.

 

2.4 Prima Facie Evidence

Any account settled or stated in writing by or between an Agent or any Lender
and the Borrowers or either one of them will, in the absence of manifest error,
be prima facie evidence



--------------------------------------------------------------------------------

– 4 –

 

that the balance or amount thereof, appearing due to such Agent or such Lender
and, is actually so due or, appearing as having been paid, has actually been
paid.

 

2.5 Set-off

In any claim by an Agent or any Lender against the Guarantor, the Guarantor may
not assert any set-off or counterclaim that it or either of the Borrowers may
have against such Agent or such Lender.

Each of the Agents and any Lender may, upon the occurrence and during the
continuance of an Actionable Event of Default and to the fullest extent
permitted by Law, set-off and apply any and all deposits at any time held and
other indebtedness at any time owing by such Agent or Lender to or for the
credit or the account of the Guarantor against any and all of the obligations of
the Guarantor now or hereafter existing under this Guarantee or any other Loan
Document even if (a) the Administrative Agent has not made any demand hereunder,
(b) Obligations are contingent or unmatured, or (c) the Obligations are not in
the same currency as the offsetting deposits or indebtedness which may be owing
by such Agent or any such Lender.

 

2.6 Continuing Guarantee

The obligations of the Guarantor hereunder will constitute and be continuing
obligations and will apply to and secure any ultimate balance due or remaining
due to the Agents and the Lenders in respect of the Obligations and will not be
considered as wholly or partially satisfied by the payment or liquidation at any
time of any sum of money for the time being due or remaining unpaid to the
Agents or the Lenders. This Guarantee will continue to be effective even if at
any time any payment of any of the Obligations is rendered unenforceable or is
rescinded or must otherwise be returned by the an Agent or any Lender or upon
the occurrence of any action or event including the insolvency, bankruptcy or
reorganization of the Borrowers or either one of them, all as though such
payment had not been made.

 

2.7 Remedies Cumulative

No remedy herein conferred upon or reserved to the Agents or the Lenders is
intended to be exclusive of any other remedy, but each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now existing or hereafter to exist by Law.

ARTICLE 3

DEMAND

 

3.1 Demand

If any Obligation is not paid or performed for any reason whatsoever, including
upon demand by the Administrative Agent after the occurrence and during the
continuance of an Actionable Event of Default, the Administrative Agent may
demand forthwith from the Guarantor the total amount of such Obligation. The
Guarantor will make payment to or performance in favour of the Administrative
Agent of the total amount of such Obligation hereunder forthwith after demand
therefor is made to the Guarantor. The Guarantor will also make payment to the
Administrative Agent forthwith upon demand of all reasonable costs and expenses
incurred by the Administrative Agent, including the reasonable fees and
disbursements of third-party counsel to



--------------------------------------------------------------------------------

– 5 –

 

the Administrative Agent, in enforcing this Guarantee to the extent that the
Guarantor does not comply with the terms herein.

ARTICLE 4

SUBROGATION

 

4.1 Subrogation

The Guarantor will not be entitled to subrogation until (i) the Guarantor makes
payment to the Administrative Agent of all amounts owing by the Guarantor under
this Guarantee; and (ii) the Obligations are paid in full, and in each case, no
such payment is subject to rescission or other like return. Thereafter, the
Administrative Agent will, at the Guarantor’s request and expense, execute and
deliver to the Guarantor appropriate documents necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Obligations and
any security held therefor resulting from such payment by the Guarantor.

ARTICLE 5

BENEFIT

 

5.1 Benefit

This Guarantee is entered into with the Administrative Agent for its own benefit
and for the benefit of the Syndication Agent and the Lenders in accordance with
the Credit Agreement and the other Loan Documents.

ARTICLE 6

TAXES AND FOREIGN CURRENCY OBLIGATIONS

 

6.1 Taxes

 

  (a) Any and all payments by or on account of any obligation of the Guarantor
hereunder shall be made free and clear of, and without deduction or withholding
for, or on account of, any Indemnified Taxes; provided that if the Guarantor
shall be required to deduct or withhold any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that,
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 6.1), the
Administrative Agent, or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deduction or withholding been made,
(ii) the Guarantor shall make such deduction or withholding, and (iii) the
Guarantor shall pay to the relevant Governmental Authority in accordance with
applicable Law the full amount deducted or withheld.

 

  (b) In addition to the payments by the Guarantor required by Section 6.1(a),
the Guarantor shall pay any and all present or future stamp or documentary Taxes
or any other excise or property Taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Guarantee to the relevant Governmental Authority
in accordance with applicable Law.



--------------------------------------------------------------------------------

– 6 –

 

 

  (c) The Guarantor shall indemnify each of the Administrative Agent and the
Lenders, within 30 days after written demand therefor, for the full amount of
any Indemnified Taxes or Taxes described in Section 6.1(b) paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Guarantor hereunder
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 6.1) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than penalties,
interest and expenses caused by the gross negligence or wilful misconduct of the
Administrative Agent or Lender, as the case may be), whether or not such
Indemnified Taxes or Taxes described in Section 6.1(b) were correctly or legally
asserted or imposed by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability, delivered to the Guarantor by a Lender
(or by the Administrative Agent on its own behalf or on behalf of a Lender or,
shall be conclusive absent manifest error).

 

  (d) As soon as practicable after any payment of Indemnified Taxes or Taxes
described in Section 6.1(b) by the Guarantor to a Governmental Authority, the
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

  (e) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Guarantor is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Guarantee shall deliver to the Guarantor (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
otherwise as reasonably requested by the Guarantor as will permit such payments
to be made without withholding or at a reduced rate of withholding.

 

  (f)

If the Administrative Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes, as to which it has been indemnified by
the Guarantor or with respect to which the Guarantor has paid additional amounts
pursuant to this Section 6.1, it shall pay over such refund to the Guarantor
(but only to the extent of indemnity payments made, or additional amount paid,
by the Guarantor under this Section 6.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Guarantor, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event that such Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 6.1(f) shall not be construed to
require any Agent or any Lender to make available its Tax Returns (or any other
information relating to its taxes which it deems confidential) to the Guarantor
or



--------------------------------------------------------------------------------

– 7 –

 

 

any other Person. Nothing herein contained shall interfere with the right of any
Lender to arrange its affairs in whatsoever manner it thinks fit and, in
particular, no Lender shall be under any obligation to claim relief for tax
purposes on its corporate profits or otherwise, or to claim such relief in
priority to any other claims, reliefs, credits or deductions available to it or
to disclose details of its affairs.

 

6.2 Survival of Gross-up for Withholding Taxes Provisions

The provisions of Section 6.1 shall survive any termination or discharge of this
Guarantee, the Credit Agreement and shall survive the defeasance or repayment of
all or any of the Obligations.

 

6.3 Foreign Currency Obligations.

The Guarantor will make payment relative to each Obligation in the currency (the
“Original Currency”) in which the applicable Borrower is required to pay such
Obligation. If the Guarantor makes payment relative to any Obligation in a
currency (the “Other Currency”) other than the Original Currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment will constitute a discharge of the liability of the
Guarantor hereunder in respect of such Obligation only to the extent of the
amount of the Original Currency which the Administrative Agent is able to
purchase at Toronto, Ontario with the amount it receives on the date of receipt.
If the amount of the Original Currency which the Administrative Agent is able to
purchase is less than the amount of such currency originally due to it in
respect to the relevant Obligation, the Guarantor will indemnify and save the
Agents and the Lenders harmless from and against any loss or damage arising as a
result of such deficiency. This indemnity will constitute an obligation separate
and independent from the other obligations contained in this Guarantee will give
rise to a separate and independent cause of action, will apply irrespective of
any indulgence granted by an Agent or any Lender and will continue in full force
and effect notwithstanding any judgment or order in respect of any amount due
hereunder or under any judgment or order.

ARTICLE 7

GENERAL

 

7.1 Binding Effect of the Guarantee

This Guarantee will be binding upon the successors of the Guarantor and will
enure to the benefit of the Agents and Lenders and their respective successors
and assigns.

 

7.2 Entire Agreement

This Guarantee, together with the applicable provisions of the other Loan
Documents, constitutes the entire agreement between the Guarantor and the
Administrative Agent with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between such parties with
respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, express, implied or statutory, between
the parties relating to this Guarantee except as expressly set forth herein or
in the other Loan Documents. The Administrative Agent will not be bound by any
representations or promises made by either of the Borrowers to the Guarantor and
possession of this Guarantee by the



--------------------------------------------------------------------------------

– 8 –

 

Administrative Agent will be conclusive evidence against the Guarantor that the
Guarantee was not delivered in escrow or pursuant to any agreement that it
should not be effective until any condition precedent or subsequent has been
complied with.

 

7.3 Amendments and Waivers

No amendment to this Guarantee will be valid or binding unless set forth in
writing and duly executed by the Guarantor and the Administrative Agent. No
waiver of any breach of any provision of this Guarantee will be effective or
binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided in the written waiver, will be limited to
the specific breach waived.

 

7.4 Severability

If any provision of this Guarantee is determined to be invalid or unenforceable
in whole or in part. such invalidity or unenforceability will attach only to
such provision or part thereof, and the remaining part of such provision and all
other provisions hereof will continue in full force and effect.

 

7.5 Notices

Any notice to be given in connection with this Agreement shall be provided in
writing to the party for whom it is intended and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile in each case to the addressee, as follows:

 

  (a) To the Guarantor:

c/o Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario L6K 2Y1

Attention: Treasurer

Facsimile:  (905) 845-3985

 

  (b) To the Administrative Agent:

The Bank of Nova Scotia

40 King Street West 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Managing Director

Facsimile:  (416) 866-3329

or such other mailing or facsimile address as may be designated by notice given
by any party to the other. Unless the Law deems a particular notice to be
received earlier, a notice shall not be deemed received until actual receipt by
the other party of an original of such notice or facsimile thereof if sent by
facsimile transmission.



--------------------------------------------------------------------------------

– 9 –

 

7.6 Discharge

Except as otherwise contemplated by Section 2.2 of this Guarantee which shall
not require separate release, the Guarantor will not be discharged from any of
its obligations hereunder except by a release or discharge signed in writing by
the Administrative Agent, which the Administrative Agent shall provide
immediately following the payment in full of the Obligations.

 

7.7 Governing Law

This Guarantee will be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

7.8 Headings

The division of this Guarantee into Articles and Sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation of this Guarantee. The terms “hereof”,
“hereunder” and similar expressions refer to this Guarantee and not to any
particular Article, Section or other portion hereof and include any agreement
supplemental hereto. Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Guarantee.

 

7.9 Extended Meanings

In this Guarantee, words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations.

 

7.10 Definitions

Terms capitalized herein but not otherwise defined shall have the meaning
attributed thereto in the Credit Agreement.

 

7.11 Assignment

The Guarantor may not assign this Guarantee or any rights or obligations under
this Guarantee, except as provided in the Credit Agreement.

 

7.12 Executed Copy

The Guarantor acknowledges receipt of a fully executed copy of this Guarantee.

[Signature page to follow]



--------------------------------------------------------------------------------

– 10 –

 

IN WITNESS WHEREOF the Guarantor has signed this Guarantee.

 

[NAME OF CANADIAN SUBSIDIARY GUARANTOR] Per:  

 

  Name:   Title: Per:  

 

  Name:   Title:   I/We have the authority to bind the corporation



--------------------------------------------------------------------------------

EXHIBIT H

MANDATORY COST FORMULAE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

LOGO [g127524ex10_1pg129.jpg]

Where:

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Special Deposits” have the meanings given to them from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England.

 

  (b)

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,



--------------------------------------------------------------------------------

 

following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Supervisions Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits.

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (e) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Union relating to economic and
monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of [JPMorgan Chase Bank, National Association] [the principal
London offices of the Administrative Agent or such other banks as may be
appointed by the Administrative Agent in consultation with the Borrowers].

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. intentionally deleted

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and



--------------------------------------------------------------------------------

 

  (j) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The rates of charge of each Reference Bank for the purpose of E above shall
be determined by the Administrative Agent based upon the information supplied to
it pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13. The Administrative Agent may from time to time, after consultation with the
Parent Borrower and the relevant Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Schedule in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority, the European
Central Bank (or, in any case, any other authority which replaces all or any of
their functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties.



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

Term Credit Commitments

 

Lender    Commitment (Cdn. $)  

JPMorgan Chase Bank, N.A., Toronto Branch

   $ 42,500,000   

The Bank of Nova Scotia

   $ 42,500,000   

Royal Bank of Canada

   $ 25,000,000   

Bank of Montreal

   $ 25,000,000   

The Toronto-Dominion Bank

   $ 25,000,000   

Canadian Imperial Bank of Commerce

   $ 25,000,000   

PNC Bank, National Association

   $ 25,000,000   

Bank of America, NA

   $ 25,000,000   

Citibank, NA Canadian Branch

   $ 15,000,000            

Total

   $ 250,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

Intentionally Deleted



--------------------------------------------------------------------------------

SCHEDULE C

EXISTING LETTERS OF CREDIT

Scotia Canadian Letter of Credit on New Facility

CDN$

 

TDL GROUP CORP. - 2105   

    ISSUE DATE    

   No.      REMAINING      EXPIRY  

Sep 27, 1999

     187226         60,000.00         Jan 23, 2011   

May 25, 2001

     187593         3,000.00         Jan 24, 2011   

Oct 13, 1998

     187597         5,000.00         Jan 30, 2011   

Dec 14, 1998

     187673         70,000.00         Jan 30, 2011   

May 13, 1998

     187674         26,000.00         Jan 30, 2011   

Jul 10, 2000

     187675         33,000.00         Jan 30, 2011   

Feb 12, 2002

     189006         500.00         Mar 5, 2011   

Jul 17, 1997

     189042         9,873.00         Mar 6, 2011   

Sep 29, 2000

     189043         5,190.00         Mar 6, 2011   

Mar 16, 2001

     189537         15,000.00         Apr 1, 2011   

Apr 8, 1999

     189539         4,425.00         Apr 7, 2011   

Mar 25, 2003

     189851         4,000.00         May 10, 2011   

May 11, 2001

     189852         4,379.75         May 10, 2011   

Nov 21, 2002

     190157         30,895.00         Mar 27, 2011   

May 27, 2003

     192837         251,532.00         May 26, 2011   

Mar 8, 2000

     194141         20,000.00         Mar 7, 2011            542,794.75         
           

    ISSUE DATE    

   No.      REMAINING      EXPIRY  

Jun 5, 2003

     193086         25,000.00         May 28, 2011   

Sep 24, 2001

     193379         2,000.00         Sep 24, 2011   

Apr 18, 2001

     193518         17,038.00         Apr 17, 2011   

Oct 13, 2000

     193519         10,300.00         Oct 12, 2011   

Nov 2, 1999

     193521         25,000.00         Nov 2, 2011   

Mar 20, 2000

     194139         10,000.00         Mar 19, 2011   

Jul 15, 2003

     195056         20,000.00         Jul 14, 2011   

Jan 11, 2001

     195101         3,000.00         Jan 9, 2011   

Feb 3, 1998

     195104         4,118.00         Feb 3, 2011   

Aug 18, 2001

     195110         41,700.00         Sep 17, 2011   

Sep 11, 2003

     197550         5,457.00         Sep 10, 2011   

Sep 11, 2003

     197594         113,910.00         Sep 11, 2011   

Oct 3, 2003

     198521         5,800.00         Oct 3, 2011   

Oct 7, 2003

     198649         20,000.00         Oct 6, 2011   

Oct 23, 2003

     199356         10,000.00         Oct 16, 2011   

Nov 6, 2003

     200083         35,000.00         Oct 30, 2011   

Nov 26, 2003

     201017         10,000.00         Nov 6, 2011   

Jan 14, 2004

     202894         51,941.00         Jan 12, 2011   

Jan 29, 2004

     203470         35,644.45         Jan 26, 2011   

Aug 18, 2004

     212801         25,232.44         Aug 11, 2011   

Aug 18, 2004

     212802         54,700.00         Aug 15, 2011   



--------------------------------------------------------------------------------

Sep 20, 2004    214149      5,000.00       Sep 16, 2011 Sep 29, 2004    214565
     164,991.86       Sep 30, 2011 Jan 21, 2005    219485      147,000.00      
Jan 20, 2011 Jan 21, 2005    219486      7,500.00       Jan 20, 2011 Apr 28,
2005    223809      125,000.00       Apr 26, 2011 Apr 28, 2005    223812     
34,242.34       Apr 26, 2011 May 3, 2005    224052      8,201.40       May 2,
2011 May 11, 2005    224477      185,643.00       May 10, 2011 May 26, 2005   
225186      10,000.00       May 26, 2011 Jun 23, 2006    226619      54,438.00
      Jun 23, 2011 Jun 29, 2005    226942      54,000.00       Jun 26, 2011 Aug
19, 2005    229461      5,200.00       Aug 18, 2011 Sep 9, 2005    230243     
2,500.00       Aug 25, 2011 Sep 22, 2005    230926      100,000.00       Sep 22,
2011 Oct 6, 2005    231558      40,989.00       Oct 6, 2011 Oct 14, 2005   
231884      63,802.00       Oct 13, 2011 Oct 31, 2005    232508      75,000.00
      Oct 20, 2011 Mar 13, 2006    238246      9,200.00       Mar 9, 2011 May
11, 2006    241133      2,000.00       May 11, 2011 May 11, 2006    241134     
6,000.00       May 11, 2011 Aug 22, 2006    245969      52,376.00       Aug 17,
2011 Sep 28, 2006    247642      3,000.00       Sep 28, 2011 Sep 28, 2006   
247643      143,390.50       Sep 28, 2011 Nov 30, 2006    250605      184,429.20
      Nov 30, 2010 Feb 26, 2007    254267      5,000.00       Feb 22, 2011 Mar
21, 2007    255311      50,355.00       Mar 21, 2011 May 15, 2007    257832     
66,592.43       May 16, 2011 May 15, 2007    257833      32,500.00       May 16,
2011 May 15, 2007    257834      130,500.00       May 16, 2011 Jun 21, 2007   
259711      5,000.00       Jun 20, 2011 Jun 21, 2007    259712      30,620.00   
   Jun 20, 2011 Aug 1, 2007    261639      5,000.00       Jul 25, 2011 Aug 22,
2007    262429      173,601.09       Aug 8, 2011 Aug 27, 2007    262489     
10,000.00       Aug 22, 2011 Sep 5, 2007    263040      20,000.00       Aug 29,
2011 Sep 5, 2007    263041      30,910.80       Aug 29, 2011 Sep 19, 2007   
263587      222,543.61       Aug 29, 2011 Sep 14, 2007    263588      138,986.26
      Sep 19, 2011 Dec 6, 2007    267000      57,739.00       Dec 12, 2010 Feb
12, 2008    269322      52,041.00       Feb 6, 2011 Feb 27, 2008    270078     
118,200.00       Feb 20, 2011 Oct 16, 2008    280074      22,817.75       Oct
16, 2011 Dec 9, 2008    281964      11,576.63       Dec 8, 2010 Dec 29, 2008   
282769      19,261.46       Dec 24, 2010 Jan 19, 2009    283426      158,450.00
      Dec 17, 2010 Jan 20, 2009    283433      919,442.25       Apr 20, 2012 Apr
23, 2009    287116      9,500.00       Apr 21, 2011 Apr 28, 2009    287260     
40,696.25       Apr 26, 2011

 



--------------------------------------------------------------------------------

 

Aug 19, 2009      291848         31,547.00         Aug 17, 2011    Aug 19, 2009
     291849         158,094.72         Aug 17, 2011    Mar 25, 2010      300940
        100,599.00         Mar 24, 2011    Mar 25, 2010      300941        
112,064.50         Mar 26, 2011    Jun 10, 2010      304228         45,527.00   
     Jun 9, 2011    Jun 24, 2010      304812         1,640,026.80         Dec
31, 2010    Jul 14, 2010      305514         191,900.00         Jul 12, 2011   
Jul 15, 2010      305515         32,750.00         Jul 12, 2011    Dec 1, 2010
     311571         48,000.00         Dec 1, 2011            6,701,586.74      
              

TIM HORTONS INC (THI - 2148)

        

    ISSUE DATE    

   No.      REMAINING      EXPIRY   Dec 22, 2009      296960         485,100.91
        Mar 27, 2013            485,100.91                     

TIM HORTONS CHILDREN’S FOUNDATION (THCF)

        

    ISSUE DATE    

   No.      REMAINING      EXPIRY   Sep 19, 2008      279061         10,000.00
        Sep 18, 2011            10,000.00                             
7,739,482.40      



--------------------------------------------------------------------------------

TIM HORTON’S INC

Scotia US- Letter of Credit on New Facility

US$

 

TIM DONUT (US) LTD, INC

  

    ISSUE DATE    

   No.      REMAINING      EXPIRY  

Jun 1, 2006

     242068         115,200.00         May 25, 2011   

Sep 7, 2006

     246467         75,000.00         Aug 31, 2011   

Oct 24, 2006

     248667         58,500.00         Nov 3, 2011   

Oct 19, 2007

     264776         25,520.00         Oct 17, 2011   

Oct 18, 2007

     264777         18,335.00         Oct 17, 2011   

Oct 22, 2007

     264923         145,109.56         Oct 17, 2011   

Nov 18, 2008

     281027         50,000.00         Nov 2, 2011            487,664.56         
            TIM HORTONS (NEW ENGLAND), INC         

    ISSUE DATE    

   No.      REMAINING      EXPIRY   Aug 3, 2006      245226         5,185.00   
     Aug 3, 2011    Aug 24, 2006      246112         5,000.00         Aug 21,
2011    Aug 23, 2006      246114         4,700.00         Aug 22, 2011    Sep 1,
2006      246466         25,000.00         Aug 31, 2011    Nov 24, 2006     
249891         5,185.00         Nov 16, 2011            45,070.00              
      

TIM HORTONS USA INC

        

    ISSUE DATE    

   No.      REMAINING      EXPIRY   Feb 8, 2007      253554         1,500,000.00
        Feb 8, 2011            1,500,000.00                             
2,032,734.56      



--------------------------------------------------------------------------------

SCHEDULE D

EXCLUDED SWAP TRANSACTIONS

Any coffee swaps, futures or other derivatives heretofore or hereafter entered
into by a Borrower or any of its Subsidiaries in the ordinary course of business
to hedge inventory purchases.

Any equity swaps or other derivatives heretofore or hereafter entered into by a
Borrower or any of its Subsidiaries in the ordinary course of business to hedge
their equity compensation plans.



--------------------------------------------------------------------------------

SCHEDULE 3.5

EXCEPTIONS TO REPRESENTATION 3.5

LITIGATION

On June 12, 2008, a claim was filed against the Parent Borrower (for the
purposes of this Schedule 3.5, the “Company”) and certain of its affiliates in
the Ontario Superior Court of Justice (the “Court”) by two of its franchisees,
Fairview Donut Inc. and Brule Foods Ltd., alleging, generally, that the
Company’s Always Fresh baking system and expansion of lunch offerings have led
to lower franchisee profitability. The claim, which seeks class action
certification on behalf of Canadian franchisees, asserts damages of
approximately $1.95 billion. The plaintiffs filed a motion for certification of
the putative class in May of 2009 and the Company filed its responding materials
as well as a motion for summary judgment in November of 2009. Plaintiffs filed a
motion requesting that the Company’s summary judgment motion be heard following
hearing and determination of plaintiffs’ motion for certification. It was the
Company’s position that the motions should be heard together. A hearing on
plaintiffs’ motion to separate the certification and summary judgment motions
was heard on May 13, 2010 and the court ruled in favour of the Company that the
two motions should be heard together. Both motions are now scheduled for April
2011, subject to the delivery of required materials and completion of
examinations. On December 3, 2010, the Court granted permission to the
plaintiffs to, serve and file an amended pleading to include inter alia claims
for price maintenance. This supplements the already asserted claims for breach
of contract, breach of the duty of good faith and fair dealing, negligent
misrepresentation and unjust enrichment. The Company continues to believe the
claim is without merit and will not be successful, and the Company intends to
oppose the certification motion and defend the claim vigorously. However, there
can be no assurance that the outcome of the claim will be favourable to the
Company or that it will not have a material adverse impact on the Company’s
financial position or liquidity in the event that the ultimate determinations by
the Court and/or appellate court are not in accordance with the Company’s
evaluation of this claim. Neither the probability of this claim’s success nor
the ultimate amount payable, if any, is determinable at this time and, coupled
with the Company’s position that this claim is without merit, the Company has
not recorded any provisions in the Condensed Consolidated Financial Statements.



--------------------------------------------------------------------------------

SCHEDULE 3.11

ANTI-MONEY LAUNDERING

Part A:

Names and Principal Occupations of the Directors of The TDL Group Corp.

 

Name

  

Principal Occupation

Donald B. Schroeder    President and Chief Executive Officer, Tim Hortons Inc.
Cynthia J. Devine    Chief Financial Officer, Tim Hortons Inc. William A. Moir
   Chief Brand and Marketing Officer, Tim Hortons Inc.

Names and Principal Occupations of the Directors of Tim Hortons Inc.

 

Name

  

Principal Occupation

Donald B. Schroeder    President and Chief Executive Officer of Tim Hortons Inc.
Paul D. House    Executive Chairman of Tim Hortons Inc. Frank Iacobucci   
Counsel to Torys LLP Michael J. Endres    Managing Principal of Stonehenge
Financial Holdings, Inc. David H. Lees    President and Chief Executive Officer
of Cardinal Health Canada Wayne C. Sales    Corporate Director John A. Lederer
   President and Chief Executive Officer of U.S. Foodservice M. Shan Atkins   
Managing Director of Chetrum Capital LLC Moya M. Greene    Chief Executive of
Royal Mail Group Ronald W. Osborne    Chairman of the Board of Sun Life
Financial Inc. Catherine L. Williams    Managing Director of Options Capital
Limited



--------------------------------------------------------------------------------

Part B:

Names and addresses of all individuals, to the knowledge of the Borrowers after
taking reasonable measures to obtain such information, directly or indirectly
own or control twenty-five percent (25%) or more of the voting interests or
Equity Securities of either Borrower.

The TDL Group Corp.

No individual owns 25% or more of the voting interests or Equity Securities of
The TDL Group Corp., which is an indirect wholly-owned Subsidiary of Tim Hortons
Inc.

Tim Hortons Inc.

Tim Hortons Inc. is publicly listed, and no individual or other Person has
publicly filed or otherwise disclosed any ownership of or control over 25% or
more of its voting interests or Equity Securities.



--------------------------------------------------------------------------------

SCHEDULE 6.1

EXISTING INDEBTEDNESS

 

1. The Effect of Lessee Involvement in Asset Construction, Indebtedness (ASC 840
– Leases, formerly known as EITF97-10): Under ASC 840, the Borrowers and/or
certain of their Subsidiaries are considered the owner of certain restaurants
leased by the Borrowers and/or certain of their Subsidiaries from unrelated
lessors because the Borrowers and/or certain of their Subsidiaries helped to
construct some of the structural elements of those restaurants. Accordingly, the
Borrowers and/or certain of their Subsidiaries have included the restaurant
construction costs for these restaurants in fixed assets and recorded the
relevant lessor’s contributions to the construction costs for these certain
restaurants as debt. For details regarding the amount of ASC 840 Indebtedness,
see the publicly filed financial statements of Tim Hortons Inc.

 

2. Senior Unsecured Notes: Tim Hortons Inc. has issued $300,000,000 of 4.20%
Senior Unsecured Notes, Series 1 due June 1, 2017.

 

3. Letter of Credit Indebtedness: The Borrowers and/or certain of their
Subsidiaries have Existing Letters of Credit outstanding, the particulars of
which are set forth in Schedule C.

 

4. Forward Foreign Exchange Contracts Indebtedness: The Borrowers and/or certain
of their Subsidiaries have net marked-to-market Indebtedness under forward
foreign exchange contracts covering the purchase of U.S. dollars related to
purchases of coffee, and the extent of this Indebtedness as of October 3, 2010
is approximately Cdn. $2,529,000.

 

5. Guarantee Indebtedness: The Borrowers and/or certain of their Subsidiaries
have contingent liability as guarantors with respect to the following:

A. Tim Hortons USA has provided a guarantee to G.E. Capital in an aggregate
amount not to exceed US$7,546,330 in connection with the U.S. franchise finance
program (for franchise equipment purchases);

B. Tim Hortons USA has provided a guarantee to PNC Equipment Finance in an
aggregate amount not to exceed US$2,900,000 in connection with the U.S.
franchise finance program (for franchise equipment purchases);

C. Tim Hortons USA and Tim Hortons Inc. have provided a guarantee to PNC
Equipment Finance in an aggregate amount not to exceed US$4,500,000 in
connection with the Coldstone equipment finance program (for franchise equipment
purchases for Coldstone ice cream);

D. Tim Hortons USA has provided a guarantee to 5 Star Bank in an aggregate
amount not to exceed US$250,000 in connection with the U.S. franchise finance
program (for franchise equipment purchases);

E. The Borrowers and/or certain Subsidiaries of the Borrowers have provided
guarantees to The Bank of Nova Scotia in an aggregate amount presently
outstanding of Cdn.$97,441.25 (which amount is not expected to be increased) in
connection with the Canadian Front



--------------------------------------------------------------------------------

Showcase and BC Beverage equipment financing programs (for franchise equipment
purchases); and

F. The TDL Group Corp. has guaranteed, and certain other subsidiaries of Tim
Hortons Inc. may in the future guarantee, repayment of the 4.20% Senior
Unsecured Notes, Series 1 due June 1, 2017 referred to in paragraph 2 above.



--------------------------------------------------------------------------------

SCHEDULE 6.2

PERMITTED LIENS

NONE